
Exhibit 10.2

 

Form of Operating Agreement of Blue Bronco, LLC

 

OPERATING AGREEMENT

 

among

 

BLUE BRONCO, LLC

 

and

 

THE MEMBERS NAMED HEREIN

 

 

September 9, 2020

 

 

THE UNITS REPRESENTED BY THIS AGREEMENT HAVE NOT BEEN REGISTERED WITH THE
SECURITIES AND EXCHANGE COMMISSION UNDER THE SECURITIES ACT OF 1933, AS AMENDED,
OR UNDER THE SECURITIES ACTS OR LAWS OF ANY STATE IN RELIANCE UPON EXEMPTIONS
UNDER THOSE ACTS AND LAWS. THE SALE OR OTHER DISPOSITION OF SUCH UNITS IS
RESTRICTED AS STATED IN THIS AGREEMENT, AND IN ANY EVENT IS PROHIBITED UNLESS
THE COMPANY RECEIVES AN OPINION OF COUNSEL SATISFACTORY TO IT AND ITS COUNSEL
THAT SUCH SALE OR OTHER DISPOSITION CAN BE MADE WITHOUT REGISTRATION UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, AND ANY APPLICABLE STATE SECURITIES ACTS AND
LAWS. BY ACQUIRING UNITS REPRESENTED BY THIS AGREEMENT, EACH MEMBER REPRESENTS
THAT IT WILL NOT SELL OR OTHERWISE DISPOSE OF ITS UNITS WITHOUT COMPLIANCE WITH
THE PROVISIONS OF THIS AGREEMENT AND REGISTRATION OR OTHER COMPLIANCE WITH THE
AFORESAID ACTS AND LAWS AND THE RULES AND REGULATIONS ISSUED THEREUNDER.

 



 

 

 

TABLE OF CONTENTS

 

ARTICLE I ORGANIZATION 1 Section 1.01 Formation 1 Section 1.02 Name 1 Section
1.03 Principal Office 1 Section 1.04 Registered Office; Registered Agent 2
Section 1.05 Purpose; Powers 2 Section 1.06 Term 2 Section 1.07 No State-Law
Partnership 2 Section 1.08 Regulatory Licenses 2 Section 1.09 Marijuana
Activities 3       ARTICLE II UNITS 3 Section 2.01 Units Generally 3 Section
2.02 Authorization and Issuance of Common Units 3 Section 2.03 Other Issuances 3
Section 2.04 Regulatory Compliance 4       ARTICLE III MEMBERS 4 Section 3.01
Admission of New Members 4 Section 3.02 Representations and Warranties of
Members 5 Section 3.03 No Personal Liability 7 Section 3.04 No Withdrawal 7
Section 3.05 Death 7 Section 3.06 Voting 7 Section 3.07 No Interest in Company
Property 7       ARTICLE IV CAPITAL CONTRIBUTIONS; CAPITAL ACCOUNTS 7 Section
4.01 Initial Capital Contributions 7 Section 4.02 Additional Capital
Contributions 8 Section 4.03 Maintenance of Capital Accounts 8 Section 4.04
Succession Upon Transfer 8 Section 4.05 Negative Capital Accounts 9 Section 4.06
No Withdrawal 9 Section 4.07 Treatment of Loans From Members 9 Section 4.08
Intent and Modifications 9       ARTICLE V ALLOCATIONS 9 Section 5.01 Allocation
of Net Income and Net Loss 9 Section 5.02 Regulatory and Special Allocations 10
Section 5.03 Tax Allocations 11 Section 5.04 Allocations in Respect of
Transferred Units 12 Section 5.05 Curative Allocations 12

 



i

 

 

ARTICLE VI DISTRIBUTIONS 12 Section 6.01 General 12 Section 6.02 Priority of
Distributions 12 Section 6.03 Tax Distributions 14 Section 6.04 Tax Withholding;
Withholding Advances 15 Section 6.05 Distributions in Kind 16 Section 6.06
Distribution Upon Deemed Liquidation Event 16 Section 6.07 Limitations on
Distributions to Units Treated as Profit Interets 16       ARTICLE VII
MANAGEMENT 17 Section 7.01 Establishment of the Board 17 Section 7.02 Board
Composition; Vacancies 19 Section 7.03 Meeting of the Board; Quorum; Manner of
Acting 19 Section 7.04 Actions Requiring Approval of Members 20 Section 7.05
Meetings of the Members 21 Section 7.06 Compensation; No Employment 22 Section
7.07 No Personal Liability 22 Section 7.08 No Exclusive Duty 22 Section 7.09
Officers 23       ARTICLE VIII TRANSFER 24 Section 8.01 General Restrictions on
Transfer 24 Section 8.02 Permitted Transfers 25 Section 8.03 Drag-Along Rights
25 Section 8.04 Tag-Along Rights 28 Section 8.05 Right of First Refusal 29
Section 8.06 Regulatory Redemption 30       ARTICLE IX COVENANTS 32 Section 9.01
Confidentiality 32 Section 9.02 Regulatory Covenants of the Members 35      
ARTICLE X TAX MATTERS 36 Section 10.01 Income Tax Audits 36 Section 10.02 Tax
Returns; Tax Elections 37 Section 10.03 Company Funds 38       ARTICLE XI
DISSOLUTION AND LIQUIDATION 38 Section 11.01 Events of Dissolution 38 Section
11.02 Effectiveness of Dissolution 38 Section 11.03 Liquidation 39 Section 11.04
Cancellation of Articles 40 Section 11.05 Survival of Rights, Duties and
Obligations 40 Section 11.06 Resource for Claims 40       ARTICLE XII
EXCULPATION AND INDEMNIFICATION 40 Section 12.01 Exculpation of Covered Persons
40 Section 12.02 Liabilities and Duties of Covered Persons 41 Section 12.03
Indemnification 41

 



ii

 

 

ARTICLE XIII MISCELLANEOUS 43 Section 13.01 Expenses 43 Section 13.02 Further
Assurances 44 Section 13.03 Notices 44 Section 13.04 Interpretation; Headings 45
Section 13.05 Severability 45 Section 13.06 Entire Agreement 45 Section 13.07
Successors and Assigns 45 Section 13.08 No Third-party Beneficiaries 45 Section
13.09 Amendment 46 Section 13.10 Waiver 46 Section 13.11 Governing Law 46
Section 13.12 Dispute Resolution 46 Section 13.13 Binding Arbitration 46 Section
13.14 Equitable Remedies 46 Section 13.15 Attorneys’ Fees 47 Section 13.16
Remedies Cumulative 47 Section 13.17 U.S. Federal Marijuana Law 47 Section 13.18
Counterparts 47

 



iii

 

 

LIMITED LIABILITY COMPANY OPERATING AGREEMENT

 

THIS OPERATING AGREEMENT (this “Agreement”) of Blue Bronco, LLC, a Colorado
limited liability company (the “Company”), is effective as of the 9th day of
September, 2020, by and among the Company and each person and entity who from
time-to-time is admitted as a member of the Company in accordance with the terms
of this Agreement (each individually a “Member,” and collectively, the
“Members”) and is listed as a member on Schedule A attached hereto (the “Members
Schedule”). Capitalized terms used herein shall have the meanings set forth in
Annex 1 attached hereto.

 

RECITALS

 

WHEREAS, the Company was formed as a limited liability company under the
Colorado Limited Liability Company Act, C.R.S. §§ 7-80-101, et seq. (as amended
from time to time, the “LLC Act”) by the filing of the Company’s Articles of
Organization (the “Articles of Organization”) with the Secretary of the State of
Colorado on June 10, 2020; and

 

WHEREAS, the parties agree that the membership in and management of the Company
shall be governed by the terms set forth herein.

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements
hereinafter set forth and for other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

 

ARTICLE I

ORGANIZATION

 

Section 1.01 Formation.

 

(a)                The Company was formed on June 10, 2020 upon the filing of
the Articles of Organization with the Secretary of the State of Colorado.

 

(b)               This Agreement shall constitute the “operating agreement” (as
that term is used in the LLC Act) of the Company. The rights, powers, duties,
obligations, and liabilities of the Members shall be determined pursuant to this
Agreement and the LLC Act. To the extent such rights, powers, duties,
obligations and liabilities are different by reason of any provision this
Agreement than they would be under the LLC Act, in the absence of such
provision, this Agreement shall, to the extent permitted by the LLC Act,
control.

 

Section 1.02 Name. The name of the Company is “Blue Bronco, LLC” or such other
name or names as the Board may from time-to-time designate in accordance with
the LLC Act; provided, however, that the name shall always contain the words
“Limited Liability Company” or other abbreviation “L.L.C.” or the designation
“LLC”. The Board shall give prompt notice to each of the Members of any change
to the name of the Company.

 

Section 1.03 Principal Office. The principal office of the Company will be at
such place as may from time to time be determined by the Board. The Board shall
give prompt notice of any such change to each of the Members.

 



Page 1 of 47

 

 

Section 1.04 Registered Office; Registered Agent.

 

(a)                The street and mailing address of the registered office of
the Company shall be the office of the initial registered agent named in the
Articles of Organization or such other office (which need not be a place of
business of the Company) as the Board may designate from time to time in the
manner provided by Applicable Law.

 

(b)               The registered agent of the Company for service of process in
the State of Colorado shall be as set forth in the Articles of Organization or
any subsequent filing with the Secretary of the State of Colorado.

 

(c)                In the event of a change in the registered office or agent of
the Company by the Board, the Company shall promptly file a statement of change
with Secretary of State of Colorado in the manner provided by the LLC Act.

 

Section 1.05 Purpose; Powers.

 

(a)                The purpose of the Company is to engage in any activity
within the purposes for which a limited liability company may be formed under
the LLC Act and to engage in any and all activities necessary or incidental
thereto.

 

(b)               The Company shall have all the powers necessary or convenient
to carry out the purposes for which it is formed, including the powers granted
by the LLC Act.

 

Section 1.06 Term. The term of the Company commenced on the date the Articles of
Organization were filed with the Secretary of State of Colorado and shall
continue in existence perpetually until the Company is dissolved in accordance
with the provisions of this Agreement or the LLC Act.

 

Section 1.07 No State-Law Partnership. The Members intend that the Company shall
be treated as a partnership for federal and, if applicable, state and local
income tax purposes, and, to the extent permissible, the Company shall elect to
be treated as a partnership for such purposes. The Company and each Member shall
file all tax returns and shall otherwise take all tax and financial reporting
positions in a manner consistent with such treatment and no Member shall take
any action inconsistent with such treatment. The Members intend that the Company
shall not be a state law partnership (including, without limitation, a limited
partnership) or joint venture, and that no Member, Manager or Officer of the
Company shall be a partner or joint venture of any other Member, Manager or
Officer of the Company, for any purpose other than as set forth in the first
sentence of this Section 1.07.

 

Section 1.08 Regulatory Licenses. The Members intend that the Company or Company
Subsidiaries shall hold for Regulatory Licenses pursuant to applicable
Regulatory Laws. The Company shall not engage in any Regulated Activity without
the applicable Regulatory Licenses. In connection with the foregoing, the Board
and each Member shall take all actions reasonably necessary in connection with
any application for such Regulatory Licenses and shall not other otherwise take
or fail to take any action that would reasonably be expected to have a material
adverse effect on such applications. Without limiting the foregoing, the Members
and the Board acknowledge and agree that this Agreement must comply with
Regulatory Laws and may be subject to review or approval by Regulatory
Authorities. In the event that a Regulatory Authority determines, or the Board
or Members otherwise reasonably determine, that this Agreement does not comply
with Regulatory Laws (including pursuant to a change in Regulatory Laws or
direction by Regulatory Authorities) or otherwise would reasonably likely to
preclude or materially delay, jeopardize, impede or impair, or impose materially
burdensome terms and conditions on, the ability of the Company or any of its
subsidiaries to conduct any Regulated Activities or to obtain, retain, renew or
reinstate any Regulatory License, the parties hereto shall negotiate in good
faith to modify this Agreement so as to effect the original intent of the
parties as closely as possible in a mutually acceptable manner in order that the
transactions contemplated hereby be consummated as originally contemplated to
the greatest extent possible.

 



Page 2 of 47

 

 

Section 1.09 Marijuana Activities. ACQUISITION OF THE UNITS OR SERVICES TO THE
COMPANY INVOLVES DIRECT AND/OR INDIRECT INTERESTS IN MARIJUANA. THE CULTIVATION,
HARVESTING, MANUFACTURING, PRODUCTION, MARKETING, COMMERCIALIZATION,
DISTRIBUTION, TRANSFER, SALE AND/OR POSSESSION OF MARIJUANA IS ILLEGAL UNDER
U.S. FEDERAL LAW. NO PARTY HERETO, NOR ANY ATTORNEYS FOR SUCH PARTY, HAVE MADE
ANY REPRESENTATION TO THE CONTRARY. EACH MEMBER, MANAGER AND OFFICER ASSUMES ALL
RISKS ASSOCIATED WITH ACQUISITION OF THE UNITS OR SERVICES TO THE COMPANY,
INCLUDING THE RISK OF CRIMINAL PROSECUTION, AND HEREBY REPRESENTS AND WARRANTS
THAT IT ACKNOWLEDGES AND UNDERSTANDS SUCH RISKS AND THAT ITS ACQUISITION OF THE
UNITS OR SERVICES TO THE COMPANY DOES NOT VIOLATE THE LAWS OF THE JURISDICTIONS
UNDER WHICH IT RESIDES OR IS DOMICILED AND, AS APPLICABLE, IS FORMED OR
ORGANIZED (OTHER THAN FEDERAL MARIJUANA LAWS).

 

ARTICLE II

 

UNITS

 

Section 2.01 Units Generally. The Membership Interests shall be represented by
issued and outstanding Units, which may be divided into one (1) or more types,
classes, or series. Each type, class, or series of Units shall have the
privileges, preference, distribution priorities, duties, liabilities,
obligations and rights, including voting rights, if any, set forth in this
Agreement. The Units shall not be certificated. The Board shall maintain the
Members Schedule to include the number of Units, including types, classes and
series, held by each Member and shall update the Members Schedule upon the
issuance or Transfer of any Units to any new or existing Member as permitted
hereunder.

 

Section 2.02 Authorization and Issuance of Common Units. Subject to compliance
with the terms of this Agreement, the Company is hereby authorized to issue a
class of Units designated as Common Units.

 

Section 2.03 Other Issuances. In addition to the Common Units, the Company is
hereby authorized, subject to compliance with the provisions of this Agreement,
to authorize and issue or sell to any Person any of the following (collectively,
“New Interests”): (i) any new type, class or series of Units not otherwise
described in this Agreement, which Units may be designated as classes or series
of the Common Units but having different rights; and (ii) Unit Equivalents.

  



Page 3 of 47

 

 

Section 2.04 Regulatory Compliance. Notwithstanding anything else contained
herein, any authorization, issuance, or sale of additional Units, Unit
Equivalents or New Interests shall be permitted only if such authorization,
issuance or sale (i) is conducted in compliance with the requirements of all
Regulatory Laws (including the applicable Regulatory Authority), including that
such authorization, issuance or sale may be subject to the prior approval of the
Regulatory Authorities and (ii) such authorization, issuance or sale not be
reasonably expected to preclude or materially delay, jeopardize, impede or
impair, or impose materially burdensome terms and conditions on, the ability of
the Company or any of its subsidiaries to conduct any Regulated Activities or to
obtain, retain, renew or reinstate any Regulatory License. Any purported
authorization, issuance, or sale of any Units, Unit Equivalents or New Interests
in violation of this Section 2.04 shall be null and void.

 

ARTICLE III

 

MEMBERS

 

Section 3.01 Admission of New Members.

 

(a)                Notwithstanding anything else contained herein, a Person not
already a Member of the Company shall be admitted into the Company as a Member
only if: (i) such Person is suitable, eligible or otherwise qualified pursuant
to any Regulatory Laws (including by the applicable Regulatory Authority) to be
a Member and to own or control the applicable Units, (ii) such admission is
conducted in compliance with the Regulatory Laws, including that such admission
may be subject to the prior approval of the Regulatory Authorities, (iii) such
admission may not reasonably be expected to preclude or materially delay,
jeopardize, impede or impair, or impose materially burdensome terms and
conditions on, the ability of the Company or any of its subsidiaries to conduct
any Regulated Activities or to obtain, retain, renew or reinstate any Regulatory
License. Any admission or attempted admission of a Person as a Member in
violation of this Section 3.01(a) shall be null and void and of no effect for
all purposes of this Agreement.

 

(b)               Any Person not already a Member of the Company may be admitted
as a Member from time to time: (i) in connection with an issuance of Units by
the Company; and (ii) in connection with a Transfer of Units, in each case,
subject to compliance with the provisions of this Agreement.

 

(c)                In order for any Person not already a Member of the Company
to be admitted as a Member, whether pursuant to an issuance or Transfer of
Units, (i) Section 3.01(a) shall be complied with and (ii) such Person shall
have executed and delivered to the Company a written undertaking substantially
in the form of the Joinder Agreement. Upon the amendment of the Members Schedule
by the Board and the satisfaction of any other applicable conditions, including,
if a condition, the receipt by the Company of payment for the issuance of the
applicable Units, such Person shall be admitted as a Member and deemed listed as
such on the books and records of the Company and thereupon shall be issued his,
her or its Units.

 



Page 4 of 47

 

 

Section 3.02 Representations and Warranties of Members. By execution and
delivery of this Agreement or a Joinder Agreement, as applicable, each Member,
whether admitted as of the date hereof or pursuant to Section 3.01, represents
and warrants to the Company and acknowledges that:

 

(a)                The Units have not been registered under the Securities Act
or the securities laws of any other jurisdiction, are issued in reliance upon
federal and state exemptions for transactions not involving a public offering
and cannot be disposed of unless: (i) they are subsequently registered or
exempted from registration under the Securities Act; and (ii) the provisions of
this Agreement have been complied with;

 

(b)               Such Member’s Units are being acquired for its own account
solely for investment and not with a view to resale or distribution thereof;

 

(c)                Such Member, with the assistance of its advisor (if any): (i)
has conducted its own independent review and analysis of the business,
operations, assets, liabilities, results of operations, financial condition and
prospects of the Company; (ii) has made its own evaluation of the legal, tax,
accounting, financial and other merits and risks of an investment in the
Company; and (iii) acknowledges that it and its advisors (if any) have been
provided adequate access to the personnel, properties, premises and records of
the Company and Company Subsidiaries for such purpose;

 

(d)               The determination of such Member to acquire Units has been
made by such Member independent of any other Member and independent of any
statements or opinions as to the advisability of such purchase or as to the
business, operations, assets, liabilities, results of operations, financial
condition and prospects of the Company and Company Subsidiaries that may have
been made or given by any other Member or by any agent or employee of any other
Member;

 

(e)                Such Member, with the assistance of its own professional
advisors, to the extent such Member has deemed appropriate, has such knowledge
and experience in financial and business matters and is capable of evaluating
the merits and risks of an investment in the Company and making an informed
decision with respect thereto;

 

(f)                 Such Member is able to bear the economic and financial risk
of an investment in the Company for an indefinite period of time;

 

(g)               The execution, delivery and performance of this Agreement have
been duly authorized by such Member and, except for requisite approvals of
Regulatory Authorities, do not require such Member to obtain any consent or
approval that has not been obtained and do not contravene or result in a default
in any material respect under any provision of any law or regulation applicable
to such Member or other governing documents or any agreement or instrument to
which such Member is a party or by which such Member is bound;

 

(h)               This Agreement is valid, binding and enforceable against such
Member in accordance with its terms, except as may be limited by Bankruptcy,
insolvency, reorganization, moratorium and other similar laws of general
applicability relating to or affecting creditors’ rights or general equity
principles (regardless of whether considered at law or in equity);

 



Page 5 of 47

 

 

(i)                 Neither the issuance of any Units to any Member nor any
provision contained herein will entitle the Member to remain in the employment
of the Company or any Company Subsidiary or affect the right of the Company or
any Company Subsidiary to terminate the Member’s employment at any time for any
reason, other than as otherwise provided in such Member’s employment agreement
or other similar agreement with the Company or Company Subsidiary;

 

(j)                 Such Member is suitable, eligible or otherwise qualified
pursuant to any Regulatory Laws (including by the applicable Regulatory
Authority) to be a Member and to own or control the applicable Units;

 

(k)               Such Member’s acquisition of the Units does not violate the
laws of the jurisdictions under which such Member resides or is domiciled and,
as applicable, is formed or organized (other than U.S. Federal Marijuana Laws);

 

(l)                 SUCH MEMBER UNDERSTANDS AND ACKNOWLEDGES THAT THE COMPANY
INTENDS TO ENGAGE, DIRECTLY OR INDIRECTLY, IN MARIJUANA RELATED ACTIVITIES AND
THAT SUCH MEMBER HAS REVIEWED AND CONSIDERED THE RISK FACTORS RELATED TO AN
INVESTMENT IN THE COMPANY ATTACHED HERETO AS EXHIBIT C AND ADDITIONAL RISK
FACTORS THAT MAY AFFECT AN INVESTMENT IN THE COMPANY, INCLUDING WITHOUT
LIMITATION THE FOLLOWING:

 

(i)                 MARIJUANA IS CLASSIFIED UNDER FEDERAL LAW AS A SCHEDULE I
CONTROLLED SUBSTANCE. UNDER SUPREME COURT PRECEDENT, FEDERAL LAW CRIMINALIZING
THE USE OF MARIJUANA IS NOT PREEMPTED BY STATE LAW THAT LEGALIZES ITS USE. THUS,
IRRESPECTIVE OF ANY STATE LAW OR OTHER REGULATORY LAW, THE FEDERAL GOVERNMENT
COULD AT ANY TIME CHOOSE TO PROSECUTE THE COMPANY AND ITS OWNERS, INCLUDING ITS
MEMBERS;

 

(ii)               Because marijuana is illegal under federal law, many banking
institutions take the position that they cannot accept for deposit funds from
the marijuana trade, and therefore cannot do business with participants in the
marijuana industry, such as the Company; and

 

(iii)            Certain taxable deductions may be barred under 26 U.S.C. §
280E, which states that a business engaging in the trafficking of a Schedule I
or II controlled substance (e.g. marijuana) is barred from taking certain
“necessary and ordinary” expenses as deductions. As such, the Members may
experience “phantom income,” where they are taxed on the allocated profits of
the Company in excess of the profits of the Company which are actually
distributed to them hereunder.

 

(m)             None of the foregoing shall replace, diminish or otherwise
adversely affect any Member’s representations and warranties made by it in any
Subscription Agreement.

 



Page 6 of 47

 

 

Section 3.03 No Personal Liability. Except as otherwise expressly provided in
this Agreement, no Member will be obligated personally for any debt, obligation
or liability of the Company or of any Company Subsidiary or other Members,
whether arising in contract, tort or otherwise, solely by reason of being a
Member. The liability of each Member shall be limited to the amount of Capital
Contributions required to be made by such Member in accordance with the
provisions of this Agreement, but only when and to the extent the same shall
become due pursuant to the provisions of this Agreement

 

Section 3.04 No Withdrawal. A Member shall not cease to be a Member as a result
of the Bankruptcy of such Member. So long as a Member continues to hold any
Units, such Member shall not have the ability to withdraw or resign as a Member
prior to the dissolution and winding up of the Company and any such withdrawal
or resignation or attempted withdrawal or resignation by a Member prior to the
dissolution or winding up of the Company shall be null and void. As soon as any
Person who is a Member ceases to hold any Units, such Person shall no longer be
a Member.

 

Section 3.05 Death. The death of any Member shall not cause the dissolution of
the Company. In such event the Company and its business shall be continued by
the remaining Member or Members and the Units owned by the deceased Member
shall, subject to compliance with the provisions of this Agreement, be
Transferred to such Member’s heirs; provided, however, that within a reasonable
time after such Transfer, the applicable heirs shall sign a written undertaking
substantially in the form of the Joinder Agreement.

 

Section 3.06 Voting. Except as otherwise provided by this Agreement (including
Section 13.10) or as otherwise required by Applicable Law, each Member shall be
entitled to one (1) vote per Common Unit on all matters upon which the Members
have the right to vote under this Agreement.

 

Section 3.07 No Interest in Company Property. No real or personal property of
the Company shall be deemed to be owned by any Member individually, but shall be
owned by, and title shall be vested solely in, the Company. Without limiting the
foregoing, each Member hereby irrevocably waives during the term of the Company
any right that such Member may have to maintain any action for partition with
respect to the property of the Company.

 

ARTICLE IV

 

CAPITAL CONTRIBUTIONS; CAPITAL ACCOUNTS

 

Section 4.01 Initial Capital Contributions. Each Member as of the date hereof
agrees to contribute to the Company such initial Capital Contributions in the
aggregate amount set forth on the Members Schedule (with respect to each such
Member, such Member’s “Capital Commitment”) as consideration for the number,
type, series and class of Units in the amounts set forth opposite such Member’s
name on the Members Schedule as in effect on the date hereof. Capital
Contributions shall be credited to the contributing Member's Capital Account at
the time of such contribution to the Company.

 



Page 7 of 47

 

 

Section 4.02 Additional Capital Contributions.

 

(a)                No Member shall be required to make any additional Capital
Contributions to the Company. Any future Capital Contributions made by any
Member shall only be made with the consent of the Board and in connection with
an issuance of Units made in compliance with Article VIII.

 

(b)               No Member shall be required to lend any funds to the Company
and no Member shall have any personal liability for the payment or repayment of
any Capital Contribution by or to any other Member. If one or more Members lend
funds to the Company in order to fund operating expenses or working capital
needs of the Company, such loan will be on such other terms as determined by the
Board and the lending Member.

 

Section 4.03 Maintenance of Capital Accounts. The Company shall establish and
maintain for each Member a separate capital account (a “Capital Account”) on its
books and records in accordance with this Section 4.03 and other provisions of
this Article IV. Each Capital Account shall be established and maintained in
accordance with the following provisions:

 

  (a) Each Member’s Capital Account shall be increased by the amount of:

 

(i)                 such Member’s Capital Contributions, including such Member’s
initial Capital Contribution;

 

(ii)               any Net Income or other item of income or gain allocated to
such Member pursuant to Article V; and

 

(iii)            any liabilities of the Company that are assumed by such Member
or secured by any property owned by such Member.

 

  (b) Each Member’s Capital Account shall be decreased by:

 

(i)                 the cash amount or Book Value of any property Distributed to
such Member pursuant to Article VI and Section 11.03(c);

 

(ii)               the amount of any Net Loss or other item of loss or deduction
allocated to such Member pursuant to Article V; and

 

(iii)            the amount of any liabilities of such Member assumed by the
Company or which are secured by any property owned by such Member .

 

(c)                The Rules of Treasury Regulations § 1.704-1(b)(2)(iv)(d)
(with respect to the maintenance of capital accounts in connection with the
exercise of a noncompensatory option) shall be incorporated by reference and
shall be given effect in the maintenance of the Capital Accounts.

  

Section 4.04 Succession Upon Transfer. In the event that any Units are
Transferred in accordance with the terms of this Agreement, the Transferee shall
succeed to the Capital Account of the Transferor to the extent it relates to the
Transferred Units and, subject to Section 5.04, shall receive allocations and
Distributions pursuant to Article V and Article VI in respect of such Units.

 



Page 8 of 47

 

 

Section 4.05 Negative Capital Accounts. In the event that any Member shall have
a deficit balance in his, her or its Capital Account, such Member shall have no
obligation, during the term of the Company or upon dissolution or liquidation
thereof, to restore such negative balance or make any Capital Contributions to
the Company by reason thereof, except as may be required by Applicable Law or in
respect of any negative balance resulting from a withdrawal of capital or
dissolution in contravention of this Agreement.

 

Section 4.06 No Withdrawal. No Member shall be entitled to withdraw any part of
his, her or its Capital Account or to receive any Distribution from the Company,
except as provided in this Agreement. No Member shall receive any interest,
salary or drawing with respect to its Capital Contributions or its Capital
Account, except as otherwise provided in this Agreement. The Capital Accounts
are maintained for the sole purpose of allocating items of income, gain, loss
and deduction among the Members and shall have no effect on the amount of any
Distributions to any Members, in liquidation or otherwise.

 

Section 4.07 Treatment of Loans from Members. Loans by any Member to the Company
shall not be considered Capital Contributions and shall not affect the
maintenance of such Member’s Capital Account, other than to the extent provided
in Section 4.03(a)(iii), if applicable.

 

Section 4.08 Intent and Modifications. The foregoing provisions and the other
provisions of this Agreement relating to the maintenance of Capital Accounts are
intended to comply with Treasury Regulations § 1.704-1(b) and shall be
interpreted and applied in a manner consistent with such Treasury Regulations.
If the Board determines that it is prudent to modify the manner in which the
Capital Accounts, or any increases or decreases to the Capital Accounts, are
computed in order to comply with such Treasury Regulations, the Board may
authorize such modifications.

 

ARTICLE V

 

ALLOCATIONS

 

Section 5.01 Allocation of Net Income and Net Loss. For each Fiscal Year (or
portion thereof), except as otherwise provided in this Agreement, Net Income and
Net Loss (and, to the extent necessary, individual and/or gross items of income,
gain, loss or deduction) of the Company shall be allocated among the Members in
a manner such that, after adjusting each Member’s Capital Account for all
Capital Contributions and Distributions made during such Fiscal Year (or portion
thereof) and after giving effect to the special allocations set forth in Section
5.02, the Target Capital Account balance of each Member (which may be either a
positive or negative balance), immediately after making such adjustments and
allocations, is, as nearly as possible, equal to the Distributions that would be
made to such Member pursuant to Section 11.03(c) if the Company were dissolved,
its affairs wound up and its assets sold for cash equal to their Book Value, all
Company liabilities were satisfied (limited with respect to each Nonrecourse
Liability to the Book Value of the assets securing such liability), and the net
assets of the Company were Distributed, in accordance with Section 11.03(c).

 



Page 9 of 47

 

 

Section 5.02 Regulatory and Special Allocations. Notwithstanding the provisions
of Article VI:

 

(a) If there is a net decrease in Company Minimum Gain (determined according to
Treasury Regulations § 1.704-2(d)(1)) during any Fiscal Year, each Member shall
be specially allocated Net Income for such Fiscal Year (and, if necessary,
subsequent Fiscal Years) in an amount equal to such Member’s share of the net
decrease in Company Minimum Gain, determined in accordance with Treasury
Regulations § 1.704-2(g). The items to be so allocated shall be determined in
accordance with Treasury Regulations §§ 1.704-2(f)(6) and 1.704-2(j)(2). This
Section 5.02(a) is intended to comply with the “minimum gain chargeback”
requirement in Treasury Regulations § 1.704-2(f) and shall be interpreted
consistently therewith.

 

(b) Member Nonrecourse Deductions shall be allocated in the manner required by
Treasury Regulations § 1.704-2(i). Except as otherwise provided in Treasury
Regulations § 1.704-2(i)(4), if there is a net decrease in Member Nonrecourse
Debt Minimum Gain during any Fiscal Year, each Member that has a share of such
Member Minimum Gain shall be specially allocated Net Income for such Fiscal Year
(and, if necessary, subsequent Fiscal Years) in an amount equal to that Member’s
share of the net decrease in Member Nonrecourse Debt Minimum Gain. Items to be
allocated pursuant to this paragraph shall be determined in accordance with
Treasury Regulations §§ 1.704-2(i)(4) and 1.704-2(j)(2). This Section 5.02(b) is
intended to comply with the “minimum gain chargeback” requirements in Treasury
Regulations § 1.704- 2(i)(4) and shall be interpreted consistently therewith.

 

(c) In the event any Member unexpectedly receives any adjustments, allocations,
or Distributions described in Treasury Regulations §§ 1.704-1(b)(2)(ii)(d)(4),
(5), or (6), Net Income shall be specially allocated to such Member in an amount
and manner sufficient to eliminate the Adjusted Capital Account deficit created
by such adjustments, allocations, or Distributions as quickly as possible. This
Section 5.02(c) is intended to comply with the qualified income offset
requirement in Treasury Regulations § 1.704-1(b)(2)(ii)(d) and shall be
interpreted consistently therewith.

 

(d) In the event an allocation of Net Loss would cause or increase an Adjusted
Capital Account deficit of a Member in a manner that cannot have substantial
economic effect, such Net Loss will, unless otherwise determined by the Board,
be allocated among all Members according to their Unit holdings.

 

(e) The allocations set forth in Section 5.02(a) through Section 5.02(c) above
(the “Regulatory Allocations”) are intended to comply with certain requirements
of the Treasury Regulations under Code § 704. Notwithstanding any other
provisions of this Article V (other than the Regulatory Allocations), the
Regulatory Allocations shall be taken into account in allocating Net Income and
Net Losses among Members so that, to the extent possible, the net amount of such
allocations of Net Income and Net Losses and other items and the Regulatory
Allocations to each Member shall be equal to the net amount that would have been
allocated to such Member if the Regulatory Allocations had not occurred.

 



Page 10 of 47

 

 

(f) The Board and the Members acknowledge that allocations like those described
in Proposed Treasury Regulations § 1.704-1(b)(4)(xii)(c) (“Forfeiture
Allocations”) result from the allocations of Net Income and Net Loss provided
for in this Agreement. For the avoidance of doubt, the Company is entitled to
make Forfeiture Allocations and, once required by applicable final or temporary
guidance, allocations of Net Income and Net Loss will be made in accordance with
Proposed Treasury Regulations § 1.704-1(b)(4)(xii)(c) or any successor provision
or guidance.

 

Section 5.03 Tax Allocations.

 

(a) Subject to Section 5.03(b) through Section 5.03(e), all income, gains,
losses, and deductions of the Company shall be allocated, for federal, state,
and local income tax purposes, among the Members in accordance with the
allocation of such income, gains, losses, and deductions among the Members for
computing their Capital Accounts, except that if any such allocation for tax
purposes is not permitted by the Code or other Applicable Law, the Company’s
subsequent income, gains, losses, and deductions shall be allocated among the
Members for tax purposes, to the extent permitted by the Code and other
Applicable Law, so as to reflect as nearly as possible the allocation set forth
herein in computing their Capital Accounts.

 

(b) Items of Company taxable income, gain, loss, and deduction with respect to
any property contributed to the capital of the Company shall be allocated among
the Members in accordance with Code § 704(c) and such permissible method(s)
under Treasury Regulations § 1.704-3 as determined by the Tax Representative
with the consent of the Members, so as to take account of any variation between
the adjusted basis of such property to the Company for federal income tax
purposes and its Book Value.

 

(c) If the Book Value of any Company asset is adjusted pursuant to Treasury
Regulations § 1.704-1(b)(2)(iv)(f) as provided in clause (c) of the definition
of Book Value, subsequent allocations of items of taxable income, gain, loss,
and deduction with respect to such asset shall take account of any variation
between the adjusted basis of such asset for federal income tax purposes and its
Book Value in the same manner as under Code § 704(c).

 

(d) Allocations of tax credit, tax credit recapture, and any items related
thereto shall be allocated to the Members according to their interests in such
items as determined by the Tax Representative with the consent of the Members
taking into account the principles of Treasury Regulations § 1.704-1(b)(4)(ii).

 

(e) The Board shall make allocations pursuant to this Section 5.03 in accordance
with such permissible methods as set forth and in accordance with Treasury
Regulations § 1.704-3 and this Agreement.

 

(f) Allocations pursuant to this Section 5.03 are solely for purposes of
federal, state, and local taxes and shall not affect, or in any way be taken
into account in computing, any Member’s Capital Account or share of Net Income,
Net Losses, Distributions, or other items pursuant to any provisions of this
Agreement.

 



Page 11 of 47

 

 

Section 5.04 Allocations in Respect of Transferred Units. In the event of a
Transfer of Units during any Fiscal Year made in compliance with the provisions
of Article VIII Net Income, Net Losses, and other items of income, gain, loss,
and deduction of the Company attributable to such Units for such Fiscal Year
shall be determined using the interim closing of the books method.

 

Section 5.05 Curative Allocations. In the event that the Tax Representative
determines, after consultation with counsel experienced in income tax matters,
that the allocation of any item of Company income, gain, loss, or deduction is
not specified in this Article V (an “Unallocated Item”), or that the allocation
of any item of Company income, gain, loss, or deduction hereunder is clearly
inconsistent with the Members’ economic interests in the Company (determined by
reference to the general principles of Treasury Regulations § 1.704-1(b) and the
factors set forth in Treasury Regulations § 1.704-1(b)(3)(ii)) (a “Misallocated
Item”), then the Board may allocate such Unallocated Items, or reallocate such
Misallocated Items, to reflect such economic interests; provided, however, that
no such allocation will be made without the prior consent of each Member that
would be adversely and disproportionately affected thereby; and provided,
further, that no such allocation shall have any material effect on the amounts
distributable to any Member, including the amounts to be distributed upon the
complete liquidation of the Company.

 

ARTICLE VI

 

DISTRIBUTIONS

 

Section 6.01 General.

 

(a)                Subject to Section 6.01(b), Section 6.02, and Section 6.03,
the Company shall make distributions to the Members within 30 days of the end of
each calendar quarter, provided, however, that the Board shall have sole
discretion to change the amounts and timing of Distributions to Members,
including to decide to forego payment of Distributions in order to provide for
the retention and establishment of reserves of, or payment to third parties of,
such funds as it deems necessary with respect to the reasonable business needs
of the Company (which needs may include the payment or the making of provision
for the payment when due of the Company’s obligations, including, but not
limited to, present and anticipated debts and obligations to third parties and
Members (as applicable), capital needs and expenses, the payment of any
management or administrative fees and expenses, and reasonable reserves for
contingencies).

  

(b)               Notwithstanding any provision to the contrary contained in
this Agreement, the Company shall not make any Distribution to Members if such
Distribution would violate the LLC Act or Applicable Law.

 

Section 6.02 Priority of Distributions. After making all Distributions required
for a given Fiscal Year under Section 6.03, and subject to the priority of
Distributions pursuant to Section 11.03(c), if applicable, all Distributions
determined to be made by the Board pursuant to this Section 6.02 shall be made
in the following manner:

 

(a)                  The Distributable Quarterly Net Profit shall be Distributed
in the following manner:

 

(i)                 First, until CR has received all amounts due to it under the
License Agreement, all distributions will be made to CR (for avoidance of doubt,
the Company shall distribute such amounts, including without limitation the
initial Seventy Five Thousand Dollar ($75,000.00) payment, to CR whether or not
the License Agreement has been terminated); and

 



Page 12 of 47

 

 

(ii)               Second, to the Members holding Units (subject to Section
6.04) pro rata in proportion to their aggregate holdings of vested Units treated
as one class of Units.

 

(b)               Notwithstanding anything set forth in Section 6.02(a) to the
contrary, if either the Note or the E2T2 Debt remain outstanding, the Company
shall Distribute the Distributable Quarterly Net Profit as follows:

 

(i)                 If both the Note and the E2T2 Debt remain outstanding, the
Company shall Distribute Quarterly Net Profit pursuant to Section 6.02(a);

 

(ii)               If the Note remains outstanding and the E2T2 Debt has been
repaid, the Company shall debit payments made by E2T2 against the Note from
Distributions otherwise due to CR on account of the 35-65 Split, on a
dollar-for- dollar basis, and shall Distribute such amounts to the Members pro
rata with their respective Membership Interests (excluding 35% of CR’s
Membership Interests);

 

(iii)            If the E2T2 Debt remains outstanding and the Note has been
repaid, the Company shall debit the Monthly Debt Service Amount from
Distributions otherwise due to Albatross and Diego Pellicer Worldwide, Inc. on a
dollar-for- dollar basis, pro rata with their respective Membership Interests,
and shall Distribute such amounts to CR.

 

(c)                Notwithstanding anything set forth in Sections 6.02(a) and
(b) to the contrary, for the first twenty four (24) months following the
execution of the Membership Interest Purchase Agreement between CR and Albatross
dated September 9, 2020, the “Prorated Profit Threshold Payout,” as calculated
pursuant to Section 6.02(c)(i), shall accrue monthly (the full amount of the
accrued Prorated Profit Threshold Payout referred to herein as the “Prorated
Profit Threshold Payout Balance”) and shall become payable to CR upon the full
repayment of the E2T2 Debt. Fifty percent (50%) of the Distributions due to the
non CR Members shall go toward the payment of the Prorated Profit Threshold
Payout Balance until the Prorated Profit Threshold Payout Balance has been paid
to CR in full.

 

(i)                 The Prorated Profit Threshold Payout shall be calculated
monthly as follows: (1) all amounts of the net sales of E2T2 for the month
exceeding ONE MILLION FIVE HUNDRED THOUSAND DOLLARS ($1,500,000.00) shall be
divided by the month’s net sales to obtain the “Prorate Ratio”; (2) the Net
Profit for the applicable month shall be multiplied by the Prorate Ratio to
obtain the “Prorate Profit”; and (3) the Prorate Profit shall be multiplied by
0.215, the product of which shall be the Prorated Profit Threshold Payout.

 



Page 13 of 47

 

 

(d)               Quarterly Net Profit that is not Distributable Quarterly Net
Profit will be retained by the company for reserve purposes and shall not be
distributed without the approval of the Board, which approval must include the
approval of the Cookies Managers.

 

Section 6.03 Tax Distributions.

 

(a)                Subject to any restrictions in any of the Company’s
then-applicable debt- financing arrangements, and subject to the Board’s sole
discretion to retain any other amounts necessary to satisfy the Company’s
obligations, at least seven (7) days before each date prescribed by the Code for
calendar-year company to pay annual installments of estimated tax, the Company
shall use commercially reasonable efforts to Distribute cash to each Member in
proportion to and to the extent of such Member’s Estimated Tax Amount for the
applicable calendar year (each such Distribution, a “Tax Advance”).

 

(b)               If, at any time after the final Estimated Tax Amount has been
Distributed pursuant to Section 6.03(a) with respect to any Fiscal Year, the
aggregate Tax Advances to any Member with respect to such Fiscal Year are less
than such Member’s Tax Amount for such Fiscal Year (a “Shortfall Amount”), the
Company shall use commercially reasonable efforts to Distribute cash in
proportion to and to the extent of each Member’s Shortfall Amount. The Company
shall use commercially reasonable efforts to Distribute Shortfall Amounts with
respect to a Fiscal Year before the seventy-fifth (75th) day of the next
succeeding Fiscal Year; provided, however that if the Company has made
Distributions other than pursuant to this Section 6.03, the Board may apply such
Distributions to reduce any Shortfall Amount.

 

(c)         If the aggregate Tax Advances made to any Member pursuant to this
Section 6.03 for any Fiscal Year exceed such Member’s Tax Amount (an “Excess
Amount”), such Excess Amount shall reduce subsequent Tax Advances that would be
made to such Member pursuant to this Section 6.03, expect to the extent taken
into account as an advance pursuant to Section 6.03(d) to reduce subsequent
Distributions.

 

(d)     For avoidance of doubt, any Distributions made pursuant to this Section
6.03 shall be treated as advances on Distributions payable to the applicable
Member pursuant to and shall reduce the amount otherwise Distributable to such
Member pursuant to Section 6.02 or Section 11.03(c). Further, the amount to be
Distributed as a tax Distribution in respect of any Fiscal Year pursuant to this
Section 6.03 shall be computed as if any Distributions made pursuant to Section
6.02 during such Fiscal Year were a tax Distribution in respect of such Fiscal
Year, with the understanding that the Company shall not make a tax Distribution
in respect of any Fiscal Year to the extent any Distributions made pursuant to
Section 6.02 during such Fiscal Year exceeds the Tax Amount of the Member in
respect of such Fiscal Year.

 

(e)                Any good faith determination of the amount of a tax
Distribution made by the Board pursuant to this Section 6.03 shall be conclusive
and binding on all Members absent manifest error.

 



Page 14 of 47

 

 

Section 6.04 Tax Withholding; Withholding Advances.

 

(a)                Tax Withholding. If requested by the Board or Members, each
Member shall, if able to do so, deliver to the Board:

 

(i)                 any applicable IRS forms or an affidavit in form
satisfactory to the Board that the applicable Member (or its members, as the
case may be) is not subject to withholding under the provisions of any federal,
state, local, foreign or other Applicable Law;

 

(ii)               any certificate that the Board may reasonably request with
respect to any such laws; and/or

 

(iii)            any other form or instrument reasonably requested by the Board
relating to any Member’s status under such law.

 

(iv)             If a Member fails or is unable to deliver to the Board the IRS
form or affidavit described in Section 6.04(a)(i), the Board may withhold
amounts from such Member in accordance with Section 6.04(b).

 

(b)               Withholding Advances. The Company is hereby authorized at all
times to make payments (“Withholding Advances”) with respect to each Member in
amounts required to discharge any obligation of the Company (as determined by
the Tax Representative based on the advice of legal or tax counsel to the
Company) to withhold or make payments to any federal, state, local or foreign
taxing authority (a “Taxing Authority”) with respect to any Distribution or
allocation by the Company of income or gain to such Member and to withhold the
same from Distributions to such Member. Any funds withheld from a Distribution
by reason of this Section 6.04(b) shall nonetheless be deemed Distributed to the
Member in question for all purposes under this Agreement and, at the option of
the Board, shall be charged against the Member’s Capital Account in accordance
with this Agreement.

 

(c)                Repayment of Withholding Advances. Any Withholding Advance
made by the Company to a Taxing Authority on behalf of a Member and not
simultaneously withheld from a Distribution to that Member shall, with interest
thereon accruing from the date of payment at the Company Interest Rate:

 

(i)                 be promptly repaid to the Company by the Member on whose
behalf the Withholding Advance was made; or

 

(ii)               with the consent of the Board, be repaid by reducing the
amount of the next succeeding Distribution or Distributions to be made to such
Member.

 

Interest shall cease to accrue from the time the Member on whose behalf the
Withholding Advance was made repays such Withholding Advance (and all accrued
interest) by either method of repayment described above.

 

(d)               Indemnification. Each Member hereby agrees to indemnify and
hold harmless the Company, the Board and the other Members from and against any
liability with respect to taxes, interest or penalties which may be asserted by
reason of the Company’s failure to deduct and withhold tax on amounts
Distributable or allocable to such Member. The provisions of this Section
6.04(d) and the obligations of a Member pursuant to Section 6.04(c) shall
survive the termination, dissolution, liquidation and winding up of the Company
and the withdrawal of such Member from the Company or Transfer of its Units. The
Company may pursue and enforce all rights and remedies it may have against each
Member under this Section 6.04, including bringing a lawsuit to collect
repayment with interest of any Withholding Advances.

 



Page 15 of 47

 

 

(e)                Overwithholding. Neither the Company nor the Board shall be
liable for any excess taxes withheld in respect of any Distribution or
allocation of income or gain to a Member. In the event of an overwithholding, a
Member’s sole recourse shall be to apply for a refund from the appropriate
Taxing Authority.

 

Section 6.05 Distributions in Kind.

 

(a)                The Board is hereby authorized, in its sole discretion and
with the prior written consent of the applicable Member(s), to make
Distributions to the Members in the form of securities or other property held by
the Company; provided, however, that Tax Advances shall only be made in cash. In
any non-cash Distribution, the securities or property so Distributed will be
Distributed among the Members in the same proportion and priority as cash equal
to the Fair Market Value of such securities or property would be Distributed
among the Members pursuant to Section 6.02.

 

(b)               Any Distribution of securities shall be subject to such
conditions and restrictions as the Board determines are required or advisable to
ensure compliance with Applicable Law. In furtherance of the foregoing, the
Board may require that the Members execute and deliver such documents as the
Board may deem necessary or appropriate to ensure compliance with all federal
and state securities laws that apply to such Distribution and any further
Transfer of the Distributed securities, and may appropriately legend the
certificates that represent such securities to reflect any restriction on
Transfer with respect to such laws.

 

(c)                Upon any such Distribution, such Fair Market Value of the
non-cash assets Distributed will be debited against the each applicable Member’s
respective Capital Account at such Fair Market Value, and any such Distributions
shall be deemed for purposes of determining Net Profits or Net Losses (if any)
to have been sold by the Company for an amount equal to such Fair Market Value
and any such deemed Net Profits or Net Losses shall be allocated to the Members’
respective Capital Accounts in accordance with this Agreement.

 

Section 6.06 Distribution Upon Deemed Liquidation Event. In the event of a
Deemed Liquidation Event, the Board shall distribute the proceeds of such Deemed
Liquidation Event in the manner provided in Section 11.03(c).

 

Section 6.07 Limitations on Distributions to Units Treated as Profits Interests.

 

(a) Unvested Units. Notwithstanding Section 6.02, but subject to Section 6.03
(regarding tax Distributions), any Members holding any Units subject to vesting
restrictions shall not be entitled to Distributions with regard to any such
Units that are not vested at the time of an applicable Distribution, except as
may otherwise be provided in an applicable agreement. 

 



Page 16 of 47

 

 

ARTICLE VII

 

MANAGEMENT

 

Section 7.01 Establishment of the Board; Standard of Care; Signature Authority.
A board of managers of the Company (the “Board”) is hereby established and shall
be comprised of natural Persons (each such Person, a “Manager”) who shall be
appointed in accordance with the provisions of this Article VII. The business
and affairs of the Company shall be managed, operated and controlled by or under
the direction of the Board, and the Board shall have, and is hereby granted, the
full and complete power, authority, and discretion for, on behalf of and in the
name of the Company, to take such actions as it may in its sole discretion deem
necessary or advisable to carry out any and all of the objectives and purposes
of the Company, subject only to the terms of this Agreement. Each Manager owes a
fiduciary duty to the Company and the Members, including the duty of loyalty and
the duty of care, in the same manner officers owe such duties to a corporation
under Applicable Law.

 

  (a) Board Composition; Vacancies

 

(b)               The Company and the Members shall take such actions as may be
required to ensure that the number of Managers of the Company constituting the
Board is at all times three (3), comprised as follows, unless otherwise modified
by a vote of the members holding more than 50% of the Units, which must include
the vote of CR.

 

(i)                 CR shall be entitled to appoint two (2) Managers (the
“Cookies Managers”). The initial Cookies Managers shall be Ryan Johnson and
Brandon Johnson;. The Cookies Managers shall serve and hold office until such
Manager’s death, incapacity, resignation or removal. A Cookies Manager may be
removed, with or without cause, by CR. A Cookies Manager may resign at any time
by written notice thereof to the Members and the other Managers. CR shall
appoint a Manager to fill any vacancy occurring in a Cookies Manager position

 

(ii)               Albatross Management Consulting, LLC (“Albatross”) shall be
entitled to appoint one (1) Manager (the “Albatross Manager”), who shall
initially be Neil Demers. The Albatross Manager shall serve and hold office
until such Manager’s death, incapacity, resignation or removal. The Albatross
Manager may be removed, with or without cause, by Albatross. The Albatross
Manager may resign at any time by written notice thereof to the Members and the
other Managers. Albatross shall appoint a Manager to fill any vacancy occurring
in an Albatross Manager position.

 

(c)                If required by Regulatory Laws, any elected or appointed
Manager shall not be deemed duly elected, appointed or qualified and shall not
exercise any powers of the position to which such Person has been elected or
appointed until such Person has been found suitable, eligible or otherwise
qualified to hold such position pursuant to any Regulatory Laws (including by
the applicable Regulatory Authority). Each such elected or appointed Manager, by
virtue of such election or appointment of such Person, consents to (i) the
performance of any personal background investigation that may be required by any
Regulatory Authorities or Regulatory Laws and (ii) the disclosure by the Company
of any information regarding such officer required by Regulatory Authorities or
Regulatory Laws without the need to obtain approval from such Manager.

 



Page 17 of 47

 

 

  (d) Each Manager, by virtue of holding such position, agrees to the following:

 

(i)                 Such Manager shall comply with all Regulatory Laws including
(i) filing required applications for Regulatory Licenses, if any, (ii) providing
all information regarding such Manager as may be requested or required by
Regulatory Authorities (including in connection with any application for a
Regulatory License), and (iii) responding to written or oral questions or
inquiries from any Regulatory Authorities.

 

(ii)               In the event that such Manager (i) has experienced an event
or circumstance, or otherwise reasonably believes, that such Manager may meet
any condition to be deemed an Affected Person or (ii) has knowledge that any
Member or any other Person elected or appointed as a Manager or Officer of the
Company or any other current Manager or Officer of the Company has experienced
an event or circumstance, or otherwise may meet any condition to be deemed an
Affected Person, then, in all cases, such Manager shall promptly notify the
Company of the relevant details.

 

(iii)            Upon receipt of a notice that a Manager may meet any condition
to be deemed an Affected Person, the Disinterested Managers, or if there are no
Disinterested Managers, the Disinterested Members may, but are not obligated to,
permit the applicable Person a specified period of time (as determined by the
Disinterested Manager or the Disinterested Members, as applicable, to the extent
permitted by any Regulatory Laws (including by the applicable Regulatory
Authority)) to take all actions, at such Person’s costs, to cure such condition.

 

(iv)             Upon the expiration of such period of time (if any) or
otherwise, the Disinterested Managers, or if there are no Disinterested
Managers, the Disinterested Members, shall promptly make a determination
regarding such Manager as an Affected Person. If the Disinterested Managers or
the Disinterested Members, as applicable, determine that such Manager is an
Affected Person, the Company shall, and the Board shall the cause the Company
to, remove such Manager as promptly as possible or as otherwise directed by the
applicable Regulatory Authority. If the Disinterested Managers or the
Disinterested Members determine that such Manager is a not Affected Person, such
Manager shall continue to hold office until such Manager’s successor is
designated by the Member assigning such Manager or until such Manager’s earlier
death, resignation or removal.

 



Page 18 of 47

 

 

(e)                The removal of a Manager shall not affect the Manager’s
rights as a Member, if applicable, and shall not constitute a withdrawal by such
Member from the Company. Upon the removal or resignation of a Manager, the
Manager shall cooperate with the Company to perform all actions required by
Applicable Law or by Regulatory Authorities as related to such removal or
resignation.

 

(f)                 In the event that the applicable Members shall fail to
designate in writing a representative to fill a vacant Manager position on the
Board, and such failure shall continue for more than thirty (30) days after
notice from the Company with respect to such failure, then the vacant position
shall be filled by an individual designated by the other Manager(s) then in
office; provided, that such individual shall be removed from such position if
and when the Members entitled to fill such vacancy so direct and simultaneously
designate a new Manager.

 

Section 7.02 Meetings of the Board; Quorum; Manner of Acting.

  

(a)                Quorum. The presence of a majority of the Managers serving on
the Board shall constitute a quorum for the transaction of business of the
Board. At all times when the Board is conducting business at a meeting of the
Board, a quorum of the Board must be present at such meeting. If a quorum shall
not be present at any meeting of the Board, then the Managers present at the
meeting may adjourn the meeting from time to time, without notice other than
announcement at the meeting, until a quorum shall be present.

  

(b)               Participation. Any Manager may participate in a meeting of the
Board by means of telephone or video conference or other communications device
that permits all Managers participating in the meeting to hear each other, and
participation in a meeting by such means shall constitute presence in person at
such meeting. A Manager may vote or be present at a meeting either in person or
by proxy, and such proxy may be granted in writing, by means of Electronic
Transmission or as otherwise permitted by Applicable Law.



 

(c)                Binding Act. Each Manager shall have one vote on all matters
submitted to the Board or any committee thereof. Except as otherwise provided in
this Agreement, with respect to any matter before the Board, the act of a
majority of the Managers constituting a quorum shall be the act of the Board.

  

Section 7.03 Actions Requiring Approval of Members. Subject to any contrary
provision herein, the Company shall not enter into any commitment, without the
written approval of the Unitholders holding more than fifty percent (50%) of the
Common Units, which must include CR to:

 

(a)                Amend, modify or waive any provisions of the Articles of
Organization or this Agreement, in whole or in part; provided, however, that a
Manager may, without the consent of the other Members, amend the (i) the
Articles of Organization in accordance with the provisions of this Agreement or
(ii) the Members Schedule following any new issuance, redemption, repurchase or
Transfer of Membership Interests in accordance with this Agreement; and,
provided further, that any amendment of this Agreement which adversely and
disproportionately affects any Member will require the prior written consent of
such Member;

 



Page 19 of 47

 

 

(b)               Issue additional Membership Interests, equity securities, or
other securities or, except in connection with a Transfer of Membership
Interests that complies with the applicable provisions of this Agreement, admit
additional Members to the Company;

 

(c)                Incur any indebtedness, pledge or grant liens on any assets
or guarantee, assume, endorse or otherwise become responsible for the
obligations of any other Person in excess of $10,000 in a single transaction or
series of related transactions, or in excess of $50,000 in the aggregate at any
time outstanding; provided, however, that indebtedness incurred in the Company’s
ordinary course of business for inventory, the full amount of which is due in
sixty (60) days or less, shall not require the approval specified in this
Section 7.04(c).

 

(d)               Make any loan or advance to or a Capital Contribution or
investment in, any Person, in excess of $5,000;

 

(e)                Enter into or effect any transaction or series of related
transactions involving the purchase, lease, license, exchange or other
acquisition (including by merger, consolidation, sale of stock or acquisition of
assets) by the Company of any assets and/or equity interests of any Person,
other than in the ordinary course of business;

 

(f)                 Enter into or effect any transaction or series of related
transactions involving the sale, lease, license, exchange or other disposition
(including by merger, consolidation, sale of stock or sale of assets) by the
Company of any assets or equity interests, other than sales of inventory in the
ordinary course of business consistent with past practice;

 

(g)            Convert from a limited liability company to a corporation or
change tax status;

 

  (h) Enter into a new line of business;

 

(i)          Settle any lawsuit, action, dispute or other proceeding or
otherwise assume any liability with a value in excess of $10,000 or agree to the
provision of any equitable relief by the Company; or

  

(j)                 Dissolve, wind up or liquidate the Company or initiate a
bankruptcy or state insolvency or receivership proceeding involving the Company.

 

Section 7.04 Meetings of the Members.

 

(a)                Generally. The Members shall meet at such time and at such
place as the Members may designate. Meetings of the Members may be held either
in person or by means of telephone or video conference or other communications
device that permits all Members participating in the meeting to hear each other,
at the offices of the Company or such other place (either within or outside the
State of Colorado) as may be determined from time to time by the Members.
Written notice of each meeting of the Members shall be given to each Member at
least forty-eight (48) hours prior to each such meeting.

 



Page 20 of 47

 

 

(b)               Attendance and Waiver of Notice. Attendance of a Member at any
meeting shall constitute a waiver of notice of such meeting, except where a
Member attends a meeting for the express purpose of objecting to the transaction
of any business on the ground that the meeting is not lawfully called or
convened. Neither the business to be transacted at, nor the purpose of, any
regular or special meeting of the Members need be specified in the notice or
waiver of notice of such meeting.

 

(c)                Quorum. Members holding at least 50% of the Common Units
shall constitute a quorum for the transaction of business of the Company;
provided, however, that a quorum shall require CR. At all times when the Members
are conducting business at a meeting, a quorum of the Members must be present at
such meeting. If a quorum shall not be present at any meeting of the Members,
then the Members present at the meeting may adjourn the meeting from time to
time, without notice other than announcement at the meeting, until a quorum
shall be present.

 

(d)               Participation. Any Member holding Common Units may participate
in a meeting of the Members by means of telephone or video conference or other
communications device that permits all Members participating in the meeting to
hear each other, and participation in a meeting by such means shall constitute
presence in person at such meeting. A Member may vote or be present at a meeting
either in person or by proxy, and such proxy may be granted in writing, by means
of Electronic Transmission or as otherwise permitted by Applicable Law.

 

(e)                Binding Act. Each Member holding Common Units shall have one
(1) vote per Common Unit on all matters submitted to the Members. With respect
to any matter before the Members, the act of the Members holding a majority of
the Common Units constituting a quorum shall be the act of the Members.

 

(f)                 Action by Written Consent. Notwithstanding anything herein
to the contrary, any action of the Members (or any committee) may be taken
without a meeting if either:

 

(a)  a written consent of the Members holding a majority of the Common Units,
which must include CR, shall approve such action; provided, however that prior
written notice of such action is provided to all Members at least one (1) day
before such action is taken; or (b) a written consent constituting all of the
Members (or committee) shall approve such action. Such consent shall have the
same force and effect as a vote at a meeting where a quorum was present and may
be stated as such in any document or instrument filed with the Secretary of
State of Colorado.

 

Section 7.05 Compensation; No Employment.

 

(a)                A Manager shall be reimbursed for reasonable out-of-pocket
expenses incurred in the performance of such Manager’s duties as a Manager,
pursuant to such policies as from time to time established by the Company.
Nothing contained in this Section 7.06 shall be construed to preclude any
Manager from serving the Company in any other capacity and receiving reasonable
compensation for such services.

 

(b)               This Agreement does not, and is not intended to, confer upon
any Manager any rights with respect to continued employment by the Company, and
nothing herein should be construed to have created any employment agreement with
any Manager.

 



Page 21 of 47

 

 

Section 7.06 No Personal Liability. By Applicable Law or expressly in this
Agreement, no Manager will be obligated personally for any debt, obligation or
liability of the Company, whether arising in contract, tort or otherwise, solely
by reason of being a Manager.

 

Section 7.07 No Exclusive Duty. No Manager shall be required to manage the
Company as such Manager’s sole and exclusive occupation and a Manager may have
other business interests and may engage in other investments, occupations and
activities in addition to those relating to the Company. Neither the Company nor
any Member shall have any right, by virtue of this Agreement, to share or
participate in such other investments or activities of any Manager or to the
income or proceeds derived therefrom. Although a business opportunity of the
sort engaged in by the Company may come to the attention of a Manager, such
Manager shall not be under duty, express or implied, to first offer such
opportunity to the Company or to the other Members of the Company before the
Manager may, personally or on behalf of another entity with which the Manager is
affiliated, take advantage of such opportunity, and the members personally and
the Company as an entity, hereby discharge and release each Manager of and from
any duty to the contrary which may be owed by any Manager, directly or
indirectly, from the doctrine generally referred to as the “corporate
opportunity doctrine.”

 

Section 7.08 Officers.

 

(a)                The Board may appoint individuals as officers of the Company
(the “Officers”) as it deems necessary or desirable to carry on the business of
the Company and the Board may delegate to such Officers such power and authority
as the Board deems advisable. No Officer need be a Member. Notwithstanding the
previous sentence, the Board shall appoint a Chief Executive Officer, who may
also appoint additional Officers of the Company, provided, however, that the
Board shall have final approval of such appointments and salaries related
thereto. An individual may hold two (2) or more offices of the Company. Each
Officer shall hold office until such Officer’s successor is designated by the
Board or Chief Executive Officer, or until such Officer’s earlier death,
resignation or removal. Any Officer may resign at any time upon written notice
to the Board or Chief Executive Officer. Any Officer may be removed by the Board
or Chief Executive Officer with or without cause at any time, provided, however
that a removal by the Chief Executive Officer shall require the approval of the
Board. A vacancy in any office occurring because of death, resignation, removal
or otherwise, may, but need not, be filled by the Board or Chief Executive
Officer, provided, however, that the Board shall have final approval of such
appointments and salaries related thereto.

 

(b)                 If required by Regulatory Laws, any newly elected or
appointed Officer shall not be deemed duly elected, appointed or qualified and
shall not exercise any powers of the position to which such individual has been
elected or appointed until such individual has been found suitable, eligible or
otherwise qualified to hold such position pursuant to any Regulatory Laws
(including by the applicable Regulatory Authority). Each such newly elected or
appointed Officer, by virtue of such election or appointment of such individual,
consents to (i) the performance of any personal background investigation that
may be required by any Regulatory Authorities or Regulatory Laws and (ii) the
disclosure by the Company of any information regarding such officer required by
Regulatory Authorities or Regulatory Laws without the need to obtain approval
from such officer.

 



Page 22 of 47

 

 

  (c) Each Officer, by virtue of holding such position, agrees to the following:

 

(i)                 Such Officer shall comply with all Regulatory Laws including
(i) filing required applications for Regulatory Licenses, if any, (ii) providing
all information regarding such Officer as may be requested or required by
Regulatory Authorities (including in connection with any application for a
Regulatory License), and (iii) responding to written or oral questions or
inquiries from any Regulatory Authorities.

 

(ii)               In the event that such Officer (i) has experienced an event
or circumstance, or otherwise reasonably believes, that such Officer may meet
any condition to be deemed an Affected Person or (ii) has knowledge that any
Member or any other individual elected or appointed as a director or Officer of
the Company or any other current director or Officer of the Company has
experienced an event or circumstance, or otherwise may meet any condition to be
deemed an Affected Person, then, in all cases, such Officer shall promptly
notify the Company of the relevant details.

 

(iii)            Upon receipt of a notice that an Officer may meet any condition
to be deemed an Affected Person, the Disinterested Managers, or if there are no
Disinterested Manager, the Disinterested Members may, but are not obligated to,
permit the applicable individual a specified period of time (as determined by
the Disinterested Managers or the Disinterested Members, as applicable, to the
extent permitted by any Regulatory Laws (including by the applicable Regulatory
Authority)) to take all actions, at such individual’s costs, to cure such
condition.

 

(iv)             Upon the expiration of such period of time (if any) or
otherwise, the Disinterested Managers, or if there are no Disinterested Manager,
the Disinterested Members, shall promptly make a determination regarding such
Officer as an Affected Person. If the Disinterested Managers or the
Disinterested Members, as applicable, determine that such Officer is an Affected
Person, the Company shall, and the Board shall cause the Company to, remove such
Officer as promptly as possible or as otherwise directed by the applicable
Regulatory Authority. If the Disinterested Managers or the Disinterested Members
determine that such Officer is a not Affected Person, such Officer shall
continue to hold office until such Officer’s successor, if any, is designated by
the Board or Chief Executive Officer, or until such Officer’s earlier death,
resignation or removal.

 



Page 23 of 47

 

 

ARTICLE VIII

 

TRANSFER

 

Section 8.01 General Restrictions on Transfer.

 

(a)                Transfer Restrictions. Each Member acknowledges and agrees
that each Member (or any Permitted Transferee of such Member) shall not Transfer
any Units or Unit Equivalents except as permitted pursuant to Section 8.02, or
in strict accordance with the restriction, conditions and procedures described
in the other provisions of this Section 8.01, Section 8.03. Section 8.04 and
Section 8.05, as applicable, or pursuant to Section 8.06.

 

(b)               Other Transfer Restrictions. Notwithstanding any other
provision of this Agreement (including Section 8.02), each Member agrees that it
will not, directly or indirectly, Transfer any of its Units or Unit Equivalents,
and the Company agrees that it shall not issue any New Interests:

 

(i)                 except as permitted under the Securities Act and other
applicable federal or state securities or blue-sky laws, and then, with respect
to a Transfer of Units or Unit Equivalents, if requested by the Company, only
upon delivery to the Company of a written opinion of counsel in form and
substance satisfactory to the Company to the effect that such Transfer may be
effected without registration under the Securities Act;

 

(ii)               to a Person not already a Member of the Company until the
prospective Transferee is admitted as a Member of the Company;

 

(iii)            if such Transfer or issuance would cause the Company to be
considered a “publicly traded partnership” under § 7704(b) of the Code within
the meaning of Treasury Regulation § 1.7704-1(h)(1)(ii), including the
look-through rule in Treasury Regulation § 1.7704-1(h)(3);

 

(iv)             if such Transfer or issuance would affect the Company’s
existence or qualification as a limited liability company under the LLC Act;

 

(v)               if such Transfer or issuance would cause the Company to lose
its status as a partnership for federal income tax purposes;

 

(vi)             if such Transfer or issuance would violate the Applicable Laws
including that the perspective Transferee is an Affected Person;

 

(vii)           if such Transfer or issuance would be reasonably likely to
preclude or materially delay, jeopardize, impede or impair, or impose materially
burdensome terms and conditions on, the ability of the Company or any Company
Subsidiary to conduct any Regulated Activities or to obtain, retain, renew or
reinstate any Regulatory License;

 



Page 24 of 47

 

 

(viii)        if such Transfer or issuance would cause the Company to be
required to register as an investment company under the Investment Company Act
of 1940, as amended; or

 

(ix)             if such Transfer or issuance would cause the assets of the
Company to be deemed “plan assets” as defined under the Employee Retirement
Income Security Act of 1974 or its accompanying regulations or result in any
“prohibited transaction” thereunder involving the Company.

 

(c)                Joinder Agreement. Except with respect to any Transfer
pursuant to a Drag- Along Sale or Tag-Along Sale, no Transfer of Units or Unit
Equivalents pursuant to any provision of this Agreement shall be deemed
completed until (i) Section 3.01(a) shall be complied with and (ii) the
Transferee shall have entered into a Joinder Agreement.

 

(d)               Transfers in Violation of this Agreement. Any Transfer or
attempted Transfer of any Units or Unit Equivalents in violation of this
Agreement, including any failure of a Transferee, as applicable, to comply with
Section 3.01(a) or enter into a Joinder Agreement pursuant to Section 8.01(c)
above, shall be null and void, no such Transfer shall be recorded on the
Company’s books, and the purported Transferee in any such Transfer shall not be
treated (and the Member proposing to make any such Transfer shall continue to be
treated) as the owner of such Units or Unit Equivalents for all purposes of this
Agreement. For the avoidance of doubt, any Transfer of a Membership Interest
permitted by this Agreement shall be deemed a sale, transfer, assignment, or
other disposal of such Membership Interest in its entirety as intended by the
parties to such Transfer, and shall not be deemed a sale, transfer, assignment,
or other disposal of any less than all of the rights and benefits described in
the definition of the term “Membership Interest,” unless otherwise explicitly
agreed to by the parties, in writing, to such Transfer.

 

Section 8.02 Permitted Transfers. Subject to Section 8.01 above, including the
requirement to comply with Section 3.01(a) and enter into a Joinder Agreement
pursuant to Section 8.01(c) above, permitted Transfers include: (a) a trust
under which the distribution of Units may be made only to such Member; (b) a
charitable remainder trust, the income from which will be paid only to such
Member during its life; (c) a corporation, partnership or limited liability
company, the stockholders, partners or members of which are only such Member;
(d) for bona fide estate planning purposes, either by will or by the laws of
intestate succession, to such Member’s executors, administrator, testamentary
trustees, legatees or beneficiaries; or (e) a Transfer by a Member to such
Member’s Affiliates, or the Family Members of a Member or a Member’s Affiliate.

 

Section 8.03 Drag-Along Rights.

 

(a) Participation. If one or more Members (together with their respective
Permitted Transferees) holding no less than a majority of all the Common Units,
which must include CR (such Member or Members with the inclusion of CR, the
“Dragging Member”), proposes to consummate, in one transaction or a series of
related transactions, a Change of Control of such Member(s), or a Change of
Control of Company not including a sale of all or substantially all of Company’s
assets (a “Drag-along Sale”), provided that such Drag-along Sale is for Fair
Market Value or higher, the Dragging Member shall have the right, after
delivering the Drag-along Notice in accordance with Section 8.03(c) and subject
to compliance with Section 8.03(d), to require that each other Member (each, a
“Drag-along Member”) participate in such sale (including, if necessary, by
converting their Unit Equivalents into the Units to be sold in the Drag-along
Sale) in the manner set forth in Section 8.03(b); provided, further, that in the
event of a Change of Control of a Member, CR must be included as a Dragging
Member in a Drag-along Sale.

 



Page 25 of 47

 

 

(b) Sale of Units. Subject to compliance with Section 8.03(d):



 

(i)                 If the Drag-along Sale is structured as a sale resulting in
a majority of the Common Units of the Company on a Fully Diluted Basis being
held by a Third Party Purchaser, then each Drag-along Member shall sell, with
respect to each class or series of Units proposed by the Dragging Member to be
included in the Drag-along Sale, the number of Units and/or Unit Equivalents of
such class or series equal to the product obtained by multiplying: (a) the
number of applicable Units on a Fully Diluted Basis held by such Drag-along
Member by; (b) a fraction: (x) the numerator of which is equal to the number of
applicable Units on a Fully Diluted Basis that the Dragging Member proposes to
sell in the Drag-along Sale; and (y) the denominator of which is equal to the
number of applicable Units on a Fully Diluted Basis held by the Dragging Member
at such time; and



 

(ii) If the Drag-along Sale is structured as a sale of all or substantially all
of the consolidated assets of the Company or as a merger, consolidation,
recapitalization or reorganization of the Company or other transaction requiring
the consent or approval of the Members, then notwithstanding anything to the
contrary in this Agreement (including Section 3.06), each Drag-along Member
shall vote in favor of the transaction and otherwise consent to and raise no
objection to such transaction, and shall take all actions to waive any
dissenters’, appraisal or other similar rights that it may have in connection
with such transaction. The Distribution of the aggregate consideration of such
transaction shall be made in accordance with Section 11.03(c).



 

(c) Sale Notice. The Dragging Member shall exercise its rights pursuant to this
Article VIII by delivering a written notice (the “Drag-along Notice”) to the
Company and each Drag-along Member no more than ten (10) Business Days after the
execution and delivery by all of the parties thereto of the definitive agreement
entered into with respect to the Drag-along Sale and, in any event, no later
than twenty (20) Business Days prior to the closing date of such Drag- along
Sale. The Drag-along Notice shall make reference to the Dragging Members’ rights
and obligations hereunder and shall describe in reasonable detail:

  

(i)                 The name of the person or entity to whom such Units are
proposed to be sold;



 

  (ii) The proposed date, time and location of the closing of the sale;

 

(iii)            The number of each class or series of Units to be sold by the
Dragging Member, the proposed amount of consideration for the Drag-along Sale
and the other material terms and conditions of the Drag-along Sale, including a
description of any non-cash consideration in sufficient detail to permit the
valuation thereof and including, if available, the purchase price per Unit of
each applicable class or series (which may take into account the Profits
Interest Hurdle of any Profits Interest Units to be sold); and

 



Page 26 of 47

 

 

(iv)             A copy of any form of agreement proposed to be executed in
connection therewith.

 

(d) Conditions of Sale. The obligations of the Drag-along Members in respect of
a Drag-along Sale under this Section 8.03 are subject to the satisfaction of the
following conditions:

 

(i)                 The consideration to be received by each Drag-along Member
shall be the same form and amount of consideration to be received by the
Dragging Member per Unit of each applicable class or series (the Distribution of
which shall be made in accordance with Section 8.03(b)) and the terms and
conditions of such sale shall, except as otherwise provided in Section
8.03(d)(iii), be the same as those upon which the Dragging Member sells its
Units;

  

(ii)               If the Dragging Member or any Drag-along Member is given an
option as to the form and amount of consideration to be received, the same
option shall be given to all Drag-along Members;



 

(iii)            Each Drag-along Member shall execute the applicable purchase
agreement, if applicable, and make or provide the same representations,
warranties, covenants, indemnities and agreements as the Dragging Member makes
or provides in connection with the Drag-along Sale; provided, however, that each
Drag-along Member shall only be obligated to make individual representations and
warranties with respect to its title to and ownership of the applicable Units,
authorization, execution and delivery of relevant documents, enforceability of
such documents against the Drag-along Member, and other matters relating to such
Drag-along Member, but not with respect to any of the foregoing with respect to
any other Members or their Units; provided, further, that all representations,
warranties, covenants and indemnities shall be made by the Dragging Member and
each Drag- along Member severally and not jointly and any indemnification
obligation shall be pro rata based on the consideration received by the Dragging
Member and each Drag-along Member, in each case in an amount not to exceed the
aggregate proceeds received by the Dragging Member and each such Drag-along
Member in connection with the Drag-along Sale; and

  

  (iv) The Drag-along Sale is for Fair Market Value or higher.

  

(e) Cooperation. Each Drag-along Member shall take all actions as may be
reasonably necessary to consummate the Drag-along Sale, including, without
limitation, entering into agreements and delivering certificates and
instruments, in each case, consistent with the agreements being entered into and
the certificates being delivered by the Dragging Member, but subject to Section
8.03(d)(iii).

 



Page 27 of 47

 

 

(f) Expenses. The fees and expenses of the Dragging Member incurred in
connection with a Drag-along Sale and for the benefit of all Drag-along Members
(it being understood that costs incurred by or on behalf of a Dragging Member
for its sole benefit will not be considered to be for the benefit of all
Drag-along Members), to the extent not paid or reimbursed by the Company or the
Third Party Purchaser, shall be shared by the Dragging Member and all the
Drag-along Members on a pro rata basis, based on the consideration received by
each such Member; provided, however, that no Drag-along Member shall be
obligated to make any out-of- pocket expenditure prior to the consummation and
closing of the Drag-along Sale.



 

(g) Consummation of Sale. The Dragging Member shall have ninety (90) days
following the date of the Drag-along Notice in which to consummate the
Drag-along Sale, on the terms set forth in the Drag-along Notice (which ninety
90-day period may be extended for a reasonable time not to exceed one-hundred
and fifty (150) days to the extent reasonably necessary to obtain required
approvals or consents from any Governmental Authority). If at the end of such
period the Dragging Member has not completed the Drag-along Sale, the Dragging
Member may not then exercise its rights under this Section 8.03 without again
fully complying with the provisions of this Section 8.03.

 

Section 8.04 Tag-Along Rights.

 

(a)                   If the Members holding a majority of Common Units desire
to Transfer Units (the “Control Group Members”), which such Transfer would
result in the Control Group Members, in the aggregate, owning less than a
majority of the then outstanding Common Units, whether by sale, merger, or
otherwise (a “Significant Sale”), and the Control Group Members do not elect to
exercise their rights under Section 8.03 (if applicable), then at least twenty
(20) days prior to the closing of such Significant Sale, the Control Group
Members, will make an offer (the “Participation Offer”) to all the Members
holding Common Units to include in the proposed Significant Sale a certain
number of each Member’s Common Units, which will be determined solely by such
Member but may not exceed such Member’s Pro Rata Portion.

  

(b)                  The Participation Offer will describe the terms and
conditions, including the price, of any such proposed Significant Sale and the
number of Units that a Member may Transfer in the proposed Significant Sale and
will be conditioned upon: (i) the consummation of the transactions contemplated
by the Participation Offer; and (ii) each Member’s execution and delivery of all
agreements and other documents as the Control Group Members are required to
execute and deliver in connection with such Significant Sale. If any Member
accepts the Participation Offer, then the Control Group Members will reduce, to
the extent necessary, the number of Units they otherwise would have Transferred
in the proposed Significant Sale so as to permit those Members who have accepted
the Participation Offer to Transfer the number of Units that they are entitled
to Transfer under this Section 8.04, and such Members will Transfer the number
of Units specified in the Participation Offer to the proposed transferee in
accordance with the terms set forth in the Participation Offer.

 



Page 28 of 47

 



 

(c)         Any Member that desires to exercise its right to Transfer Units in
the Participation Offer will deliver notice to the Control Group Members within
ten (10) days after such Member’s receipt of the Participation Offer, specifying
the number of Units that such Member desires to Transfer in the Participation
Offer, the number of which shall be limited to such Member’s Pro Rata Portion,
whereupon such Member will be obligated to Transfer such Units at the closing of
such Significant Sale, if and when it occurs.

 

(d)                  If, prior to the consummation of a Significant Sale, the
material terms of the proposed Significant Sale change with the result that any
price per Unit to be paid in such proposed Significant Sale is materially
greater than the price per such Unit set forth in the Participation Offer or the
other principal terms of such proposed Significant Sale are materially more
favorable than what was set forth in the Participation Offer, the Control Group
Members will notify the Company, the Participation Offer shall be null and void
for purposes of such Transfer, and it will be necessary for a separate
Participation Offer to be furnished, and the terms and provisions of this
Section 8.04 separately complied with, in order to consummate such proposed
Transfer pursuant to this Section 8.04.

 

(e)                   If the Control Group Members have not completed the
proposed Transfer by the end of the one hundred fiftieth (150th) day following
the date of the delivery of the Participation Offer, the Control Group Members
will notify the company, each Member will be released from his, her, or its
obligations, the Participation Offer shall be null and void, and it shall be
necessary for a separate Participation Offer to be furnished, and the terms and
provisions of this Section 8.04 separately complied with, in order to consummate
such proposed or any other Transfer pursuant to this Section 8.04, unless the
failure to complete such proposed Transfer resulted from any failure by any
Member to comply with the terms of this Section 8.04. Notwithstanding anything
to the contrary contained or implied herein, there will be no liability on the
part of the Control Group Members to any Member if a proposed Significant Sale
is not consummated for any reason.



 

Section 8.05 Right of First Refusal.

 

Prior to any Member transferring any Common Units, such transferring Member (the
“Transferring Member”)shall provide the other Members (the “Non-Transferring
Members”) with written notice (the “ROFR Notice”) of the proposed Transfer
transaction, which notice shall include the identity of the proposed Transferee,
the number of Common Units (i) proposed to be sold or (ii) available, ((i) or
(ii) referred to herein as the “Available Common Units”), and the ROFR Price.
The ROFR Notice shall constitute an irrevocable offer to sell to the
Non-Transferring Members, or their nominee, all of the Available Common Units at
the ROFR Price. Each Non- Transferring Member may at its sole discretion, within
thirty (30) days of receipt of the ROFR Notice (the “ROFR Period”), elect to
purchase some or all of the Available Common Units at the ROFR Price by
providing written notice to the Transferring Member (the “ROFR Election”). In
the event that multiple Non-Transferring Members make a ROFR Election electing
to purchase, in the aggregate, more Common Units than are offered in the ROFR
Notice, then the Members making a ROFR Election shall be entitled to purchase
Available Common Units pro rata based on the ratio of the respective holdings of
Common Units of such electing Members. In the event that no Non-Transferring
Members have provided ROFR Elections to the Transferring Member during the ROFR
Period, then the Transferring Member may sell Common Units on the terms
described in the ROFR Notice, provided, however, that if such transaction does
not close within ninety (90) days of the end of the ROFR Period, then the
Transferring Member may not transfer Common Units without first complying with
this Section 8.05.

 



Page 29 of 47

 

 

Section 8.06 Regulatory Redemption.

 

(a)                The provisions of Section 8.01, Section 8.03, Section 8.04
and Section 8.05 shall not apply to any Transfer or redemption of any Unit or
Unit Equivalents pursuant to this Section 8.06. Upon receipt of a notice that a
Member may meet any condition to be deemed an Affected Person, the Disinterested
Managers, or if there are no Disinterested Managers, the Disinterested Members,
shall allow the Member alleged to be an Affected Person a minimum of 10 days, to
the extent permitted by any Regulatory Laws (including by the applicable
Regulatory Authority)) to take all actions, at such Member’s costs, to cure such
condition. Upon the expiration of such period of time (if any) or otherwise, the
Disinterested Managers or the Disinterested Members shall promptly make a
determination regarding such Member as an Affected Person. Notwithstanding
anything to the contrary herein, no Member alleged to be an Affected Person may
be subject to a cure period if such cure period is reasonably expected to
jeopardize any licenses held by the Company or its subsidiaries.

 

(b)               Upon any determination that a Member is an Affected Person,
the Disinterested Managers, or if there are no Disinterested Managers, the
Disinterested Members, may determine that the Affected Person is permitted to
Transfer its Units and Unit Equivalents to an individual or entity approved by
the Disinterested Managers or the Disinterested Members, as applicable
(provided, however, that such Transfer is permitted by any Regulatory Laws
(including by the applicable Regulatory Authority) and such Transfer otherwise
complies with the provisions of this Agreement. If the Disinterested Managers or
the Disinterested Members determine that such Affected Person shall not be
permitted to Transfer its Units and Unit Equivalents, such applicable Units and
Unit Equivalents shall be subject to redemption in accordance with Sections
8.06(c) through (i); provided, however, that notwithstanding any determination
of the Disinterested Managers or Disinterested Members to the contrary, the
Affected Person may Transfer its Units and Unit Equivalents to an Affiliate or
to the Family Members of an Affiliate, if such Transfer is permitted by the
Regulatory Laws.



 

(c)                The Units and Unit Equivalents owned or controlled by an
Affected Person shall be redeemable by the Company, subject to applicable law,
as directed by a Regulatory Authority and, if not so directed, as and to the
extent deemed necessary or advisable by the Disinterested Managers, or if there
are no Disinterested Managers, the Disinterested Members, in which event the
Company shall deliver a Regulatory Redemption Notice to the Affected Person and
shall redeem the Units and Unit Equivalents on the Regulatory Redemption Date
and for the Regulatory Redemption Price set forth in the Regulatory Redemption
Notice. To the extent that the redemption of less than all of the Units and Unit
Equivalents held by an Affected Person would address the deficiency, the
Disinterested Managers or the Disinterested Members, as applicable may
determine, in their discretion, to redeem only such Units and Unit Equivalents
to address the deficiency and such Units and Unit Equivalents shall be selected
in such manner as shall be determined by the Disinterested Managers or the
Disinterested Members. In accordance with the requirements of the Regulatory
Redemption Notice, such Affected Person shall surrender the certificate(s), if
any, representing the Units and Unit Equivalents to be so redeemed.

  



Page 30 of 47

 

 

(d)               From and after the Regulatory Redemption Date, the Units and
Unit Equivalents owned or controlled by the Affected Person that will be
redeemed shall no longer be deemed to be outstanding, all rights of such
Affected Person in such Units and Unit Equivalents, other than the right to
receive the Regulatory Redemption Price, shall cease and, if such Units and Unit
Equivalents represent all of the Units and Unit Equivalents owned or controlled
by the Affected Person, such Affected Person shall cease to be a member, partner
or owner, as applicable, of the Company with respect to such Units and Unit
Equivalents.

 

(e)                The Company may pay the Regulatory Redemption Price in any
combination of cash, property or rights, as required by the applicable
Regulatory Authority and, if not so required, as determined by the Disinterested
Managers, or if there are no Disinterested Managers, the Disinterested Members;
provided, however that in the event the Company elects to pay all or any portion
of the Regulatory Redemption Price with a promissory note, such promissory note
shall be unsecured notes of the Company, must have a maximum repayment term of 3
years, with a minimum interest rate of 6%, and will be subordinated to all
existing and future indebtedness of the Company, and shall contain such other
terms and conditions as the Disinterested Managers or the Disinterested Members
determine, in their discretion, to be necessary or advisable.

 

(f)                 Upon the redemption of the applicable Units and Unit
Equivalents, the Company may, subject to compliance with the provisions of this
Agreement, reissue, cancel, or hold such Units and Unit Equivalents.

 

(g)               Except as required by a Regulatory Authority, nothing in this
Sections 8.06 shall be deemed or construed to require the Company to redeem or
repurchase any Units and Unit Equivalents owned or controlled by an Affected
Person.

 

(h)               In the event there are no Disinterested Managers or
Disinterested Members, the Company and the Affected Person shall jointly appoint
an independent individual within forty- five (45) days.



 

(i)                 Except as may be required by any Regulatory Law or
Regulatory Authority, the Disinterested Managers, or if there are no
Disinterested Managers, the Disinterested Members, may waive any of the rights
of the Company or any restrictions contained in this Section 8.06 in any
instance in which and to the extent the Disinterested Managers or the
Disinterested Members, as applicable, determine that a waiver would be in the
best interests of the Company.

 



Page 31 of 47

 

 

(j)                 The restrictions set forth in this Sections 8.06 shall be
noted conspicuously on any certificate (if any) evidencing the Units and Unit
Equivalents in accordance with the requirements of applicable law and any
applicable Regulatory Laws.

 

(k)               If the Company redeems the Membership Interest of CR pursuant
to this Section 8.06, the License Agreement shall be (i) amended and restated to
entitle CR, in the event of a Change of Control, as defined therein, to fifty
six and one half percent (56.5%)of the net distributable cash proceeds received
by E2T2, LLC and, if applicable, the Prorated Profit Threshold Payout Balance,
and (ii) restored and become effective immediately. If Company redeems the
Membership Interest of CR pursuant to this Section 8.06, the Regulatory
Redemption Price otherwise due to CR will be applied first to repayment of
amounts due under the Note, with any excess over such amounts paid to CR to
cover the amounts due to it pursuant to the restored License Agreement. For
clarity, the Regulatory Redemption Price shall first be used to pay off any
amounts outstanding pursuant to the Note. Once all amounts outstanding pursuant
to the Note have been paid off, monies due to CR pursuant to the restored
License Agreement shall first be paid out of the portion of the Regulatory
Redemption Price left after repayment of the Note and second from the Net
Profits, as that term is defined in the License Agreement.

  

ARTICLE IX

 

COVENANTS

 

Section 9.01 Confidentiality.

 

(a)                In pursuit of the Company’s business (the “Authorized Use”),
certain trade secrets and business information proprietary to each Member and
which each Member considers to be Confidential Information (as hereinafter
defined) may be provided to one Member or the Company, and its affiliates
(“Receiving Party”) by another Member, and its affiliates (“Disclosing Party”).
This Section 9.01 is intended to allow the parties to have open discussions
regarding the Confidential Information, while still affording complete
protection of the Disclosing Party’s Confidential Information against disclosure
or unauthorized use.

 

(b)               “Confidential Information” means any Disclosing Party
confidential or proprietary information. whether marked as confidential or not,
in the form of notes, documents, materials, correspondence, or any other form,
and anything derived from the foregoing, relating to: (i) the Disclosing Party’s
proprietary technology and products, including without limitation, technical
data, trade secrets, know-how, research, product plans, ideas or concepts,
products services, software, inventions, patent applications, techniques,
processes, developments, algorithms, formulas, technology, designs, schematics,
drawings, engineering, and hardware configuration information; (ii) proprietary
information relating to the Disclosing Party’s operations and business or
financial plans or strategies, including but not limited to customers, customer
lists, markets, financial statements and projections, standard operating
procedures (SOP’s) product pricing and marketing, financial or other strategic
business plans or information, disclosed to Receiving Party by the Disclosing
Party, either directly or indirectly, in writing, orally or by drawings or
inspection of samples, equipment or facilities; (iii) information received by
the Disclosing Party from third parties under confidential conditions which
information is identified by the Disclosing Party as being subject to such
conditions; and (iv) the Disclosing Party’s “Trade Secrets” which means
information which derives economic value, actual or potential, from not being
generally known to, or readily ascertainable by proper means by, other persons
who can obtain economic value from its disclosure or use, and which is the
subject of efforts that are reasonable under the circumstances to maintain its
secrecy. “Confidential Information” shall not include any information that: (i)
is or subsequently becomes publicly available without the Receiving Party's
breach of any obligation owed the Disclosing Party; (ii) became known to the
Receiving Party prior to the Disclosing Party's disclosure of such information
to the Receiving Party; (iii) became known to the Receiving Party from a source
other than the Disclosing Party or its affiliates or advisors other than by the
breach of an obligation of confidentiality owed to the Disclosing Party; or (iv)
is independently developed by the Receiving Party without violating any of its
obligations under this Agreement.

 



Page 32 of 47

 

 

(c)                Non-Disclosure of Confidential Information. Other than with
respect to disclosures by the Company to a Regulatory Authority in connection
with the pursuit of the Company’s business, the Receiving Party will keep all
Confidential Information of the Disclosing Party confidential and will not,
directly or indirectly, commercially exploit the Confidential Information of the
Disclosing Party or use same for any other purpose, except for the Authorized
Purpose. The Receiving Party shall take all reasonable action and shall take at
least the same commercially reasonable precautions as it takes to prevent the
disclosure of its own Confidential Information, to prevent the disclosure to
third parties of the Confidential Information of the Disclosing Party. The
Receiving Party shall only have the right to disclose the Confidential
Information to its employees, agents, consultants and professional advisers on a
“need to know” basis for the Authorized Purpose. The Receiving Party shall,
prior to disclosing any Confidential Information to any such person, issue
appropriate instructions to them and obtain all necessary undertakings to ensure
that such persons comply with the confidentiality and use obligations and
restrictions contained in this Agreement with respect to the Confidential
Information of the Disclosing Party. Each Party shall specifically inform each
of its representatives, employees and agents who receive any Confidential
Information of the other Party hereunder of the obligations created by this
Agreement and obtain the written acknowledgment from each such person or entity,
who shall be bound to accept the non-disclosure obligations of the Receiving
Party. Each Party and its officers (personally, under joint and several
liability) shall be liable for any breach hereof by any of its employees, agents
or representatives.

 

(d)               Ownership of Confidential Information. Notwithstanding
anything else contained herein, unless otherwise provide in a separate agreement
all Confidential Information shall remain the property of the Disclosing Party
and shall be held in trust by the Receiving Party for the Disclosing Party
unless otherwise provided in a separate agreement. Nothing in this Agreement
shall be construed as granting any rights to Receiving Party under any patent or
copyright, nor shall this Agreement be construed to grant the Receiving Party
any rights in or to the Disclosing Party’s Confidential Information, except the
limited right to review such Confidential Information solely for the Authorized
Purpose.

 

(e)                Required Disclosure. Other than with respect to disclosures
to a Regulatory Authority in connection with the pursuit of the Company’s
business, if the Receiving Party becomes legally required to disclose any
Confidential Information, the Receiving Party will, to the extent permitted by
Applicable Law, give the Disclosing Party prompt notice of such fact so that the
Disclosing Party may obtain a protective order or other appropriate remedy
concerning any such disclosure and/or waive compliance with the non-disclosure
provisions of this Agreement. The Receiving Party will fully cooperate with the
Disclosing Party in connection with the Disclosing Party’s efforts to obtain any
such order or other remedy. If any such order or other remedy does not fully
preclude disclosure or the Disclosing Party waives such compliance, the
Receiving Party will make such disclosure only to the extent that such
disclosure is legally required and will use its best efforts to have
confidential treatment accorded to the disclosed Confidential Information.

 



Page 33 of 47

 

 

(f)                 Return of Confidential Information. The Receiving Party
shall, immediately upon the earlier of: (i) the Disclosing Party or Receiving
Party no longer being a Member of the Company; or (ii) the dissolution of the
Company, discontinue use of the Confidential Information of the Disclosing Party
and return within ten (10) days of receipt of notice from the Disclosing Party
requesting the return of the Disclosing Party’s Confidential Information all
tangible forms of such Confidential Information, and all copies thereof, which
may be or have been in the Receiving Party’s possession. Except as otherwise
required by law, the Receiving Party shall promptly redeliver or destroy all
material containing or reflecting any information contained in the Confidential
Information and will not retain any copies, extracts, or other reproductions of
such written material. Subject to the foregoing exceptions, all documents,
memoranda, notes, or other writings whatsoever, prepared and based on the
information contained in the Confidential Information shall be returned or
destroyed. If Confidential Information is destroyed, the Receiving Party will
provide written certification signed by one of its senior officers that such
Confidential Information has been destroyed.

 

(g)               Term. The restrictions on use and disclosure of Confidential
Information shall continue with respect to any Member while such Member is a
Member of the Company and for a period of three years following the date upon
which such Member ceases to be a Member of the Company for any reason, and shall
otherwise survive the termination of this Agreement for any reason.

 

(h)               Injunctive Relief. The Receiving Party acknowledges and agrees
that the breach by it of any of the Receiving Party’s confidentiality
obligations hereunder may cause serious and irreparable harm to the Disclosing
Party which could not adequately be compensated for in damages. Each of the
Parties therefore consents to an order specifically enforcing the provisions of
this Agreement, or an order of injunction being issued against it restraining it
from any further breach of such provisions and agrees that such injunction may
be issued against it without the necessity of an undertaking as to damages by
the other Party. The provisions of this section shall not derogate from any
other remedy which a Party may have in the event of such a breach.

 

(i)                 Indemnification. The Receiving Party shall indemnify the
Disclosing Party the officers, members, employees, agents, successors and
assigns of the Disclosing Party for any and all damages incurred as a result of
any breach hereof by the receiving party and/or any employee or agent of the
Receiving Party.

 



Page 34 of 47

 

 

Section 9.02 Regulatory Covenants of the Members. Each member covenants to the
Company as follows:

 

(a)                all Units and Unit Equivalents held by such Member shall be
held subject to the restrictions and requirements of all Regulatory Laws;

 

(b)               such Member shall comply with all Regulatory Laws including
timely (i) filing required applications and documents for Regulatory Licenses,
as applicable, (ii) providing all information regarding such Member as may be
requested or required by Regulatory Authorities (including in connection with
any application for a Regulatory License), and (iii) responding to written or
oral questions or inquiries from any Regulatory Authorities;

 

(c)                such Member consents to (i) the performance of any personal
or Affiliate background investigation that may be required by any Regulatory
Authorities or Regulatory Laws and (ii) the disclosure by the Company of any
information regarding such Member required by Regulatory Authorities or
Regulatory Laws without the need to obtain approval from such Member;

 

(d)               any Transfer of Units or Units Equivalents held by such Member
shall be subject to the requirements of all Regulatory Laws, including that such
Transfer may be subject to the prior approval of the Regulatory Authorities, and
any purported Transfer thereof in violation of such requirements shall be void
and of no effect;

 

(e)                such Member shall promptly notify the Company if such Member
owns or controls ten percent (10%) or more of any class or series of Units
(assuming the conversion, exchange or exercise of all Unit Equivalents owned or
controlled by such Member); and

 

(f)                 in the event that such Member (i) has experienced an event
or circumstance, or otherwise reasonably believes, that such Member may meet any
condition to be deemed an Affected Person or (ii) has knowledge that any other
Member or any other individual elected or appointed as a director or officer of
the Company or any current director or officer of the Company has experienced an
event or circumstance, or otherwise may meet any condition to be deemed an
Affected Person, then, in all cases, such Member shall promptly notify the
Company of the relevant details

 



Page 35 of 47

 

 

ARTICLE X

 

TAX MATTERS

 

Section 10.01 Income Tax Audits.

 

(a) For each year in which the Company is subject to the Partnership Tax Audit
Rules, the Company shall designate Neil Demers to serve as the “partnership
representative” of the Company within the meaning of Code § 6223, as amended by
the Partnership Tax Audit Rules (the “Tax Representative”). Tax Representative
shall have the authority to act on behalf of the Company for purposes of the
Code and the Partnership Tax Audit Rules and any comparable provisions of state
or local income tax laws with respect to the taxable year(s) such Person was
designated to serve in such capacity, subject to the approval of the Board,
until such Person resigns or is replaced by the Members in accordance with the
provisions of Section 10.01(b). If the Tax Representative is an entity rather
than an individual, the Tax Representative shall appoint an individual who meets
the requirements of the Partnership Tax Audit Rules to serve as the “designated
individual” (the “Designated Individual”) to act on behalf of the Tax
Representative for the Company, which appointment shall be deemed to be the
appointment of the Company. For purposes of this Section 10.01, unless otherwise
specified, all references to provisions of chapter 63 of the Code shall be to
such provisions as enacted by the Partnership Tax Audit Rules.

 

(b) The Person serving as the Tax Representative (or Designated Individual, as
applicable) shall be automatically removed as Tax Representative upon the death,
dissolution and/or winding up, legal incompetency or Bankruptcy of such Person,
and the Person serving as the Tax Representative may be removed at any time by
the Board. Upon such removal of the Tax Representative (or Designated
Individual, as applicable) a successor to serve in such position shall be
designated by the Board, and the removed Tax Representative (or Designated
Individual, as applicable) shall not take any action for or on behalf of the
Company without the prior written consent of the Board.

 

(c) The Company shall indemnify and hold harmless the Tax Representative (and
Designated Individual, as applicable) in accordance with Article XII as a result
of any act or decision concerning Company tax matters and within the scope of
such Person’s responsibility as Tax Representative. All amounts indemnified may
be advanced as incurred in accordance with Article XII. The Tax Representative
(and Designated Individual, as applicable) shall be entitled to rely on the
advice of outside legal counsel and accountants as to the nature and scope of
such Person’s responsibilities and authority, and any act or omission of the Tax
Representative pursuant to such advice in no event shall subject the Tax
Representative to liability to the Company or any Member.

 

(d) If the Company qualifies to elect pursuant to Code § 6221(b) (or successor
provision) to have federal income tax audits and other proceedings undertaken by
each Member rather than by the Company, the Company shall make such election.

 

(e) Notwithstanding other provisions of this Agreement to the contrary, but
subject to Section 10.01(f), if any “partnership adjustment” (as defined in Code
§ 6241(2)) is determined with respect to the Company, the Tax Representative,
upon the determination of the Board in its sole discretion, will cause the
Company to elect pursuant to Code § 6226 (the “push- out” election) to have any
such adjustment passed through to the Members and former Members for the year to
which the adjustment relates (i.e., the “reviewed year” within the meaning of
Code § 6225(d)(1)). In the event that the Tax Representative has not caused the
Company to so elect pursuant to Code § 6226, then any “imputed underpayment” (as
determined in accordance with Code § 6225) or “partnership adjustment” that does
not give rise to an “imputed underpayment” shall be apportioned among the
Members and former Members of the Company in such manner as may be necessary (as
determined by the Members in good faith) so that, to the maximum extent
possible, the tax and economic consequences of the partnership adjustment and
any associated interest and penalties are borne by the Members and former
Members based upon their interests in the Company for the reviewed year.

 



Page 36 of 47

 

 

(f) Each Member and former Member agrees that, upon request of the Tax
Representative, such Member shall: (i) provide any information and take such
action as may be reasonably required by the Tax Representative in order to
determine whether any “imputed underpayment” within the meaning of Code § 6225
may be modified pursuant to Code § 6225(c); (ii) file amended tax returns or
effectuate the alternative “pull-in” procedure as provided in Code § 6225(c)(2)
with respect to any “reviewed year” (within the meaning of Code § 6225(d)(1)) to
reduce the amount of any “partnership adjustment” otherwise required to be taken
into account by the Company; or (iii) in the event the Members do not fully or
timely comply (in the Tax Representatives sole discretion) with the procedures
of such Code § 6225(c)(2), take such actions as may be necessary or desirable
(if any) to allow the Company to comply with the provisions of Code § 6226
(concerning the “push-out” election) so that any “partnership adjustments” are
taken into account by the Members rather than the Company.

 

(g) If the Company is obligated to pay any amount of tax, penalty, interest, or
other charges determined under the Code (a “Company Level Tax”), each Member or
former Member to which the assessment or payment relates (an “Indemnifying
Member”) shall indemnify the Company for, and pay to the Company, the
Indemnifying Member’s allocable share of the Company Level Tax. Each
Indemnifying Member’s allocable share of the Company Level Tax shall be
determined in good faith by the Board. Promptly upon notification by the Board
of the Indemnifying Member’s obligation to indemnify the Company, an
Indemnifying Member shall make a payment to the Company of immediately available
funds, at the time and in the amount and manner directed by the Board. Amounts
paid to the Company under this Section 10.01(g) by an Indemnifying Member who is
not a Member of the Company at the time such payment is made shall not be
treated as a Capital Contribution.

 

(h) Each Member and former Member agrees that such Member shall not treat any
Company item inconsistently on such Member’s federal, state, foreign, or other
income tax return with the treatment of the item on the Company’s return. Any
deficiency for taxes imposed on any Member or former Member (including
penalties, additions to tax or interest imposed with respect to such taxes, and
any taxes imposed pursuant to Code § 6226, as amended) shall be paid by such
Member, and if paid by the Company will be recoverable from such Member.

 

(i) The obligations of each Member or former Member under this Section 10.01 
shall survive any actual or attempted Transfer, withdrawal or abandonment by
such Member of its Transferable Interest and the termination of this Agreement
or the dissolution of the Company.

 

Section 10.02 Tax Returns; Tax Elections.

 

(a)                At the expense of the Company, the Board (or any Officer that
it may designate pursuant to Section 7.09) shall endeavor to cause the
preparation and timely filing (including extensions) of all tax returns required
to be filed by the Company pursuant to the Code as well as all other required
tax returns in each jurisdiction in which the Company owns property or does
business. As soon as reasonably possible after the end of each Fiscal Year, the
Board or designated Officer will cause to be delivered to each Person who was a
Member at any time during such Fiscal Year, IRS Schedule K-1 to Form 1065 and
such other information with respect to the Company as may be necessary for the
preparation of such Person’s federal, state and local income tax returns for
such Fiscal Year.

 



Page 37 of 47

 

 

(b)               The Tax Representative with the consent of the Board shall
make any and all elections for federal, state, local, or foreign tax purposes
including without limitation any election, if permitted by Applicable Law: (i)
to adjust the basis of property pursuant to Code §§ 734(b), 743(b) and 754, or
comparable provisions of state, local or foreign law, in connection with
Transfers of Units and Company distributions; (ii) to extend the statute of
limitations for assessment of tax deficiencies against the Members with respect
to adjustments to the Company’s federal, state, local or foreign tax returns;
and (iii) to make all decisions on behalf of the Company and the Members and to
direct the activities of the Tax Representative before taxing authorities or
courts of competent jurisdiction in tax matters affecting the Company or the
Members in their capacities as Members, and to direct the filing of any tax
returns and to cause the execution of any agreements or other documents relating
to or affecting such tax matters, including agreements or other documents that
bind the Members with respect to such tax matters or otherwise affect the rights
of the Company and the Members.

 

Section 10.03 Company Funds. All funds of the Company shall be deposited in its
name, or in such name as may be designated by the Board, in such checking,
savings or other accounts, or held in its name in the form of such other
investments as shall be designated by the Board. The funds of the Company shall
not be commingled with the funds of any other Person. All withdrawals of such
deposits or liquidations of such investments by the Company shall be made
exclusively upon the signature or signatures of the Board or such Officer or
Officers as the Board may designate.

 

ARTICLE XI

 

DISSOLUTION AND LIQUIDATION

 

Section 11.01 Events of Dissolution. The Company shall be dissolved and its
affairs wound up only upon the occurrence of any of the following events:

 

(a)                The determination of one hundred percent (100%) of the
Members holding Common Units to dissolve the Company:

 

(b)               The sale, exchange, involuntary conversion, or other
disposition or Transfer of all or substantially all the assets of the Company;
or

 

  (c) The entry of a decree of judicial dissolution under the LLC Act.

 

Section 11.02 Effectiveness of Dissolution. Dissolution of the Company shall be
effective on the day on which any event described in Section 11.01 occurs, but
the Company shall not terminate until the winding up of the Company has been
completed, the assets of the Company have been distributed as provided in
Section 11.03 and the Articles of Organization shall have been cancelled as
provided in Section 11.04.

 



Page 38 of 47

 

 

Section 11.03 Liquidation. If the Company is dissolved pursuant to Section
11.01, the Company shall be liquidated and its business and affairs wound up in
accordance with the LLC Act and the following provisions:

 

(a)                Liquidator. The Board, or, if the Board is unable to do so, a
Person selected by the holders of a majority of the Common Units, shall act as
liquidator to wind up the Company (the “Liquidator”). Subject to a receiver or
liquidating trustee being appointed by a court to wind up and liquidate the
affairs of the Company, the Liquidator shall have full power and authority to
sell, assign and encumber any or all of the Company’s assets and to wind up and
liquidate the affairs of the Company in an orderly and business-like manner.

 

(b)               Accounting. As promptly as possible after dissolution and
again after final liquidation, the Liquidator shall cause a proper accounting to
be made by a recognized firm of certified public accountants of the Company’s
assets, liabilities and operations through the last day of the calendar month in
which the dissolution occurs or the final liquidation is completed, as
applicable, and shall promptly deliver a copy of such accounting to all Members.

 

(c)                Distribution of Proceeds. The Liquidator shall liquidate the
assets of the Company and Distribute the proceeds of such liquidation in the
following order of priority, unless otherwise required by mandatory provisions
of Applicable Law:

 

(i)                 First, to the payment of all of the Company’s debts and
liabilities (including debts and liabilities (other than distributions) owed to
Members who are creditors, if applicable) and the expenses of liquidation
(including sales commissions incident to any sales of assets of the Company);

 

(ii)               Second, to the establishment of and additions to reserves
that are determined by the Board in its sole discretion to be reasonably
necessary for any contingent unforeseen liabilities or obligations of the
Company;

 

(iii)            third, to Members and former Members in satisfaction of
liabilities for distributions;

 

(iv)             fourth, to the Members, on a pro rata basis, in accordance with
the positive balances in their respective Capital Accounts, as determined after
taking into account all Capital Account adjustments for the taxable year of the
Company during which the liquidation of the Company occurs; and

 

(v)               fifth, to the Members in proportion to their aggregate
holdings of vested Units treated as one class of Units.

 

(d)               Discretion of Liquidator. Notwithstanding the provisions of
Section 11.03(c) that require the liquidation of the assets of the Company, but
subject to the order of priorities set forth in Section 11.03(c), if upon
dissolution of the Company the Liquidator determines that an immediate sale of
part or all of the Company’s assets would be impractical or could cause undue
loss to the Members, the Liquidator may defer the liquidation of any assets
except those necessary to satisfy Company liabilities and reserves, and may, in
its absolute discretion, Distribute to the Members, in lieu of cash, as tenants
in common and in accordance with the provisions of Section 11.03(c) and subject
to compliance with Regulatory Laws, undivided interests in such Company assets
as the Liquidator deems not suitable for liquidation. Any such Distribution in
kind will be subject to such conditions relating to the disposition and
management of such properties as the Liquidator deems reasonable and equitable
and to any agreements governing the operating of such properties at such time.
For purposes of any such Distribution, the following rules shall be applied
consistent with Treasury Regulations § 1.704- 1(b)(2)(iv)(e): (i) any property
to be Distributed will be valued at its Fair Market Value; (ii) the difference
between the Fair Market Value of any asset to be Distributed in kind and its
carrying value on the books of the Company shall be deemed to be gain or loss
and any such deemed gain or loss shall be allocated in accordance with Article
V; and (iii) all such allocations of gain or loss shall be credited or charged
to the Members’ Capital Accounts prior to making such Distributions.

 



Page 39 of 47

 

 

Section 11.04 Cancellation of Articles. Upon completion of the Distribution of
the assets of the Company as provided in Section 11.03(c) hereof, the Company
shall be terminated and the Liquidator shall cause the cancellation of the
Articles of Organization in the State of Colorado and of all qualifications and
registrations of the Company as a foreign limited liability company in
jurisdictions other than the State of Colorado and shall take such other actions
as may be necessary to terminate the Company.

 

Section 11.05 Survival of Rights, Duties and Obligations. Dissolution,
liquidation, winding up or termination of the Company for any reason shall not
release any party from any Loss which at the time of such dissolution,
liquidation, winding up or termination already had accrued to any other party or
which thereafter may accrue in respect of any act or omission prior to such
dissolution, liquidation, winding up or termination. For the avoidance of doubt,
none of the foregoing shall replace, diminish or otherwise adversely affect any
Member’s right to indemnification pursuant to Section 12.03.

 

Section 11.06 Resource for Claims. Each Member shall look solely to the assets
of the Company for all Distributions with respect to the Company, such Member’s
Capital Account, and such Member’s share of Net Income, Net Loss and other items
of income, gain, loss and deduction, and shall have no recourse therefor (upon
dissolution or otherwise) against the Board, the Liquidator or any other Member.

 

ARTICLE XII

 

EXCULPATION AND INDEMNIFICATION

 

Section 12.01 Exculpation of Covered Persons.

 

(a) Covered Persons. As used herein, the term “Covered Person” shall mean: (i)
each Member; (ii) each officer, director, shareholder, partner, member,
controlling Affiliate, employee, agent or representative of each Member, and
each of their controlling Affiliates; and (iii) each Manager, Officer, employee,
agent or Representative of the Company.

 

(b)               Standard of Care. No Covered Person shall be liable to the
Company or any other Covered Person for any loss, damage or claim incurred by
reason of any action taken or omitted to be taken by such Covered Person in
good-faith reliance on the provisions of this Agreement, so long as such action
or omission does not constitute fraud or willful misconduct by such Covered
Person.

 



Page 40 of 47

 

 

(c)                Good Faith Reliance. A Covered Person shall be fully
protected in relying in good faith upon the records of the Company and upon such
information, opinions, reports or statements (including financial statements and
information, opinions, reports or statements as to the value or amount of the
assets, liabilities, Net Income or Net Losses of the Company or any facts
pertinent to the existence and amount of assets from which Distributions might
properly be paid) of the following Persons or groups: (i) another Manager; (ii)
one (1) or more Officers or employees of the Company; (iii) any attorney,
independent accountant, appraiser or other expert or professional employed or
engaged by or on behalf of the Company; or (iv) any other Person selected in
good faith by or on behalf of the Company, in each case as to matters that such
relying Person reasonably believes to be within such other Person’s professional
or expert competence.

 

Section 12.02 Liabilities and Duties of Covered Persons.

 

(a)                Limitation of Liability. Except as provided in Section 7.01,
this Agreement is not intended to, and does not, create or impose any fiduciary
duty on any Covered Person. Furthermore, to the fullest extent permitted by
Applicable Law, and except as provided in Section 7.01, each of the Members and
the Company hereby waives any and all fiduciary duties that, absent such waiver,
may be implied by Applicable Law, and in doing so, acknowledges and agrees that
the duties and obligation of each Covered Person to each other and to the
Company are only as expressly set forth in this Agreement. The provisions of
this Agreement, to the extent that they restrict the duties and liabilities of a
Covered Person otherwise existing at law or in equity, are agreed by the Members
to replace such other duties and liabilities of such Covered Person.

 

(b)               Duties. Whenever in this Agreement a Covered Person is
permitted or required to make a decision (including a decision that is in such
Covered Person’s “discretion” or under a grant of similar authority or
latitude), the Covered Person shall be entitled to consider only such interests
and factors as such Covered Person desires, including its/their own interests,
and shall have no duty or obligation to give any consideration to any interest
of or factors affecting the Company or any other Person. Whenever in this
Agreement a Covered Person is permitted or required to make a decision in such
Covered Person’s “good faith,” the Covered Person shall act under such express
standard and shall not be subject to any other or different standard imposed by
this Agreement or any other Applicable Law.

 

Section 12.03 Indemnification.

 

(a)                Indemnification. to the fullest extent permitted under the
LLC Act (after waiving all the LLC Act restrictions on indemnification other
than those which cannot be eliminated under the LLC Act), as the same now exists
or may hereafter be amended, substituted or replaced the Company shall
indemnify, hold harmless, defend, pay and reimburse any Covered Person against
any and all losses, claims, damages, judgments, fines or liabilities, including
reasonable legal fees or other expenses incurred in investigating or defending
against such losses, claims, damages, judgments, fines or liabilities, and any
amounts expended in settlement of any claims (collectively, “Losses”) to which
such Covered Person may become subject by reason of:

 

(i)                 Any act or omission, or alleged act or omission, performed,
or omitted to be performed, on behalf of the Company, any Member or any direct
or indirect Subsidiary of the foregoing in connection with the business of the
Company; or

 



Page 41 of 47

 

 

(ii)               The fact that such Covered Person is or was acting in
connection with the business of the Company as a partner, Member, stockholder,
controlling Affiliate, Manager, director, Officer, employee or agent of the
Company, any Member, or any of their respective controlling Affiliates, or that
such Covered Person is or was serving at the request of the Company as a
partner, member, manager, director, officer, employee or agent of any Person
including the Company;

 

provided, however, that such Loss did not arise from: (A) the Covered Person's
conduct involving bad faith, willful or intentional misconduct, or a knowing
violation of law (other than U.S. Federal Marijuana Law); (B) an action by such
Covered Person in violation of such Covered Person’s duties under this
Agreement; (C) a circumstance under which the liability provisions for improper
distributions of the LLC Act are applicable, or (D) a breach of such Covered
Person's duties or obligations under the LLC Act (taking into account any
restriction, expansion, or elimination of such duties and obligations provided
for in this Agreement). In connection with the foregoing, the termination of any
action, suit, or proceeding by judgment, order, settlement, conviction, or upon
a plea of nolo contendere or its equivalent shall not, of itself, create a
presumption that the Covered Person acted in bad faith, that the Covered
Person's conduct constituted willful or intentional misconduct or a knowing
violation of law, or that the Covered Person derived an improper personal
benefit.



 

(b)               Reimbursement. The Company shall promptly reimburse (and/or
advance to the extent reasonably required) each Covered Person for reasonable
legal or other expenses (as incurred) of such Covered Person in connection with
investigating, preparing to defend or defending any claim, lawsuit or other
proceeding relating to any Losses for which such Covered Person may be
indemnified pursuant to this Section 12.03; provided, however that if it is
finally judicially determined that such Covered Person is not entitled to the
indemnification provided by this Section 12.03, then such Covered Person shall
promptly reimburse the Company for any reimbursed or advanced expenses.

 

(c) Entitlement to Indemnity. The indemnification provided by this Section 12.03
shall not be deemed exclusive of any other rights to indemnification to which
those seeking indemnification may be entitled under any agreement or otherwise.
The provisions of this Section 12.03 shall continue to afford protection to each
Covered Person regardless of whether such Covered Person remains in the position
or capacity pursuant to which such Covered Person became entitled to
indemnification under this Section 12.03 and shall inure to the benefit of the
executors, administrators, legatees and distributees of such Covered Person.

 



Page 42 of 47

 

 

(d)               Insurance. To the extent available on commercially reasonable
terms, the Company may purchase, at its expense, insurance to cover Losses
covered by the foregoing indemnification provisions and to otherwise cover
Losses for any breach or alleged breach by any Covered Person of such Covered
Person’s duties in such amount and with such deductibles as the Board may
determine; provided, however, that the failure to obtain such insurance shall
not affect the right to indemnification of any Covered Person under the
indemnification provisions contained herein, including the right to be
reimbursed or advanced expenses or otherwise indemnified for Losses hereunder.
If any Covered Person recovers any amounts in respect of any Losses from any
insurance coverage, then such Covered Person shall, to the extent that such
recovery is duplicative, reimburse the Company for any amounts previously paid
to such Covered Person by the Company in respect of such Losses.

 

(e)                Funding of Indemnification Obligation. Notwithstanding
anything contained herein to the contrary, any indemnity by the Company relating
to the matters covered in this Section 12.03 shall be provided out of and to the
extent of Company assets only, and no Member (unless such Member otherwise
agrees in writing) shall have personal liability on account thereof or shall be
required to make additional Capital Contributions to help satisfy such indemnity
by the Company.

 

(f)                 Savings Clause. If this Section 12.03 or any portion hereof
shall be invalidated on any ground by any court of competent jurisdiction, then
the Company shall nevertheless indemnify and hold harmless each Covered Person
pursuant to this Section 12.03 to the fullest extent permitted by any applicable
portion of this Section 12.03 that shall not have been invalidated and to the
fullest extent permitted by Applicable Law.

 

(g)               Amendment. The provisions of this Section 12.03 shall be a
contract between the Company, on the one hand, and each Covered Person who
served in such capacity at any time while this Section 12.03 is in effect, on
the other hand, pursuant to which the Company and each such Covered Person
intend to be legally bound. No amendment, modification or repeal of this Section
12.03 that adversely affects the rights of a Covered Person to indemnification
for Losses incurred or relating to a state of facts existing prior to such
amendment, modification or repeal shall apply in such a way as to eliminate or
reduce such Covered Person’s entitlement to indemnification for such Losses
without the Covered Person’s prior written consent.

 

(h)               Survival. The provisions of this Article XII shall survive the
dissolution, liquidation, winding up and termination of the Company.

 

ARTICLE XIII

 

MISCELLANEOUS

 

Section 13.01 Expenses. Except as otherwise expressly provided herein, all costs
and expenses, including fees and disbursements of counsel, financial advisors
and accountants, incurred in connection with the preparation and execution of
this Agreement, or any amendment or waiver hereof, and the transactions
contemplated hereby shall be paid by the party incurring such costs and
expenses.

 



Page 43 of 47

 

 

Section 13.02 Further Assurances. In connection with this Agreement and the
transactions contemplated hereby, the Company and each Member hereby agrees, at
the request of the Company or any other Member, to execute and deliver such
additional documents, instruments, conveyances and assurances and to take such
further actions as may be required to carry out the provisions hereof and give
effect to the transactions contemplated hereby.

 

Section 13.03 Notices. All notices, requests, consents, claims, demands, waivers
and other communications hereunder shall be in writing and shall be deemed to
have been given: (a) when delivered by hand (with written confirmation of
receipt); (b) when received by the addressee if sent by a nationally recognized
overnight courier (receipt requested); (c) on the date sent by e-mail of a PDF
document (with confirmation of transmission) if sent during normal business
hours of the recipient, and on the next Business Day if sent after normal
business hours of the recipient; or (d) on the third (3rd) day after the date
mailed, by certified or registered mail, return receipt requested, postage
prepaid. Such communications must be sent to the respective parties at the
following addresses (or at such other address for a party as shall be specified
in a notice given in accordance with this Section 13.03):

 

If to the Company:        Blue Bronco, LLC

                                         2057 S Broadway

                                         Denver, CO 80210

                                         E-mail: npdemers@gmail.com

                                         Attention: Neil Demers

  

with a copy to:               Vicente Sederberg LLP

                                         455 Sherman St. Suite 390

                                         Denver, Colorado 80203

                                         E-mail: Charlie@vicentesederberg.com

                                         Attention: Charles S. Alovisetti, Esq.

  

with an additional copy to:       Cookies Retail LLC

                                                      4675 McArthur Court, Floor
15 New Port,

                                                      California 92660

                                                      E-mail:
ryan@cookiesre.com; bj@cookiesre.com

                                                      Attention: Ryan Johnson
and Brandon Johnson

  

If to a Member, to such Member’s respective mailing address as set forth on the
Members Schedule.

 



Page 44 of 47

 

 

Section 13.04 Interpretation; Headings. For purposes of this Agreement: (a) the
words “include,” “includes” and “including” shall be deemed to be followed by
the words “without limitation”; (b) the word “or” is not exclusive; and (c) the
words “herein,” “hereof,” “hereby,” “hereto” and “hereunder” refer to this
Agreement as a whole. The definitions given for any defined terms in this
Agreement shall apply equally to both the singular and plural forms of the terms
defined. Whenever the context may require, any pronoun shall include the
corresponding masculine, feminine and neuter forms. Unless the context otherwise
requires, references herein:

 

(i)  to Articles, Sections, Schedules, Annexes and Exhibits mean the Articles
and Sections of, and Schedules, Annexes and Exhibits attached to, this
Agreement; (ii) to an agreement, instrument or other document means such
agreement, instrument or other document as amended, supplemented and modified
from time to time to the extent permitted by the provisions thereof; and (iii)
to a statute means such statute as amended from time to time and includes any
successor legislation thereto and any regulations promulgated thereunder. This
Agreement shall be construed without regard to any presumption or rule requiring
construction or interpretation against the party drafting an instrument or
causing any instrument to be drafted. The Schedules, Annexes and Exhibits
referred to herein shall be construed with, and as an integral part of, this
Agreement to the same extent as if they were set forth verbatim herein. The
headings in this Agreement are inserted for convenience or reference only and
are in no way intended to describe, interpret, define or limit the scope, extent
or intent of this Agreement or any provision of this Agreement.

 

Section 13.05 Severability. If any term or provision of this Agreement is held
to be invalid, illegal or unenforceable under Applicable Law in any jurisdiction
or by any Regulatory Authority, such invalidity, illegality or unenforceability
shall not affect any other term or provision of this Agreement or invalidate or
render unenforceable such term or provision in any other jurisdiction. Upon such
determination that any term or other provision is invalid, illegal or
unenforceable, the parties hereto shall negotiate in good faith to modify this
Agreement so as to effect the original intent of the parties as closely as
possible in a mutually acceptable manner in order that the transactions
contemplated hereby be consummated as originally contemplated to the greatest
extent possible.

 

Section 13.06 Entire Agreement. This Agreement, together with the Articles of
Organization, any agreement to acquire Units, and all related Schedules, Annexes
and Exhibits, constitutes the sole and entire agreement of the parties to this
Agreement with respect to the subject matter contained herein and therein, and
supersedes all prior and contemporaneous understandings, agreements,
representations and warranties, both written and oral, with respect to such
subject matter.

 

Section 13.07 Successors and Assigns. Subject to the restrictions on Transfers
set forth herein, this Agreement shall be binding upon and shall inure to the
benefit of the parties hereto and their respective heirs, executors,
administrators, successors and assigns.

 

Section 13.08 No Third-party Beneficiaries. Except as provided in Article XII
which shall be for the benefit of and enforceable by Covered Persons as
described therein, this Agreement is for the sole benefit of the parties hereto
(and their respective heirs, executors, administrators, successors and assigns)
and nothing herein, express or implied, is intended to or shall confer upon any
other Person, including any creditor of the Company, any legal or equitable
right, benefit or remedy of any nature whatsoever under or by reason of this
Agreement.

 



Page 45 of 47

 

 

Section 13.09 Amendment. Subject to Section 7, no provision of this Agreement
may be amended or modified except by an instrument in writing executed by the
Company and Members holding at least fifty-one percent (51%) of the issued and
outstanding Common Units. Any such written amendment or modification will be
binding upon the Company and each Member. Notwithstanding the foregoing,
amendments to the Members Schedule following any new issuance, redemption,
repurchase or Transfer of Units in accordance with this Agreement may be made by
the Board without the consent of or execution by the Members.

 

Section 13.10 Intentionally Deleted

 

Section 13.11 Waiver. No waiver by any party of any of the provisions hereof
shall be effective unless explicitly set forth in writing and signed by the
party so waiving. No waiver by any party shall operate or be construed as a
waiver in respect of any failure, breach or default not expressly identified by
such written waiver, whether of a similar or different character, and whether
occurring before or after that waiver. No failure to exercise, or delay in
exercising, any right, remedy, power or privilege arising from this Agreement
shall operate or be construed as a waiver thereof, nor shall any single or
partial exercise of any right, remedy, power or privilege hereunder preclude any
other or further exercise thereof or the exercise of any other right, remedy,
power or privilege. For the avoidance of doubt, nothing contained in this
Section 13.10 shall diminish any of the explicit and implicit waivers described
in this Agreement.

 

Section 13.12 Governing Law. This Agreement and all related documents and all
matters arising out of or relating to this Agreement, whether sounding in
contract, tort, or statute are governed by, and construed in accordance with,
the laws of the State of Colorado, without giving effect to the conflict of laws
provisions thereof to the extent such principles or rules would require or
permit the application of the laws of any jurisdiction other than those of the
State of Colorado.

 

Section 13.13 Dispute Resolution. In the event of any dispute, claim or
controversy arising out of or relating to this Agreement, the parties shall
first attempt in good faith to resolve their dispute through in-person
negotiation between authorized representatives of each of the parties with
authority to settle the relevant dispute. Either party may commence this
negotiation by delivering written notice to the other party pursuant to the
terms outlined in this Agreement. The parties may agree to engage the services
of a jointly agreed-upon mediator to facilitate this in- person meeting, in
which case they agree to share equally in the costs of the mediation. If the
dispute cannot be settled amicably within fourteen (14) days of delivery of
written notice or the in-person meeting of authorized representatives, whichever
comes later, then the dispute shall be resolved by binding arbitration as
provided in Section 13.14.

 

Section 13.14 Binding Arbitration. Any dispute, controversy, or claim arising
out of or relating to this Agreement, including any determination of the scope
or applicability of this Section, shall be finally settled by arbitration and
judgment on the award rendered by the arbitrator may be entered in any court
having jurisdiction thereof. The Parties shall share the costs of the
arbitration equally; provided, however, that each Party shall be responsible for
its own attorneys’ fees and other costs and expenses, subject to Section 13.15
below. The arbitration will be conducted in the English language, in the city of
Denver, Colorado by a single arbitrator jointly selected by the parties. If the
parties are unable to agree upon an arbitrator within thirty (30) days of
delivery of the notice of arbitration, they agree to use the American
Arbitration Association as an appointing authority. The arbitrator shall not
grant punitive damages. TO THE EXTENT FEDERAL AND STATE LAW CONFLICT AS REGARDS
TO THIS CONTRACT, STATE

 



Page 46 of 47

 

 

LAW SHALL APPLY. Except as may be required by law, neither a party nor an
arbitrator may disclose the existence, content, or results of any arbitration
hereunder without the prior written consent of both parties. The arbitrator
shall issue an award in this dispute within one year of their appointment. The
award shall be final and binding upon all parties as from the date rendered and
shall be the sole and exclusive remedy between the parties regarding any claims,
counterclaims, issues, or accounting presented to the arbitral tribunal. THE
PARTIES ACKNOWLEDGE THAT THEY ARE IRREVOCABLY WAIVING THE RIGHT TO A TRIAL IN
COURT, INCLUDING A TRIAL BY JURY AND THAT ALL RIGHTS AND REMEDIES WILL BE
DETERMINED BY AN ARBITRATOR AND NOT BY A JUDGE OR JURY.

 

Section 13.15 Equitable Remedies. Each party hereto acknowledges that a breach
or threatened breach by such party of any of its obligations under this
Agreement would give rise to irreparable harm to the other parties, for which
monetary damages would not be an adequate remedy, and hereby agrees that in the
event of a breach or a threatened breach by such party of any such obligations,
each of the other parties hereto shall, in addition to any and all other rights
and remedies that may be available to them in respect of such breach, be
entitled to equitable relief, including a temporary restraining order, an
injunction, specific performance and any other relief that may be available from
a court of competent jurisdiction (without any requirement to post bond).

 

Section 13.16 Attorneys’ Fees. In the event that any party hereto institutes any
legal suit, action or proceeding, including arbitration, against another party
in respect of a matter arising out of or relating to this Agreement, the
prevailing party in the suit, action or proceeding shall be entitled to receive,
in addition to all other damages to which it may be entitled, the costs incurred
by such party in conducting the suit, action or proceeding, including reasonable
attorneys’ fees and expenses and court costs.

 

Section 13.17 Remedies Cumulative. The rights and remedies under this Agreement
are cumulative and are in addition to and not in substitution for any other
rights and remedies available at law or in equity or otherwise, except to the
extent expressly provided in Section 12.02 to the contrary.

 

Section 13.18 Federal Marijuana Laws. The parties hereto agree and acknowledge
that no party makes, will make, or shall be deemed to make or have made any
representation or warranty of any kind regarding the compliance of this
Agreement with any U.S. Federal Marijuana Laws. No party hereto shall have any
right of rescission or amendment, or shall bring any legal claim, counter-claim
or defense arising out of or relating to any non-compliance with U.S. Federal
Marijuana Laws unless such non-compliance also constitutes a violation of
Regulatory Laws or this Agreement, and no Party shall seek to enforce the
provisions hereof in federal court.

  

Section 13.19 Counterparts. This Agreement may be executed in counterparts, each
of which shall be deemed an original, but all of which together shall be deemed
to be one and the same agreement. A signed copy of this Agreement delivered by
e-mail or other means of electronic transmission shall be deemed to have the
same legal effect as delivery of an original signed copy of this Agreement.

 

[SIGNATURE PAGE FOLLOWS]

 



Page 47 of 47

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the date first written above by their respective officers thereunto duly
authorized.



 

BLUE BRONCO, LLC:

  

By: /s/ Brandon Johnson         

Name: Brandon Johnson

Title: Manager



 

THE MEMBERS:

 

Cookies Retail LLC

 

By: /s/ Brandon Johnson            

Name: Brandon Johnson

Title: Manager

 

Albatross Management Consulting, LLC

 

By: /s/ Neil Demers                              

Name: Neil Demers

Title: Managing Member

 

Diego Pellicer Worldwide, Inc.

 

By: /s/ Nello Gonfiantini III              

Name: Nello Gonfiantini III

Title: Director

 

Bites Enterprises, LLC

 

By: /s/ Sharon Pedrosa                      

Name: Sharon Pedrosa

Title: SP

 

SIGNATURE PAGE

 

 

SCHEDULE A MEMBERS SCHEDULE

 

Member Name and Address Common Units Capital Contributions

Cookies Retail LLC

 

4675 MacArthur Court, Floor 15 Newport Beach, CA 92660

5650 $28.25

Albatross Management Consulting, LLC 16263 E 98th Way

 

Commerce City, CO 80022

2337.5 $11.69

Diego Pellicer Worldwide, Inc. 6160 Plumas Street, Suite 100

 

Reno, NV 89519

1512.5 $7.56

Bites Enterprises, LLC 20200 W. Dixie Highway Suite 1105A

 

Aventura, FL 33180

500 $2.50 Total: 10,000 $50

  



SCHEDULE A – MEMBERS’ SCHEDULE

 

 

ANNEX 1 DEFINED TERMS

 

The “35-65 Split ” means the payment priority for repayment of the E2T2 Debt,
the Note, and other monies of E2T2, LLC, as set forth in that certain
Intercreditor and Subordination Agreement of equal date hereto by and among
E2T2, LLC, Royal Asset Management, LLC, Diego Pellicer Worldwide, Inc., Colorado
Wellness, Inc., and Cookies Retail LLC.

 

“Adjusted Capital Account” means the balance in the Capital Account maintained
for each Member as of the end of each Fiscal Year: (a) increased by any amount
that such Member is obligated to restore under this Agreement, is treated as
obligated to restore under Treasury Regulations § 1.704-1(b)(2)(ii)(c), or is
deemed obligated to restore under the penultimate sentences of Treasury
Regulations §§ 1.704-2(g)(1) and (i)(5); and (b) reduced by the items described
in Treasury Regulations §§ 1.704-1(b)(2)(ii)(d)(4), (5) and (6). This definition
of Adjusted Capital Account is intended to comply with the provisions of
Treasury Regulations § 1.704-1(b)(2)(ii)(d) and shall be interpreted and applied
consistently therewith.

 

“Adjusted Taxable Income” of a Member for a Fiscal Year (or portion thereof)
with respect to Units held by such Member means the federal taxable income
allocated by the Company to the Member with respect to such Units (as adjusted
by any final determination in connection with any tax audit or other proceeding)
for such Fiscal Year (or portion thereof); provided, however, that such taxable
income shall be computed: (a) minus any excess taxable loss or excess taxable
credits of the Company for any prior period allocable to such Member with
respect to such Units that were not previously taken into account for purposes
of determining such Member’s Adjusted Taxable Income in a prior Fiscal Year to
the extent such loss or credit would be available under the Code to offset
income of the Member (or, as appropriate, the direct or indirect members of the
Member) determined as if the income, loss and credits from the Company were the
only income, loss and credits of the Member (or, as appropriate, the direct or
indirect members of the Member) in such Fiscal Year and all prior Fiscal Years;
and (b) taking into account any special basis adjustment with respect to such
Member resulting from an election by the Company under Code § 754.

 

“Affected Person” means any Member, or any elected or appointed or current
manager or officer of the Company, who either (i) in the good faith
determination of the Disinterested Managers, or if there are no Disinterested
Managers the Disinterested Members, or (ii) by a determination (whether or not
such determination is final, binding or non-appealable) by any Regulatory
Authority:

 

(a)                has breached any Regulatory Laws, the condition of any
Regulatory Authority, or the conditions of any Regulatory Licenses, and such
breach causes or would be reasonably likely to cause a material effect on the
Company’s ability to conduct business;

 

 

 

(b)               is not suitable, eligible or otherwise qualified with respect
to (1) any Regulated Activities, (2) any Regulatory Licenses or (3) owning or
controlling any Units or its position as a manager of officer of the Company, as
applicable;

 



ANNEX 1 – DEFINED TERMS PAGE 1 OF 13

 

 

(c)                fails to be found suitable, eligible or otherwise qualified
with respect to (1) any Regulated Activities, (2) any Regulatory Licenses or (3)
owning or controlling any Units or its position as a manager of officer of the
Company, as applicable pursuant to any Regulatory Laws (including by the
applicable Regulatory Authority); provided, however, such failure, in the good
faith determination of the Disinterested Managers, or if there are no
Disinterested Managers, the Disinterested Members, precludes or materially
delays, jeopardizes, impedes or impairs, or imposes materially burdensome terms
and condition on, the ability of the Company or any of its subsidiaries to
conduct any Regulated Activities or to obtain, retain, renew or reinstate any
Regulatory License;

  

(d)               causes, or would reasonably likely to cause, any Regulatory
License to be lost, rejected, rescinded, suspended, revoked, not renewed or not
reinstated by any Regulatory Authority; or

 

(e)                is otherwise reasonably likely to preclude or materially
delay, jeopardize, impede or impair, or impose materially burdensome terms and
conditions on, the ability of the Company or any of its subsidiaries to conduct
any Regulated Activities or to obtain, retain, renew or reinstate any Regulatory
License.

 

“Affiliate” means, with respect to any Person, any other Person who, directly or
indirectly (including through one (1) or more intermediaries), controls, is
controlled by, or is under common control with, such Person. For purposes of
this definition, “control,” when used with respect to any specified Person,
shall mean the power, direct or indirect, to direct or cause the direction of
the management and policies of such Person, whether through ownership of voting
securities or partnership or other ownership interests, by contract or
otherwise; and the terms “controlling” and “controlled” shall have correlative
meanings.

 

“Agreement” has the meaning set forth in the preamble hereof.

 

“Applicable Law” means all Regulatory Laws and applicable provisions of: (a)
constitutions, treaties, statutes, laws (including the common law), rules,
regulations, decrees, ordinances, codes, proclamations, declarations or orders
of any Governmental Authority; (b) any consents or approvals of any Governmental
Authority; and (c) any orders, decisions, advisory or interpretative opinions,
injunctions, judgments, awards, decrees of, or agreements with, any Governmental
Authority; provided, however, that Applicable Law shall exclude U.S. Federal
Marijuana Law.

 

“Articles of Organization” has the meaning set forth in the Recitals. “Available
Common Units” has the meaning set forth in Section 8.05.

 

“Bankruptcy” means, with respect to a Member, the occurrence of any of the
following:

  

(a)   the filing of an application by such Member for, or a consent to, the
appointment of a trustee of such Member’s assets; (b) the filing by such Member
of a voluntary petition in bankruptcy or the filing of a pleading in any court
of record admitting in writing such Member’s inability to pay its debts as they
come due; (c) the making by such Member of a general assignment for the benefit
of such Member’s creditors; (d) the filing by such Member of an answer admitting
the material allegations of, or such Member’s consenting to, or defaulting in
answering a bankruptcy petition filed against such Member in any bankruptcy
proceeding; or (e) the expiration of sixty (60) days following the entry of an
order, judgment or decree by any court of competent jurisdiction adjudicating
such Member a bankrupt or appointing a trustee of such Member’s assets.

 



ANNEX 1 – DEFINED TERMS PAGE 2 OF 13

 

 

“Board” has the meaning set forth in Section 7.01.

 

“Book Depreciation” means, with respect to any Company asset for each Fiscal
Year, the Company’s depreciation, amortization, or other cost recovery
deductions determined for federal income tax purposes, except that if the Book
Value of an asset differs from its adjusted tax basis at the beginning of such
Fiscal Year, Book Depreciation shall be an amount which bears the same ratio to
such beginning Book Value as the federal income tax depreciation, amortization,
or other cost recovery deduction for such Fiscal Year bears to such beginning
adjusted tax basis; provided, however, that if the adjusted basis for federal
income tax purposes of an asset at the beginning of such Fiscal Year is zero (0)
and the Book Value of the asset is positive, Book Depreciation shall be
determined with reference to such beginning Book Value using any permitted
method selected by the Board in accordance with Treasury Regulations §
1.704-1(b)(2)(iv)(g)(3).

 

“Book Value” means, with respect to any Company asset, the adjusted basis of
such asset for federal income tax purposes, except as follows:

 

(a)                the initial Book Value of any Company asset contributed by a
Member to the Company shall be the gross Fair Market Value of each such Company
asset as of the date of such contribution;

 

(b)               immediately prior to the Distribution by the Company of any
Company asset to a Member, the Book Value of such asset shall be adjusted to its
gross Fair Market Value as of the date of such Distribution;

  

(c)                the Book Value of all Company assets shall be adjusted to
equal their respective gross Fair Market Values, as determined by the Board, as
of the following times:



 

(i)                 the acquisition of an additional Membership Interest in the
Company by a new or existing Member in consideration of a Capital Contribution
of more than a de minimis amount;

 

(ii)               the acquisition of a Membership Interest in the Company by a
new or existing Member in consideration of services to or on behalf of the
Company;

 

(iii)            the Distribution by the Company to a Member of more than a de
minimis amount of property (other than cash) as consideration for all or a part
of such Member’s Membership Interest in the Company; or

 

(iv)             the liquidation of the Company within the meaning of Treasury
Regulations § 1.704-1(b)(2)(ii)(g);

 



provided, however, that adjustments pursuant to clauses (i), (ii), and (iii)
above need not be made if the Board reasonably determine that such adjustment is
not necessary or appropriate to reflect the relative economic interests of the
Members and that the absence of such adjustment does not adversely and
disproportionately affect any Board; and provided, further, the Book Values of
the Company’s assets shall be adjusted to equal their respective gross Fair
Market Values, as determined by the Board, as of the following times: (x) in
connection with the issuance by the Company of a “noncompensatory option” within
the meaning of Treasury Regulations §§ 1.721- 2(f) and 1.761-3(a) other than for
a de minimis Membership Interest; and (y) immediately after the exercise of any
noncompensatory option in accordance with Treasury Regulations § 1.704-
1(b)(2)(iv)(s); provided, however, that the adjustment resulting from the event
described in clause (x) above shall be made only if the Members reasonably
determine that such adjustments are necessary or appropriate to reflect the
relative economic interests of the Members in the Company. If any
noncompensatory options are outstanding upon an adjustment to the capital
accounts pursuant to this paragraph, the Company shall adjust the Book Values of
the Company’s assets as determined for purposes of maintaining the Capital
Accounts in accordance with Treasury Regulations §§ 1.704-1(b)(2)(iv)(f)(1) and
1.704-1(b)(2)(iv)(h)(2).

 



ANNEX 1 – DEFINED TERMS PAGE 3 OF 13

 

 

(d)               the Book Value of each Company asset shall be increased or
decreased, as the case may be, to reflect any adjustments to the adjusted tax
basis of such Company asset pursuant to Code § 734(b) or Code § 743(b), but only
to the extent that such adjustments are taken into account in determining
Capital Account balances pursuant to Treasury Regulations §
1.704-1(b)(2)(iv)(m); provided, however, that Book Values shall not be adjusted
pursuant to this paragraph (d) to the extent that an adjustment pursuant to the
above paragraph (c) above is made in conjunction with a transaction that would
otherwise result in an adjustment pursuant to this paragraph (d); and

 

(e)                if the Book Value of a Company asset has been determined
pursuant to the above paragraph (a) or adjusted pursuant to the above paragraphs
(c) or (d), such Book Value shall thereafter be adjusted to reflect the Book
Depreciation taken into account with respect to such Company asset for purposes
of computing Net Income and Net Losses.

 

“Business Day” means a day other than a Saturday, Sunday or other day on which
commercial banks in the State of Colorado are authorized or required to close.

 

“Capital Account” has the meaning set forth in Section 4.03.

 

“Capital Contribution” means, for any Member, the total amount of cash and cash
equivalents and the initial Book Value of any property (net of liabilities
assumed by the Company resulting from such contribution and liabilities to which
the property is subject) contributed, or deemed contributed, as applicable, to
the capital of the Company by such Member (excluding any advances or loans of
Members), each as determined and updated from time-to-time by the Board.

 

“Change of Control” means: (a) the sale of all or substantially all of the
consolidated assets of the Company to a Third Party Purchaser; (b) a sale
resulting in no less than a majority of the Units on a Fully Diluted Basis being
held by a Third Party Purchaser; or (c) a merger, consolidation,
recapitalization, or reorganization of the Company with or into a Third Party
Purchaser that results in the inability of the Members to designate or elect a
majority of the Managers (or the board of directors (or its equivalent) of the
resulting entity or its parent company).

 



ANNEX 1 – DEFINED TERMS PAGE 4 OF 13

 

 

“Code” means the Internal Revenue Code of 1986, as amended.

 

“Common Units” means the Units having the privileges, preference, duties,
liabilities, obligations and rights specified with respect to “common units” in
this Agreement.

 

“Company” has the meaning set forth in the preamble hereof.

 

“Company Interest Rate” means a rate equal to the prime rate of interest
published in the Wall Street Journal on the applicable date, plus two percent
(2%).

 

“Company Level Tax” has the meaning set forth in Section 10.01(g).

 

“Company Minimum Gain” means “partnership minimum gain” as defined in Treasury
Regulations § 1.704-2(b)(2), substituting the term “Company” for the term
“partnership” as the context requires.

 

“Confidential Information” has the meaning set forth in Section 9.01. “CR” means
Cookies Retail LLC.

 

“Covered Person” has the meaning set forth in Section 12.01(a). “Deemed
Liquidation Event” means each of the following events:

 

(a)                a merger on consolidation in which: (i) the Company is a
constituent party and the Company issues Units pursuant to such merger or
consolidation; provided, however any such merger or consolidation involving the
Company in which the Units of the Company outstanding immediately prior to such
merger or consolidation continue to represent, immediately following such merger
or consolidation, at lease a majority, by voting power, of the equity of: (x)
the surviving or resulting entity; or (y) if the surviving or resulting entity
is a wholly owned subsidiary of another entity immediately following such merger
or consolidation, the parent entity of such surviving or resulting entity;

 

(b)               the sale, lease, transfer, exclusive license, or other
disposition, in a single transaction or series of related transactions, by the
Company of all or substantially all the assets of the Company (including,
without limitation, the Regulatory Licenses of the Company); or

 

(c) a transaction or series of transactions that otherwise results in a Change
of Control.

 

“Deemed Liquidation Event Proceeds” means the proceeds of the Company from a
Deemed Liquidation Event, reduced by: (a) all expenses associated with such
transaction (including investment banking fees, attorneys fees, and other
professional advisor fees); (b) all payments of principal, interest, and other
charges in respect of any indebtedness refinanced and any other indebtedness
discharged with such proceeds (including with respect to any Members loans); and
(c) all reasonable reserves required by the Company as reasonably determined by
the Board with respect to such Deemed Liquidation Event or to wind-up the
Company.

 

“Disinterested Managers” means, with respect to any person or entity, those
managers of the Company that have no material direct or indirect financial
interest in or with respect to such person or entity. For the avoidance of
doubt, any manager of the Company that is designated to such position by any
person or entity (the “Designating Entity”), or is an officer, director,
employee or is otherwise engaged by the Designating Entity, shall not be deemed
a Disinterested Manager with respect to Designating Entity.

 



ANNEX 1 – DEFINED TERMS PAGE 5 OF 13

 

 

“Disinterested Members” means, with respect to any person or entity, those
members of the Company that have no material direct or indirect financial
interest in or with respect to such person or entity. For the avoidance of
doubt, any manager of the Company that is designated to such position by any
Designating Entity, or is an officer, director, employee or is otherwise engaged
by the Designating Entity, shall not be deemed a Disinterested Member with
respect to the Designating Entity.

 

“Distribution” means a distribution made by the Company to a Member, whether in
cash, property, or securities of the Company and whether by liquidating
distribution or otherwise; provided, however that none of the following shall be
a Distribution: (a) any redemption or repurchase by the Company or any Member of
any Units or Unit Equivalents; (b) any recapitalization or exchange of
securities of the Company; or (c) any subdivision (by a split of Units or
otherwise) or any combination (by a reverse split of Units or otherwise) of any
outstanding Units. “Distribute” when used as a verb shall have a correlative
meaning.

 

“Distributable Quarterly Net Profit” means that proportion of the of the
Company’s Quarterly Net Profit, which is distributable to the Members as
designated by the Board from time to time.

 

“Drag-along Member” has the meaning set forth in Section 8.03(a). “Drag-along
Notice” has the meaning set forth in Section 8.03(c). “Drag-along Sale” has the
meaning set forth in Section 8.03(a). “Dragging Member” has the meaning set
forth in Section 8.03(a).

 

“E2T2 Debt” means debts of E2T2, LLC under (i) that certain promissory note
dated July 25, 2019 by and between E2T2 and Diego Pellicer Worldwide, Inc., (ii)
that certain promissory note dated November 8, 2019 by and between E2T2 and
Royal Asset Management, LLC (iii) that certain second amended and restated
seller carry promissory note dated November 8, 2019 by and between E2T2 and
Colorado Wellness Inc; and (iv) that certain secured convertible promissory note
dated February 27, 2020 by and between E2T2 and Diego Pellicer Worldwide, Inc.

 

“Electronic Transmission” means any form of communication not directly involving
the physical transmission of paper that creates a record that may be retained,
retrieved and reviewed by a recipient thereof and that may be directly
reproduced in paper form by such a recipient through an automated process.

 

“Estimated Tax Amount” of a Member for a Fiscal Year means the Member’s Tax
Amount for such Fiscal Year as estimated in good faith from time-to-time by the
Board. In making such estimate, the Board shall take into account amounts shown
on Internal Revenue Service Form 1065 filed by the Company and similar state or
local forms filed by the Company for the preceding taxable year and such other
adjustments as in the reasonable business judgment of the Board are necessary or
appropriate to reflect the estimated operations of the Company for the Fiscal
Year.

 



ANNEX 1 – DEFINED TERMS PAGE 6 OF 13

 

 

“Excess Amount” has the meaning set forth in Section 6.03(c).

 

“Fair Market Value” of any asset as of any date means the purchase price that a
willing buyer having all relevant knowledge would pay a willing seller for such
asset in an arm’s length transaction, as determined in good faith by the Board
based on such factors as the Board, in the exercise of their reasonable business
judgment, consider relevant, provided, however, that if any Member objects to
the Board’s determination of Fair Market Value of any particular asset, the
Company shall hire a third-party appraiser with expertise and experience in
valuation of marijuana- related assets to determine the Fair Market Value, and
the determination of Fair Market Value by such appraiser will be conclusive on
the Company and the Members.

 

“Financing Document” means any credit agreement, guarantee, financing or
security agreement, or other agreements or instruments governing indebtedness of
the Company.

 

“Family Members” means the spouse, parents, siblings, descendants, (including
adoptive relationships and stepchildren) and the spouses of each such natural
person.

 

“Federal Marijuana Laws” means any U.S. federal laws, civil, criminal or
otherwise, as such relate, either directly or indirectly, to the cultivation,
harvesting, manufacturing, production, marketing, commercialization,
distribution, transfer sale and/or possession of marijuana or related
substances, or products, activities or services containing or relating to the
same, including, without limitation, the prohibition on drug trafficking under
21 U.S.C. Ch. 13, et seq., the conspiracy statute under 18 U.S.C. § 846, the bar
against aiding and abetting the conduct of an offense under 18 U.S.C. § 2, the
bar against misprision of a felony (concealing another’s felonious conduct)
under 18 U.S.C. § 4, the bar against being an accessory after the fact to
criminal conduct under 18 U.S.C. § 3, and federal money laundering statutes
under 18 U.S.C. §§ 1956, 1957, and 1960, and any other U.S. federal law the
violation of which is predicated on the violation of any of the foregoing as it
applies to marijuana and all orders, decrees, rules and regulations promulgated
under any of the foregoing

 

“Fiscal Year” means the calendar year, unless the Company is required to have a
taxable year other than the calendar year, in which case Fiscal Year shall be
the period that conforms to its taxable year.

 

“Forfeiture Allocations” has the meaning set forth in Section 5.02(f).

 

“Fully Diluted Basis” means, as of any date of determination: (a) with respect
to all the Units, all issued and outstanding Units of the Company and all Units
issuable upon the exercise of any outstanding Unit Equivalents as of such date,
whether or not such Unit Equivalent is at the time exercisable; or (b) with
respect to any specified type, class, or series of Units, all issued and
outstanding Units designated as such type, class, or series and all such
designated Units issuable upon the exercise of any outstanding Unit Equivalents
as of such date, whether or not such Unit Equivalent is at the time exercisable.

 



ANNEX 1 – DEFINED TERMS PAGE 7 OF 13

 

 

“GAAP” means United States generally accepted accounting principles in effect
from time- to-time.

 

“Governmental Authority” means any federal, state, local, or foreign government
or any court of competent jurisdiction, administrative or regulatory body,
agency, bureau, or commission or other governmental entity or instrumentality in
any domestic or foreign jurisdiction, and any appropriate division or any of the
foregoing (to the extent that the rules, regulations, or orders thereof have the
force of law). For the avoidance of doubt, Governmental Entity includes any
Regulatory Authority.

 

“Indemnifying Member” has the meaning set forth in Section 10.01(g).

 

“Joinder Agreement” means the joinder agreement in form attached hereto as
Exhibit A. “License Agreement” means that certain License Agreement between
Cookies Retail, LLC, and Company, of equal date with this Agreement.
“Liquidator” has the meaning set forth in Section 11.03(a). “LLC Act” has the
meaning set forth in the preamble. “Losses” has the meaning set forth in Section
12.03(a). “Manager” has the meaning set forth in Section 7.01.

 

“Member” means: (a) each Person identified on the Members Schedule as of the
date hereof as a Member and who has executed this Agreement or a counterpart
thereof; and (b) each Person who is hereafter admitted as a Member in accordance
with the terms of this Agreement in each case so long as such Person is shown on
the Company’s books and records as the owner of one (1) or more Units. The
Members shall constitute the “members” of the Company as defined in the LLC Act.

 

“Member Nonrecourse Debt” means “partner nonrecourse debt” as defined in
Treasury Regulations § 1.704-2(b)(4), substituting the term “Company” for the
term “partnership” and the term “Member” for the term “partner” as the context
requires.

 

“Member Nonrecourse Debt Minimum Gain” means an amount, with respect to each
Member Nonrecourse Debt, equal to the Company Minimum Gain that would result if
the Member Nonrecourse Debt were treated as a Nonrecourse Liability, determined
in accordance with Treasury Regulations § 1.704-2(i)(3).

 

“Member Nonrecourse Deduction” means “partner nonrecourse deduction” as defined
in Treasury Regulations § 1.704-2(i), substituting the term “Member” for the
term “partner” as the context requires.

 

“Members Schedule” has the meaning set forth in Section 2.01.

 



ANNEX 1 – DEFINED TERMS PAGE 8 OF 13

 

 

“Membership Interest” means an interest in the Company owned by a Member,
including such Member’s right (based on the type and class of Unit or Units held
by such Member), as applicable: (a) to a distributive share of Net Income, Net
Losses, and other items of income, gain, loss, and deduction of the Company, in
accordance with this Agreement; (b) to a Distribution in accordance with this
Agreement; (c) to vote on, consent to, or otherwise participate in any decision
of the Members as provided in this Agreement; and (d) to any and all other
benefits to which such Member may be entitled as provided in this Agreement.

 

“Misallocated Item” has the meaning set forth in Section 5.05.

 

“Monthly Debt Service Amount” means the total amount of E2T2, LLC’s monthly debt
service for the debt owed by E2T2, LLC to Colorado Wellness, Inc., Diego
Pellicer Worldwide, Inc. and Royal Asset Management LLC, totaling approximately
FOUR HUNDRED FORTY-ONE THOUSAND DOLLARS ($441,000.00).

 

“Quarterly Net Profit” means the Company’s Net Profit for each calendar quarter.
“Net Profit” means the Company’s net profit.

 

“Net Income” and “Net Loss” mean, for each Fiscal Year or other period specified
in this Agreement, an amount equal to the Company’s taxable income or taxable
loss, or particular items thereof, determined in accordance with Code § 703(a)
(where, for this purpose, all items of income, gain, loss, or deduction required
to be stated separately pursuant to Code § 703(a)(1) shall be included in
taxable income or taxable loss), but with the following adjustments:

 

(a)                any income realized by the Company that is exempt from
federal income taxation, as described in Code § 705(a)(1)(B), shall be added to
such taxable income or taxable loss, notwithstanding that such income is not
includable in gross income;

 

(b)               any expenditures of the Company described in Code §
705(a)(2)(B), including any items treated under Treasury Regulations §
1.704-1(b)(2)(iv)(i) as items described in Code § 705(a)(2)(B), shall be
subtracted from such taxable income or taxable loss, notwithstanding that such
expenditures are not deductible for federal income tax purposes;

  

(c)                any gain or loss resulting from any disposition of Company
property with respect to which gain or loss is recognized for federal income tax
purposes shall be computed by reference to the Book Value of the property so
disposed, notwithstanding that the adjusted tax basis of such property differs
from its Book Value;

 

(d)               any items of depreciation, amortization, and other cost
recovery deductions with respect to Company property having a Book Value that
differs from its adjusted tax basis shall be computed by reference to the
property’s Book Value (as adjusted for Book Depreciation) in accordance with
Treasury Regulations § 1.704-1(b)(2)(iv)(g);

 

(e)                if the Book Value of any Company property is adjusted as
provided in the definition of Book Value, then the amount of such adjustment
shall be treated as an item of gain or loss and included in the computation of
such taxable income or taxable loss; and

 



ANNEX 1 – DEFINED TERMS PAGE 9 OF 13

 

 

(f)                 to the extent an adjustment to the adjusted tax basis of any
Company property pursuant to Code §§ 732(d), 734(b) or 743(b) is required,
pursuant to Treasury Regulations § 1.704 1(b)(2)(iv)(m), to be taken into
account in determining Capital Accounts, the amount of such adjustment to the
Capital Accounts shall be treated as an item of gain (if the adjustment
increases the basis of the asset) or loss (if the adjustment decreases such
basis).

  

“New Interests” means (i) any new type, class or series of Units not otherwise
described in this Agreement, which Units may be designated as classes or series
of the Common Units but having different rights; and (ii) Unit Equivalents.

 

“Non-Transferring Member” has the meaning set forth in Section 8.05.

 

“Nonrecourse Liability” has the meaning set forth in Treasury Regulations §
1.704-2(b)(3). “Note” means the promissory note by and between Cookies Retail
LLC and E2T2, LLC for a line of credit in an amount up to SIX HUNDRED THOUSAND
DOLLARS ($600,000.00). “Officers” has the meaning set forth in Section 7.09.

 

“Partnership Tax Audit Rules” means Code §§ 6221 through 6241, as amended by the
Bipartisan Budget Act of 2015, together with any guidance issued thereunder
(including Treasury Regulations promulgated pursuant thereto) or successor
provisions and any similar provision of state or local tax laws.

  

“Permitted Transfer” means a Transfer of Units carried out pursuant to Section
8.02. “Permitted Transferee” means a recipient of a Permitted Transfer.

 

“Person” means an individual, corporation, partnership, joint venture, limited
liability company, Governmental Authority, unincorporated organization, trust,
association, or other entity.

 

“Pro Rata Portion” means a fraction determined by dividing: (a) the number of
Common Units on a Fully Diluted Basis owned by such Member immediately prior to
the applicable issuance or transfer, as applicable; by (b) the total number of
Common Units on a Fully Diluted Basis held by the Members on such date.

 

“Profits Interest Hurdle” shall have the meaning set forth in Section 6.07(b).
“Profits Interest Members” shall have the meaning set forth in Section 6.07(b).
“Regulatory Allocations” has the meaning set forth in Section 5.02(e).

 

“Regulated Activities” means any activities or intended activities of the
Company and its subsidiaries’ businesses that pursuant to applicable state and
local laws requires a license or franchise (including, without limitation,
permit, approval, order, authorization, registration, finding of suitability,
exemption, certification, clearance, waiver and similar qualification) from a
state or local governmental agency to conduct such activities, including without
limitation the cultivation, harvesting, manufacturing, production, marketing,
commercialization, distribution, transfer, sale and/or possession of marijuana
or related substances, or products, activities or services containing or
relating to the same.

 



ANNEX 1 – DEFINED TERMS PAGE 10 OF 13

 

 

“Regulatory Authorities” means any state or local regulatory or licensing
bodies, instrumentalities, departments, commissions, authorities, boards,
officials, tribunals and agencies with authority over or responsibility for the
regulation or licensing of Regulated Activities within any applicable state,
local or tribal jurisdiction for Regulated Activities, including without
limitation the Colorado Marijuana Enforcement Division.

 

“Regulatory Laws” means any applicable state and local laws, statutes and
ordinances requiring a license or franchise (including, without limitation,
permit, approval, order, authorization, registration, finding of suitability,
exemption, certification, clearance, waiver and similar qualifications) for
Regulated Activities and all orders, decrees, rules and regulations promulgated
thereunder, and all policies and interpretations of the applicable Regulatory
Authorities of such laws, statutes, ordinances, orders, decrees, rules, and
regulations.

 

“Regulatory License” any licenses or franchises (including, without limitation,
permits, approvals, orders, authorizations, registrations, findings of
suitability, exemptions, certifications, clearances, waivers and similar
qualifications) from Regulatory Authorities or pursuant to Regulatory Laws.

 

“Regulatory Redemption Date” means the date directed by a Regulatory Authority
and, if not so directed, fixed by the Disinterested Members for the redemption
of Units and Unit Equivalents pursuant to Section 8.06

 

“Regulatory Redemption Notice” means that notice of redemption delivered by the
Company pursuant to Section 8.06 to a Member that is an Affected Person if the
applicable Regulatory Authority so requires the Company, or if the Disinterested
Managers, or if there are no Disinterested Managers the Disinterested Members,
deem it necessary or advisable, to redeem such Affected Person’s Units and Unit
Equivalents. Each Regulatory Redemption Notice shall set forth (i) the
Regulatory Redemption Date, (ii) the number and type of Units to be redeemed,
(iii) the Regulatory Redemption Price and the manner of payment therefor, and
(iv) if applicable, the manner and place where any certificates for such Units
(if any) shall be surrendered for payment, and (v) any other terms and
conditions imposed by the applicable Regulatory Authority or the Disinterested
Managers or the Disinterested Members, as applicable.

 

“Regulatory Redemption Price” shall mean the per share price for the redemption
of any Units and Unit Equivalents to be redeemed pursuant to Section 8.06, which
shall be (i) the price (if any) required to be paid by the applicable Regulatory
Authority, or if no such price is required, (ii)   the Fair Market Value for
such Unit and Unit Equivalents, less the costs and expenses of the Company
incurred in performing its obligations and exercising its rights under Section
8.06 and any applicable circumstances or events of such Affected Person).

 

“Representative” means, with respect to any Person, any and all directors,
officers, employees, consultants, financial advisors, counsel, accountants, and
other agents of such Person.

 

“ROFR Election” has the meaning set forth in Section 8.05.

 



ANNEX 1 – DEFINED TERMS PAGE 11 OF 13

 

 

“ROFR Notice” has the meaning set forth in Section 8.05. “ROFR Price” has the
meaning set forth in Section 8.05.

 

“Securities Act” means the Securities Act of 1933, as amended, or any successor
federal statute, and the rules and regulations thereunder, which shall be in
effect at the time.

 

“Shortfall Amount” has the meaning set forth in Section 6.03(b).

 

“Subscription Agreements” means, collectively, those certain Subscription
Agreements, a form of which is attached hereto as Exhibit B, by and between the
Company and the respective Member named therein, pursuant to which the named
Member has acquired that number of Units set forth opposite such Member’s name
on the Members Schedule.

 

“Subsidiary” means, with respect to any Person, any other Person of which a
majority of the outstanding units or other equity interests having the power to
vote for directors are owned, directly or indirectly, by the first Person.

 

“Target Capital Account” means the balance in the Capital Account maintained for
each Member as of the end of each Fiscal Year, increased by any amount that such
Member is obligated to restore under this Agreement, is treated as obligated to
restore under Treasury Regulations § 1.704-1(b)(2)(ii)(c), or is deemed
obligated to restore under the penultimate sentences of Treasury Regulations §§
1.704-2(g)(1) and (i)(5).

 

“Tax Advance” has the meaning set forth in Section 6.03(a).

 

“Tax Amount” of a Member for a Fiscal Year means the product of: (a) the Tax
Rate for such Fiscal Year; and (b) the Adjusted Taxable Income of the Member for
such Fiscal Year with respect to its Units.

 

“Tax Rate” of a Member, for any period, means the highest marginal blended
federal, state, and local tax rate applicable to ordinary income, qualified
dividend income, or capital gains, as appropriate, for such period for an
individual residing in Colorado, taking into account for federal income tax
purposes, the deductibility of state and local taxes and any applicable
limitations on such deductions.

 

“Tax Representative” has the meaning set forth in Section 10.01(a). “Taxing
Authority” has the meaning set forth in Section 6.04(b).

 

“Third Party Purchaser” means any Person who, immediately prior to the
contemplated transaction, does not directly or indirectly own or have the right
to acquire any outstanding Units.

 

“Transfer” means to, directly or indirectly, sell, transfer, assign, pledge,
encumber, hypothecate, or similarly dispose of, either voluntarily or
involuntarily, by operation of law or otherwise, or to enter into any contract,
option, or other arrangement or understanding with respect to the sale,
transfer, assignment, pledge, encumbrance, hypothecation, or similar disposition
of, any Units or Unit Equivalents or any interest (including a beneficial
interest) in any Units or Unit Equivalents and any agreement, arrangement or
understanding, whether or not in writing, to effect any of the foregoing.
“Transferor” and “Transferee” mean a Person who makes or receives a Transfer,
respectively.

 



ANNEX 1 – DEFINED TERMS PAGE 12 OF 13

 

 

“Transferring Member” has the meaning set forth in Section 8.05.

 

“Treasury Regulations” means the final or temporary regulations issued by the
United States Department of Treasury pursuant to its authority under the Code,
and any successor regulations.

 

“Unallocated Item” has the meaning set forth in Section 5.05.

 

“Unit” means a unit representing a fractional part of the Membership Interests
of the Members and shall include all types and classes of Units, including the
Common; provided, however, that any type or class of Unit shall have the
privileges, preference, duties, liabilities, obligations, and rights set forth
in this Agreement and the Membership Interests represented by such type or class
or series of Unit shall be determined in accordance with such privileges,
preference, duties, liabilities, obligations, and rights.

 

“Unit Equivalents” means any security or obligation that is by its terms,
directly or indirectly, convertible into, exchangeable for, or exercisable for
Units, and any option, warrant, or other right to subscribe for, purchase, or
acquire Units.

 

“Withholding Advance” has the meaning set forth in Section 6.04(b).

 



ANNEX 1 – DEFINED TERMS PAGE 13 OF 13

 

 

EXHIBIT A

 

FORM OF JOINDER AGREEMENT

  

The undersigned is executing and delivering this JOINDER AGREEMENT pursuant to
the limited liability company Operating Agreement dated as of the 9th day of
September, 2020, (as amended, modified, restated or supplemented from time to
time, the “Operating Agreement”), among Blue Bronco, LLC, a Colorado limited
liability company (the “Company”), and its Members party thereto.

  

By executing and delivering this Joinder Agreement to the Company, the
undersigned hereby agrees to become a party to, to be bound by, and to comply
with the provisions of the Operating Agreement in the same manner as if the
undersigned were an original signatory to such agreement.

 

The undersigned agrees that the undersigned shall be a Member, as such term is
defined in the Operating Agreement.

 

Accordingly, the undersigned has executed and delivered this Joinder Agreement
as of this                       day of
                                        , 20       .

 

By:                                                                           

Name:                                                                           

 



OPERATING AGREEMENT || BLUE BRONCO, LLC EXHIBIT A – FORM OF JOINDER AGREEMENT

 

 

EXHIBIT B

 

FORM OF SUBSCRIPTION AGREEMENT

 

Prospective Subscriber:
                                                           

Phone:                                                            

Email:                                                            

Number and Class of Units:
                                                           

Purchase Price Per Unit:
                                                           

Total Capital Commitment:
                                                           

 

BLUE BRONCO, LLC

 

SUBSCRIPTION AGREEMENT

 

THIS SUBSCRIPTION AGREEMENT (this “Agreement”) is entered into by and among Blue
Bronco, LLC, a Colorado limited liability company (the “Company”), and the
investor identified on the face page hereto (the “Subscriber”) in connection
with the Subscriber’s purchase of the number of the Company’s [CLASS OF UNITS]
Units (the “Units”) set forth on the face page hereto at a price per Unit
identified on the face page hereto.

 

The Subscriber hereby subscribes for the Units, and the Company and the
Subscriber hereby agree as follows:

 

1.                  Commitment. The Subscriber agrees to contribute in
immediately available funds that amount set forth under the heading “Total
Capital Commitment” on the face page hereto within five (5) business days of the
date hereof or, if agreed by the Company, to contribute services with a fair
market value equal to such “Total Capital Commitment”.

 

2.                  Acceptance of Subscription. The Subscriber understands and
agrees that this subscription is made subject to the following terms and
conditions: (a) the members of the Company (the “Members”) reserve the right to
review the suitability of any person desiring to purchase Units and, in
connection with such review, to enforce or waive such suitability standards as
to such person as the Members deem appropriate under Applicable Law and pursuant
to the Operating Agreement (defined below); (b) the Members shall have the right
to reject this subscription, in whole or in part; (c) the Members shall have no
obligation to accept subscriptions in the order received; (d) the Units to be
created on account of this subscription shall be created only in the name of the
Subscriber, and the Subscriber agrees to comply with the terms of this Agreement
and to execute any and all further documents necessary in connection with
becoming a unitholder of the Company; and (e) the Subscriber hereby undertakes
in respect of the Units that the Subscriber understands that upon a default of
the Subscriber’s capital contribution obligations to the Company, the Units may
be subject to forfeiture.

 

3.                  Conditions to Closing. Company’s obligations hereunder are
subject to acceptance by the Company of the Subscriber’s subscription, and to
the fulfillment, prior to or at the time of closing, of each of the following
conditions: (a) the representations and warranties of the Subscriber contained
in this Agreement shall be true and correct at the time of closing; and (b) all
proceedings in connection with the transactions contemplated hereby and all
documents and instruments incident to such transactions shall be satisfactory in
substance and form to the Members, and the Company shall have received all such
counterpart originals or certified or other copies of such documents as the
Company may request.

 



EXHIBIT B – FORM OF SUBSCRIPTION AGREEMENT PAGE 1 OF 5

 

 

4.                  Subscriber’s Representations. In connection with the
Subscriber’s purchase of the Units, the Subscriber makes the following
representations and warranties on which the Members, Company and Company’s legal
counsel are entitled to rely:

 

(a)                The Units will be held under the following type of ownership
(Please check the applicable box):

  ☐ Individual

 

  ☐ Trust

 

  ☐ Company

 

  ☐ Other:

 

(b)               The Subscriber has received and read and understands the
Company’s limited liability company Operating Agreement (the “Operating
Agreement”) and this Agreement. THE SUBSCRIBER HEREBY EXPRESSLY ACKNOWLEDGES AND
AGREES THAT IT HAS CAREFULLY REVIEWED THE OMNIBUS RISK FACTORS ATTACHED TO THE
COMPANY’S OPERATING AGREEMENT AS EXHIBIT C (THE “RISK FACTORS”), INCLUDING,
WITHOUT LIMITATION, ALL RISK FACTORS RELATING TO THE COMPANY’S PROVISION OF
GOODS AND SERVICES TO ENTITIES IN THE MARIJUANA INDUSTRY. THE SUBSCRIBER HEREBY
FURTHER ACKNOWLEDGES AND AGREES THAT THE RISK FACTORS DO NOT REFLECT ALL OF THE
RISKS INVOLVED IN AN INVESTMENT IN THE COMPANY.

 

(c)                No representations or warranties have been made to the
Subscriber by the Company, the Members, or any agent of said persons, other than
as set forth in this Agreement. Subscriber acknowledges that the Company has
made no representations whatsoever to Subscriber regarding the value of the
Units and Subscriber has independently arrived at his, her or its own opinion as
to the value of the Units.

 

(d)               The Subscriber is acquiring the Units solely for the
Subscriber’s own account and not directly or indirectly for the account of any
other person whatsoever (or, if the Subscriber is acquiring the Units as a
trustee, solely for the account of the trust or trust account named below) for
investment. The Subscriber does not have any contract, undertaking or
arrangement with any person to sell, transfer or grant participation to any
person with respect to the Units.

 

(e)                The Subscriber has such knowledge and experience in financial
and business matters that the Subscriber is capable of evaluating the merits and
risks of the investment evidenced by the Subscriber’s purchase of the Units, and
the Subscriber is able to bear the economic risk of such investment.

 

(f)                 The Subscriber has had access to such information concerning
the Company as the Subscriber deems necessary to enable the Subscriber to make
an informed decision concerning the purchase of the Units. The Subscriber has
had access to the Members and the opportunity to ask questions of, and receive
answers satisfactory to the Subscriber from, such Members concerning the
offering of Units in the Company and the Company generally. The Subscriber has
obtained all additional information requested by the Subscriber to verify the
accuracy of all information furnished in connection with the offering of Units
of the Company.

 



EXHIBIT B – FORM OF SUBSCRIPTION AGREEMENT PAGE 2 OF 5

 

 

(g)               The Subscriber understands that the Units have not been
registered under the Securities Act of 1933, as amended (the “Securities Act”),
or any securities law of any state of the United States or any other
jurisdiction in reliance on an exemption for private offerings, and the
Subscriber acknowledges that the Subscriber is purchasing the Units without
being furnished any offering literature or prospectus other than the Operating
Agreement and this Agreement.

 

(h)               The Subscriber is aware that the Subscriber must bear the
economic risk of investment in the Units for an indefinite period of time,
possibly until final winding up of the Company, because the Units have not been
registered under the Securities Act, there is currently no public market
therefor, the Subscriber may not be able to avail itself of the provisions of
Rule 144 of the Securities Act with respect to the Units and the Units cannot be
sold unless subsequently registered under the Securities Act or an exemption
from such registration is available. The Subscriber understands that the Company
is under no obligation, and does not intend, to affect any such registration at
any time. The Subscriber also understands that sales or transfers of the Units
may be further restricted by the provisions of any laws or regulations
promulgated or enacted by state or local jurisdiction in which the Company has
operations pertaining to marijuana cultivation, dispensing, sale, storage,
manufacturing, distribution, transporting, testing or other commercial marijuana
activities within its respective jurisdiction (the “Marijuana Laws”) and, as
applicable, securities laws of other jurisdictions and the states of the United
States.

 

(i)                 The Units will not be sold, pledged, transferred or disposed
of except in accordance with the terms of this Agreement and the Marijuana Laws,
and subject to the approval of the Members, and will not be sold or transferred
without registration under the Securities Act, or pursuant to an applicable
exemption therefrom.

 

(j)                 Accredited Subscriber Representation. The Subscriber makes
one (1) of the following representations regarding the Subscriber’s status as an
“accredited investor” (within the meaning of Rule 501 under the Securities Act),
and has checked the applicable representation:

 

  ☐ (i) If an individual, the Subscriber has a net worth, either individually or
upon a joint basis with the Subscriber’s spouse, of at least ONE MILLION UNITED
STATES DOLLARS ($1,000,000.00 USD) (within the meaning of such terms as used in
the definition of “accredited investor” contained in Rule 501 under the
Securities Act).

 

  ☐ (ii) If an individual, the Subscriber has had an individual income in excess
of TWO HUNDRED THOUSAND UNITED STATES DOLLARS ($200,000.00 USD) for each of the
two (2) most recent years, or a joint income with the Subscriber’s spouse in
excess of THREE HUNDRED THOUSAND UNITED STATES DOLLARS ($300,000.00 USD) in each
of those years, and has a reasonable expectation of reaching the same income
level in the current year.

  



EXHIBIT B – FORM OF SUBSCRIPTION AGREEMENT PAGE 3 OF 5

 



 

  ☐ (iii) The Subscriber is an irrevocable trust with total assets in excess of
FIVE MILLION UNITED STATES DOLLARS ($5,000,000.00 USD) whose purchase is
directed by a person with such knowledge and experience in financial and
business matters that such person is capable of evaluating the merits and risks
of the prospective investment.

 

  ☐ (iv) The Subscriber is a corporation, company, business trust or limited
liability company, not formed for the purpose of acquiring the Units, or an
organization described in § 501(c)(3) of the Internal Revenue Code of 1986, as
amended (the “Code”), in each case with total assets in excess of FIVE MILLION
UNITED STATES DOLLARS ($5,000,000.00 USD).

 

  ☐ (v) The Subscriber is an entity in which all of the equity owners are
accredited investors.

 

  ☐ (vi) The Subscriber cannot make any of the representations set forth in
clauses (i) through (v) above.

 

(k)               The execution and delivery of this Agreement, the consummation
of the transactions contemplated thereby and the performance of the obligations
thereunder will not conflict with or result in any violation of or default under
any provision of any other agreement or instrument to which the Subscriber is a
party or any license, permit, franchise, judgment, order, writ or decree, or any
statute, rule or regulation, applicable to the Subscriber.

 

(l)                 The Subscriber has full power and authority to make the
representations referred to in this Agreement, to purchase the Units pursuant to
this Agreement and to deliver this Agreement. This Agreement creates valid and
binding obligations of the Subscriber and is enforceable against the Subscriber
in accordance with its terms, except as enforcement may be limited by applicable
bankruptcy, insolvency, reorganization, arrangement, moratorium or other similar
laws affecting creditors’ rights, and subject to general equity principles and
to limitations on availability of equitable relief, including specific
performance.

 

(m)             The Subscriber acknowledges that the Subscriber understands the
meaning and legal consequences of the representations and warranties made by the
Subscriber herein. Such representations and warranties are complete and
accurate, shall be complete and accurate at the time of closing and may be
relied upon by the Company and its legal counsel. Said representations and
warranties shall survive delivery of this Agreement. If in any respect such
information shall not be complete and accurate prior to the time of closing, the
Subscriber shall give immediate notice of such incomplete or inaccurate
information to the Company, specifying which representations or warranties are
not complete and accurate and the reasons therefor.

 

(n)               The Subscriber confirms that he, she or it has been advised to
consult with his, her or its attorney regarding legal matters concerning the
Company and to consult with independent tax advisers regarding the tax
consequences of investing in the Company. The Subscriber further acknowledges
that he, she or it understands that any anticipated United States federal or
state income tax benefits may not be available and, further, may be adversely
affected through adoption of new laws or regulations or amendments to existing
laws or regulations. The Subscriber acknowledges and agrees that the Company has
no warranty or assurance regarding the ultimate availability of any particular
tax treatment of the Company’s investments or of any tax benefits to the
Subscriber by reason of the Subscriber’s investment in the Company.

 



EXHIBIT B – FORM OF SUBSCRIPTION AGREEMENT PAGE 4 OF 5

 

 

(o)               None of the cash or property that the Subscriber has paid,
will pay or will contribute to the Company has been or shall be derived from, or
related to, any activity that is deemed criminal under United States law and no
contribution or payment by the Subscriber to Company, to the extent that they
are within the Subscriber’s control, shall cause Company or the Members to be in
violation of the United States Bank Secrecy Act, the United States Money
Laundering Control Act of 1986 or the United States International Money
Laundering Abatement and Anti-Terrorist Financing Act of 2001, and any
regulations promulgated thereunder. The Subscriber further understands that the
Company or the Members may release confidential information about the Subscriber
and, if applicable, any underlying beneficial owners, to proper authorities if
the Members, in their sole discretion, determine that it is in the best
interests of the Company in light of relevant rules and regulations under the
laws set forth in above.

 

5.                  Indemnification. The Subscriber hereby agrees to indemnify
and hold harmless the Company, the Members and each director, officer or
employee thereof from and against any and all loss, damage or liability due to
or arising out of any inaccuracy or breach of any representation or warranty of
the Subscriber set forth herein.

 

6.                  Survival of Agreements, Representations and Warranties. All
agreements, representations and warranties contained herein or made in writing
in connection with the transactions contemplated by this Agreement shall survive
the execution of this Agreement, any investigation at any time made by the
Subscriber, the Company or the Members or on behalf of any of them and the sale
and purchase of the Units and payment therefor.

 

7.                  Counterparts. This Agreement may be executed in
counterparts, each of which shall be deemed an original, but all of which
together shall be deemed to be one and the same agreement. A signed copy of this
Agreement delivered by facsimile, e-mail, or other means of electronic
transmission shall be deemed to have the same legal effect as delivery of an
original signed copy of this Agreement.

 

8.                  Amendments. Neither this Agreement nor any term hereof may
be changed, waived, discharged or terminated orally, but only with the written
consent of the Subscriber and the Members.

 

9.                  Governing Law. All issues and questions concerning the
application, construction, validity, interpretation and enforcement of this
Agreement shall be governed by and construed in accordance with the internal
laws of the State of Colorado, without giving effect to any choice or conflict
of law provision or rule (whether of the State of Colorado or any other
jurisdiction) that would cause the application of laws of any jurisdiction other
than those of the State of Colorado.

 

[SIGNATURE PAGE FOLLOWS]

 



EXHIBIT B – FORM OF SUBSCRIPTION AGREEMENT PAGE 5 OF 5

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement and investor
questionnaire as of the dates set forth below.



 

SUBSCRIBER:

 

                                                                       

Name:                                                           

Dated:                                                           

Total Capital Commitment:
                                                          

 

Mailing Address:                                                           

                                                                                           

                                                                                           

 

Telephone Number:                                                           

State/Country of Domicile:
                                                          

Email Address:                                                            

Federal Tax ID (or Soc. Sec. #):
                                                          

  

BLUE BRONCO, LLC:

 

By:                                                           

Name:                                                           

Title:                                                           

 

Dated:                                                           

 



EXHIBIT B – FORM OF SUBSCRIPTION AGREEMENT SIGNATURE PAGE

 

 

EXHIBIT C

RISK FACTORS

 

Legal and Political Risks Marijuana remains illegal under federal law.

 

Marijuana is a Schedule-I controlled substance and is illegal under federal law
in the United States. It remains illegal under United States federal law to
grow, cultivate, sell or possess marijuana for any purpose or to assist or
conspire with those who do so. Additionally, 21 U.S.C. 856 makes it illegal to
“knowingly open, lease, rent, use, or maintain any place, whether permanently or
temporarily, for the purpose of manufacturing, distributing, or using any
controlled substance.” Even in those states in which the use of marijuana has
been authorized, its use remains a violation of federal law. Any person that is
connected to the marijuana industry, including, but not limited to, the
Subscriber or investors in the Company, may be at risk of federal criminal
prosecution and civil liability. Any investments could also be subject to civil
or criminal forfeiture and a total loss. Since federal law criminalizing the use
of marijuana preempts state laws that legalize its use, strict enforcement of
federal law regarding marijuana would likely result in the Company’s inability
to proceed with its business plan and a possible total loss of its investment.
Additionally, pursuant to 26 U.S. Code § 280E, any business engaged in the
trafficking of a controlled substance may be prohibited from making certain
deductions or obtaining certain tax credits.

 

Some courts have determined that contracts relating to state legal cultivation
and sale of marijuana are unenforceable on the grounds that they are illegal
under federal law and therefore void as a matter of public policy. This could
substantially impact the rights of parties making or defending claims involving
the Company and any lender or member of the Company.

 

Due to the federal illegality of marijuana and the charged political climate
surrounding the marijuana industries of various states, political risks are
inherent in the marijuana industry. It remains to be seen whether policy changes
at the federal level will have a chilling effect on the marijuana industry.



 

Rescission of the “Cole Memo.”

 

On January 4, 2018, then-Attorney General Sessions rescinded the previously
issued memoranda from the Justice Department which de-prioritized the
enforcement of federal law against marijuana users and businesses who comply
with state marijuana laws, adding uncertainty to the question of how the Federal
government will now choose to enforce federal laws regarding marijuana. Attorney
General Sessions issued a memorandum to all United States Attorneys in which
Attorney General Sessions affirmatively rescinded the previous guidance as to
marijuana enforcement, calling such guidance “unnecessary.”

 

Attorney General Sessions’ one-page memorandum was vague in nature, stating that
federal prosecutors should use established principals in setting their law
enforcement priorities. Under previous administrations, the U.S. Department of
Justice indicated that those users and suppliers of medical marijuana who
complied with state laws, which required compliance with certain criteria, would
not be prosecuted. As a result, it is now unclear if the Justice Department will
seek to enforce the Controlled Substances Act against those users and suppliers
who comply with state marijuana laws. If such enforcement occurs, the federal
government may raid the Company, seize all of its equipment and inventory, and
arrest all of its officers, executives, and owners, including the Subscriber.

 



EXHIBIT C – OMNIBUS RISK FACTORS PAGE 1 OF 9

 

 

However, current Attorney General William Barr indicated he would not promote
prosecution against companies that have relied on the Cole Memo, nor would he
upset expectations or reliant interests related to it. At this point, it is
unclear whether, and to what extent, the risk of federal enforcement will be
altered under Attorney General Barr.

 

The FinCEN Memo could be rescinded.

 

Despite Attorney General Sessions’ rescission of the Cole Memorandum, the
Department of the Treasury, Financial Crimes Enforcement Network has not
rescinded the “FinCEN Memo” dated February 14, 2014, which de-prioritizes
enforcement of the Bank Secrecy Act against financial institutions and
marijuana-related businesses which utilize them. This memo appears to be a
standalone document, and is presumptively still in effect.

 

At any time, the Department of the Treasury, Financial Crimes Enforcement
Network could elect to rescind the FinCEN Memo. This would make it more
difficult for the Company to access the

 

U.S. banking system and conduct financial transactions, which would have a
material adverse effect on the Company Business (as defined herein). Enforcement
of the Bank Secrecy Act against the Company would also be made more likely by
the rescission of the FinCEN Memo. This would subject the Company’s officers,
executives, and owners, including the Subscriber, to potential criminal
prosecution, and would have a material adverse effect on the Company Business.

 

Even with the FinCEN Memo in place, prosecution of the Company for violations of
the Bank Secrecy Act remains possible, as the FinCEN Memo is only prosecutorial
guidance and does not have the force of law.

 

The 2015 Appropriations Rider must be reauthorized every year to provide any
protections.

 

In 2014, Congress passed a spending bill (the “2015 Appropriations Bill”)
containing a provision (the “Appropriations Rider”) blocking federal funds and
resources allocated under the 2015 Appropriations Bill from being used to
“prevent such States from implementing their own State [medical marijuana] law.”
The Appropriations Rider seemed to have prohibited the federal government from
interfering with the ability of states to administer their medical marijuana
laws, although it did not codify federal protections for medical marijuana
patients and producers. Moreover, despite the Appropriations Rider, the Justice
Department maintains that it can still prosecute violations of the federal
marijuana ban and continue cases already in the courts.

 

Additionally, the Appropriations Rider must be re-enacted every year. While it
was continued in 2016, 2017, and through a series of short-term spending bills
in 2018 and early 2019, the Appropriations Rider was briefly not in effect
during the federal government shutdown that began on December 22, 2018. However,
on February 15, 2019, Congress passed the Consolidated Appropriations Act, 2019,
extending the Appropriations Rider through September 30, 2019. Prior to the
expiration of the Consolidated Appropriations Act, 2019, Congress passed a
continuing resolution on September 26, extending the Appropriations Rider
through November 21, 2019, and later passed an additional continuing resolution
on November 21, 2019, extending the Appropriations Rider through December 20,
2019. The Appropriations Rider was most recently renewed on December 20, 2019
through the signing of the FY 2020 omnibus spending bill, which will remain
effective through September 30, 2020.

 



EXHIBIT C – OMNIBUS RISK FACTORS PAGE 2 OF 9

 

 

The Company’s business is dependent on laws pertaining to the marijuana
industry, and further legislative development is not guaranteed.

 

The Company’s business plan involves the cultivation, distribution, manufacture,
storage, transportation, and/or sale of medical and adult use marijuana products
in compliance with applicable state law, but in violation of federal law,
(generally referred to herein as the “Company Business”). Continued development
of the marijuana industry is dependent upon continued legislative and regulatory
authorization of marijuana at the state level. Any number of factors could slow
or halt progress in this area. Further progress is not assured. While there may
be ample public support for legislative action, numerous factors impact the
legislative and regulatory process. Any one of these factors could slow or halt
business operations relating to marijuana or the current tolerance for the use
of marijuana by consumers, which would negatively impact the Company Business.

 

The marijuana industry faces strong opposition.

 

Many believe that several large, well-funded businesses may have a strong
economic opposition to the marijuana industry. The Company believes that the
pharmaceutical industry does not want to cede control of any product that could
generate significant revenue. For example, medical marijuana will likely
adversely impact the existing market for the current “marijuana pill” sold by
mainstream pharmaceutical companies. Further, the medical marijuana industry
could face a material threat from the pharmaceutical industry should marijuana
displace other drugs or encroach upon the pharmaceutical industry’s products.
The pharmaceutical industry is well funded with a strong and experienced lobby
that eclipses that of the medical and retail marijuana industries. Any inroads
the pharmaceutical industry makes in halting or impeding the marijuana industry
could have a detrimental impact on the Company Business.

 

Tax matters.

 

To the extent that § 280E of the Internal Revenue Code is applicable to the
Company and its business, the Company may not be able to deduct certain business
expenses, thereby reducing its taxable income, and as a result may pay much
higher federal taxes than other businesses. This could have a materially adverse
impact on the Company’s financing results and ability to fund its operations and
the Company may, in fact, operate at a loss, after taking into account its U.S.
income tax expenses.

 

The Company and its advisors have not provided any tax advice or made any
representations relating to the tax treatment of any investment in the Company,
including any acquisition of the Units by the Subscriber. THE SUBSCRIBER SHOULD
SEEK TAX ADVICE, BASED ON THE SUBSCRIBER’S PARTICULAR CIRCUMSTANCES, FROM AN
INDEPENDENT TAX ADVISOR PRIOR TO ACQUIRING THE UNITS.

 



EXHIBIT C – OMNIBUS RISK FACTORS PAGE 3 OF 9

 

 

The legality of marijuana could be reversed.

 

The voters or legislatures of Colorado could potentially repeal Applicable Laws
which permit both the operation of medical and retail marijuana businesses.
These actions might force the Company to cease the Company Business.

 

Enforceability of contracts.

 

It is a fundamental principle of law that a contract will not be enforced if it
involves a violation of law or public policy. Notwithstanding that
marijuana-related businesses operate pursuant to the laws of states in which
such activity is legal under state law, judges have on a number of occasions
refused to enforce contracts for the repayment of money when the loan was used
in connection with activities that violate federal law, even if there is no
violation of state law. There remains doubt and uncertainty that the Company
will be able to legally enforce contracts it enters into if necessary. As the
Company cannot be assured that it will have a remedy for breach of contract, the
Subscriber must bear the risk of the uncertainty in the law. If borrowers fail
or refuse to repay loans and the Company is unable to legally enforce its
contracts, the Company may suffer substantial losses for which it has no legal
remedy.

 

Risk of criminal prosecutions for money laundering.

 

One possible repercussion for the Subscriber is a prosecution for violation of
federal money laundering statutes, specifically U.S.C.A. § 1956 and § 1957.
Because these statutes criminalize certain transactions involving the proceeds
of activity which is itself criminal, it is possible that the Subscriber could
be subject to prosecution for investing in, obtaining dividends from, or
otherwise transacting with the Company. While there have been no recent
prosecutions of creditors to or investors in marijuana-related businesses for
violation of either § 1956 or § 1957, this could change along with federal
enforcement priorities.

 

Risk of civil asset forfeiture.

 

Because the marijuana industry remains illegal under federal law, any property
owned by participants in the marijuana industry which are either used in the
course of conducting such business, or are the proceeds of such business, could
be subject to seizure by law enforcement and subsequent civil asset forfeiture.
Even if the owner of the property were never charged with a crime, the property
in question could still be seized and subject to an administrative proceeding by
which, with minimal due process, it could be subject to forfeiture.

 

Risk of RICO prosecution or civil liability.

 

The Racketeer Influenced Corrupt Organizations Act (“RICO”) criminalizes the use
of any profits from certain defined “racketeering” activities in interstate
commerce. While intended to provide an additional cause of action against
organized crime, due to the fact that marijuana is illegal under

 



EXHIBIT C – OMNIBUS RISK FACTORS PAGE 4 OF 9

 

 

U.S. federal law, the production and sale of marijuana qualifies
marijuana-related businesses as “racketeering” as defined by RICO. As such, all
officers, executives, and owners in a marijuana-related business could be
subject to criminal prosecution under RICO, which carries substantial criminal
penalties.

 

RICO can create civil liability as well: persons harmed in their business or
property by actions which would constitute racketeering under RICO often have a
civil cause of action against such “racketeers,” and can claim triple their
amount of estimated damages in attendant court proceedings. The Company as well
as its officers, executives, and owners could all be subject to civil claims
under RICO.

 

Legal uncertainty.

 

Laws and regulations affecting the medical and retail marijuana industry are
constantly changing, which could detrimentally affect the Company’s proposed
operations. Local, state, and federal marijuana laws and regulations are broad
in scope and subject to evolving interpretations, which could require the
Company to incur substantial costs associated with compliance or alter its
business plan. In addition, violations of these laws, or allegations of such
violations, could disrupt the Company Business and result in a material adverse
effect on the Company’s operations. In addition, it is possible that regulations
may be enacted in the future that will be directly applicable to the Company
Business, including, but not limited to, regulations or laws impacting the
amount of production that the Company’s partners are authorized to produce. The
Company cannot predict the nature of any future laws, regulations,
interpretations, or applications, nor can the Company determine what effect
additional governmental regulations or administrative policies and procedures,
if promulgated, could have on the Company Business.

 

The Company Business is dependent on the acquisition and retention of various
licenses by its partners and customers.

 

The Company Business is dependent on obtaining and maintaining various licenses
from various municipalities and state licensing agencies in the State of
Colorado. There can be no assurance that the Company will obtain any or all
licenses necessary to operate their businesses, which could have a negative
impact on the Company Business. If a licensing body were to determine the
Company had violated the applicable rules and regulations, there is a risk the
licenses granted could be revoked, which would negatively impact the Company
Business. Further, there is no guarantee the Company will be able to obtain any
additional licenses necessary to expand the Company Business.

 

The Company’s management team or other owners could be disqualified from
ownership in the Company.

 

The Company Business is in a highly regulated industry in which many states have
enacted extensive rules for ownership of a participant company. The Company’s
founders, investors, or other owners (which could include the Subscriber) could
become disqualified from having an ownership stake in the Company under relevant
laws and regulations of applicable state and/or local regulators, if the
applicable owner is convicted of a certain type of felony or fails to meet the
requirements for owning equity in a company like the Company.

 



EXHIBIT C – OMNIBUS RISK FACTORS PAGE 5 OF 9

 

 

The Company may have difficulty accessing the service of banks and bankruptcy
protections, which may make it difficult for them to operate or unwind.

 

Since the use of marijuana is illegal under federal law, there is a compelling
argument that banks cannot lawfully accept for deposit funds from businesses
involved with marijuana. Consequently, businesses involved in the marijuana
industry often have trouble finding a bank willing to accept their business. The
inability to open bank accounts may make it difficult for the Company or its
partners or customers to operate and the reliance on cash can result in a
heightened risk of theft. Additionally, some courts have denied marijuana
businesses bankruptcy protection, thus, making it very difficult for lenders to
recoup their investments.

 

The Company will not have full access to federal intellectual property
protections.

 

The United States Patent and Trademark Office does not allow trademarks directly
related to marijuana and marijuana products to be registered due to the illegal
nature of the business and products under federal law. While patent protection
for inventions related to marijuana and marijuana products is available, there
are substantial difficulties faced in the patent process by marijuana-related
businesses. There can be no assurances that any proprietary business processes,
patents, copyrights or trademarks that may be issued to a marijuana business
will offer any degree of protection.

 

Insurance risks.

 

In the United States, many marijuana-related companies are subject to a lack of
adequate insurance coverage including, without limitation, general coverage for
cultivating marijuana and traditional commercial insurance covering dispensary
transit. In addition, many insurance companies may deny claims for any loss
relating to marijuana for reasons such as it is illegal under federal law, a
contract for an illegal item is unenforceable, or there can be no insurable
interest in an illegal item.

 

Product liability in marijuana-related companies.

 

Many marijuana-related companies are subject to strict product liability laws
where a marijuana- related retailer who sells a defective product to a consumer
is subject to liability for any harm that befalls that consumer due to the
defect. For example, a retailer who sells marijuana infused products could be
held liable if that product was tainted in the manufacturing process or
inadequately labeled and a consumer subsequently fell ill, even if the retailer
had nothing to do with the manufacturing process. Any suit against any
marijuana-related business could adversely affect the Company and cause
substantial losses for the Company. This area of law is unsettled and there is
very little statutory or case law regarding marijuana and products liability.

 

Risks associated with young industries.

 

The marijuana industries in those states which have legalized such activity are
not yet well- developed, and many aspects of these industries’ development and
evolution cannot be accurately predicted. While the Company has attempted to
identify many risks specific to the marijuana industry, the Subscriber should
carefully consider that there are probably other risks that the Company has not
foreseen or not mentioned in this document, which may cause the Subscriber to
lose some, or all, of the Subscriber’s investment. Given the limited history, it
is difficult to predict whether the marijuana market will continue to grow or
whether it can be maintained. For example, as a result of the Company’s limited
operating history in a new industry, it is difficult to discern meaningful or
established trends with respect to the purchase activity of the Company’s
customers.

 



EXHIBIT C – OMNIBUS RISK FACTORS PAGE 6 OF 9

 

 

The Company expects that the market will evolve in ways which may be difficult
to predict. For example, the Company anticipates that over time it will reach a
point in most markets where the Company has achieved a market penetration such
that investments in new customer acquisition are less productive and the
continued growth of the Company’s revenue will require more focus on increasing
the rate at which the Company’s existing customers purchase products. In the
event of these or any other changes to the market, the Company’s continued
success will depend on the Company’s ability to successfully adjust the
Company’s strategy to meet the changing market dynamics. If the Company is
unable to successfully adapt to changes in its markets, the Company’s business,
financial condition, and results of operations could suffer a material negative
impact.

 

Possible shrinkage or lack of growth in the marijuana industry.

 

If no additional states, U.S. territories, or countries allow the legal use of
marijuana, or if one or more jurisdictions which currently allow it were to
reverse position, the Company may not be able to grow, or the market for the
Company’s products and services may decline. There can be no assurance that the
number of jurisdictions which allow the use of marijuana will grow, and if it
does not, there can be no assurance that the existing jurisdictions will not
reverse position and disallow such use. If either of these events were to occur,
not only would the growth of the Company’s business be materially impacted in an
adverse manner, but the Company may experience declining revenue as the market
for its products and services decline.

 

Illiquid investment, restrictions on transfer.

 

The Units are subject to legal and other restrictions on transfer and are
investments for which no liquid market exists. As a consequence, the Subscriber
may not be able to sell their Units if the Subscriber desired to do so, or to
realize what it perceives to be fair value in the event of a sale or
liquidation. There is no market for the Units and it should not be assumed that
a public market will develop. The Units may not be resold, transferred, or
otherwise disposed of by any holder except in compliance with applicable
securities laws and the transfer restrictions contained in the Organization
Documents. Accordingly, the Subscriber may not be able to liquidate their
investment in the Company, or pledge the investment as collateral, and should
consider their investment to be long-term.

 

Units not registered under the Securities Act or state Blue Sky laws.

 

The Units will not be registered for public sale or resale under the Securities
Act or the securities laws of any state, in reliance upon exemptions which
depend in part upon the investment intent of the Subscriber. There is no present
plan to register the Units in the future. Accordingly, the Units must be
acquired for investment purposes only and not with a view to resale or other
distribution. The Units will only be offered and sold to such persons who are
“accredited investors” as defined in Rule 501 of Regulation D promulgated under
the Securities Act. The Units will be offered without registration in reliance
upon the Securities Act exemption for transactions not involving a public
offering. The Subscriber will be required to make certain representations to the
Company, including that they are acquiring interests in the Company for their
own account, for investment purposes only, and not with a view to their
distribution.

 



EXHIBIT C – OMNIBUS RISK FACTORS PAGE 7 OF 9

 

 

Need for additional financing.

 

The Company anticipates that it will be able to raise sufficient capital to fund
its anticipated development and operation through various sources. However, the
estimated budget is based on certain assumptions, including assumptions related
to the performance of the business, and there can be no assurance that
unanticipated unbudgeted costs will not be incurred or that the business will
not perform as expected. Future events, including problems, delays, expenses and
difficulties frequently encountered in the industry, as well as changes in
economic, regulatory, or competitive conditions, may lead to cost increases that
could make it necessary or advisable for the Company to seek additional
financing. There can be no assurance that the Company would be able to obtain
any necessary additional financing on terms acceptable to the Company, if at
all. Also, additional financings may result in dilution of equity stakes in the
Company.

 

Product risks.

 

The Company’s product line is in a new and unique product category and there can
be no guarantee that any products will be appealing to consumers or will be a
success commercially. As with any product, there is the possibility that a claim
could be brought against the Company if any consumer has a negative reaction to
the product.

 

Product recalls.

 

Manufacturers and distributors of products are sometimes subject to the recall
or return of their products for a variety of reasons, including product defects,
such as contamination, unintended harmful side effects or interactions with
other substances, packaging safety, and inadequate or inaccurate labeling
disclosure. Such recalls cause unexpected expenses of the recall and any legal
proceedings that might arise in connection with the recall. This can cause loss
of a significant amount of sales. In addition, a product recall may require
significant management attention. Although the Company has detailed procedures
in place for testing its products, there can be no assurance that any quality,
potency, or contamination problems will be detected in time to avoid unforeseen
product recalls, regulatory action, or lawsuits. Additionally, if one of the
Company’s brands or products were subject to recall, the image of that brand and
the Company could be harmed. Additionally, product recalls can lead to increased
scrutiny of operations by applicable regulatory agencies, requiring further
management attention and potential legal fees and other expenses.

 

Results of future clinical research.

 

Research in Canada, the U.S., and internationally regarding the medical
benefits, viability, safety, efficacy, dosing, and social acceptance of
marijuana or isolated cannabinoids remains in early stages. There have been
relatively few clinical trials on the benefits of marijuana or isolated
cannabinoids (such as CBD and THC). Future research and clinical trials may
prove such statements to be incorrect, or could raise concerns regarding, and
perceptions relating to, marijuana. Given these risks, uncertainties, and
assumptions, the Subscriber should not place undue reliance on such articles and
reports. Future research studies and clinical trials may reach negative
conclusions regarding the medical benefits, viability, safety, efficacy, dosing,
social acceptance, or other facts and perceptions related to marijuana, which
could have a material adverse effect on the demand for the Company’s products
with the potential to lead to a material adverse effect on the Company’s
business, financial condition, results of operations, or prospects.

 



EXHIBIT C – OMNIBUS RISK FACTORS PAGE 8 OF 9

 

 

Reliance on key inputs.

 

The marijuana business is dependent on a number of key inputs and their related
costs including raw materials and supplies related to growing operations, as
well as electricity, water, and other local utilities. Any significant
interruption or negative change in the availability or economics of the supply
chain for key inputs could materially impact the business, financial condition,
results of operations, or prospects of the Company. Some of these inputs may
only be available from a single supplier or a limited group of suppliers. If a
sole source supplier was to go out of business, the Company might be unable to
find a replacement for such source in a timely manner or at all. If a sole
source supplier were to be acquired by a competitor, that competitor may elect
not to sell to the Company in the future. Any inability to secure required
supplies and services or to do so on appropriate terms could have a materially
adverse impact on the business, financial condition, results of operations, or
prospects of the Company.

 

Competition from synthetic production and technological advances.

 

The pharmaceutical industry may attempt to dominate the marijuana industry
through the development and distribution of synthetic products which emulate the
effects and treatment of organic marijuana. If they are successful, the
widespread popularity of such synthetic products could change the demand,
volume, and profitability of the marijuana industry. This could adversely affect
the ability of the Company to secure long-term profitability and success through
the sustainable and profitable operation of its business. There may be unknown
additional regulatory fees and taxes that may be assessed in the future.

 

Constraints on marketing products.

 

The development of the Company’s business and operating results may be hindered
by applicable restrictions on sales and marketing activities imposed by
government regulatory bodies. The regulatory environment in the United States
limits companies’ abilities to compete for market share in a manner similar to
other industries. If the Company is unable to effectively market its products
and compete for market share, or if the costs of compliance with government
legislation and regulation cannot be absorbed through increased selling prices
for its products, the Company’s sales and results of operations could be
adversely affected.

 

Fraudulent or illegal activity by employees, contractors, and consultants.

 

The Company is exposed to the risk that its employees, independent contractors,
and consultants may engage in fraudulent or other illegal activity. Misconduct
by these parties could include intentional, reckless, and/or negligent conduct
or disclosure of unauthorized activities to the Company that violates: (i)
government regulations; (ii) manufacturing standards; (iii) federal and
provincial healthcare fraud and abuse laws and regulations; or (iv) laws that
require the true, complete, and accurate reporting of financial information or
data. It may not always be possible for the Company to identify and deter
misconduct by its employees and other third parties, and the precautions taken
by the Company to detect and prevent this activity may not be effective in
controlling unknown or unmanaged risks or losses or in protecting the Company
from governmental investigations or other actions or lawsuits stemming from a
failure to be in compliance with such laws or regulations. If any such actions
are instituted against Company, and it is not successful in defending itself or
asserting its rights, those actions could have a significant impact on the
Company’s business, including the imposition of civil, criminal, and
administrative penalties, damages, monetary fines, contractual damages,
reputational harm, diminished profits and future earnings, and curtailment of
the Company’s operations, any of which could have a material adverse effect on
the Company’s business, financial condition, results of operations, or
prospects.

 

The foregoing list of risk factors does not purport to be a complete enumeration
or explanation of the risks involved in an investment in the Company. The
Subscriber should read this Agreement in its entirety and consult with their own
advisors before deciding whether to invest in the Company. In addition, as the
Company’s investment program develops and changes over time, an investment in
the Company may be subject to additional and different risk factors. 

EXHIBIT C – OMNIBUS RISK FACTORS PAGE 9 OF 9

 